Exhibit 10.1

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”),
dated as of September 17, 2020 (and effective as set forth below), among SWITCH,
LTD., a Nevada limited liability company (the “Borrower”), the Subsidiary
Guarantors (as defined in the Credit Agreement referred to below) party hereto,
certain of the Lenders referred to below, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent (the “Administrative Agent”). Unless
otherwise indicated, all capitalized terms used herein and not otherwise defined
herein shall have the respective meanings provided such terms in the Credit
Agreement referred to below.

W I T N E S S E T H:

WHEREAS, the Borrower, the lenders party thereto (the “Lenders”), the
Administrative Agent and the other parties thereto have entered into that
certain Amended and Restated Credit Agreement, dated as of June 27, 2017 (as
previously amended by that certain First Amendment to Amended and Restated
Credit Agreement dated as of December 28, 2017 and as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement” and
the Credit Agreement prior to the effectiveness of this Agreement, the “Existing
Credit Agreement”);

WHEREAS, the Borrower has requested (a) to extend the maturity date of the
Revolving Credit Facility and (b) to make such other amendments as are more
particularly described in this Agreement;

WHEREAS, Wells Fargo Securities, LLC, BMO Capital Markets Corp., Goldman Sachs
Bank USA and JPMorgan Chase Bank, N.A., will act as joint lead arrangers and
joint bookrunners for the Agreement in respect of the Revolving Credit Facility;
and

WHEREAS, BMO Capital Markets Corp., Wells Fargo Securities, LLC, Goldman Sachs
Bank USA and JPMorgan Chase Bank, N.A., will act as joint lead arrangers and
joint bookrunners for the Agreement in respect of the Term Loan Facility.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:

SECTION 1.    Amendments to Existing Credit Agreement. Effective as of the
Second Amendment Effective Date (as defined below) and subject to the terms and
conditions set forth herein and in reliance upon the representations and
warranties set forth herein, (a) the body of the Existing Credit Agreement is
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in Annex A and (b) Exhibit F to the
Existing Credit Agreement is hereby amended by deleting such Exhibit in its
entirety and replacing it with Exhibit F attached hereto as Exhibit B.

SECTION 2.    Conditions of Effectiveness of this Agreement. This Agreement
shall become effective on the date when the following conditions shall have been
satisfied or waived (such date, the “Second Amendment Effective Date”):

(a)    The Administrative Agent’s receipt of the following, each in form and
substance reasonably satisfactory to the Administrative Agent:

(i)    this Agreement, duly executed by the Borrower, the Subsidiary Guarantors,
the Administrative Agent and each of the Revolving Credit Lenders;



--------------------------------------------------------------------------------

(ii)    an executed written consent directing the Administrative Agent to
execute this Agreement on its behalf in the form of Exhibit A hereto (each, a
“Lender Consent”) from Term Loan Lenders holding outstanding Term Loans that
when combined with the Loans and Commitments of the Revolving Credit Lenders are
sufficient to comprise Required Lenders; and

(iii)    a certificate of a Responsible Officer of each Credit Party certifying
as to the incumbency and genuineness of the signature of each officer of such
Credit Party executing Loan Documents to which it is a party and certifying that
(A) the articles or certificate of incorporation or formation (or equivalent),
as applicable, of such Credit Party have not been amended since the date of the
last delivered certificate, or if they have been amended, attached thereto are
true, correct and complete copies of the same, certified as of a recent date by
the appropriate Governmental Authority in its jurisdiction of incorporation,
organization or formation (or equivalent), as applicable, (B) the bylaws or
other governing document of such Credit Party have not been amended since the
date of the last delivered certificate, or if they have been amended, attached
thereto are true, correct and complete copies of the same and (C) attached
thereto is a true, correct and complete copy of resolutions duly adopted by the
board of directors (or other governing body) of such Credit Party authorizing
and approving the transactions contemplated hereunder and the execution,
delivery and performance of this Agreement and any related documentation;

(b)    The Lenders shall have received on or prior to the Second Amendment
Effective Date, all documentation and other information reasonably requested by
them in writing at least three (3) Business Days prior to the Second Amendment
Effective Date in order to allow the Lenders to comply with applicable “know
your customer” and anti-money laundering rules and regulations, including the
PATRIOT Act;

(c)    The Borrower shall have delivered to the Administrative Agent, and
directly to any Lender requesting the same, a Beneficial Ownership Certification
(as defined in the Credit Agreement) in relation to it (or a certification that
such Borrower qualifies for an express exclusion from the “legal entity
customer” definition under the Beneficial Ownership Regulations (as defined in
the Credit Agreement)) , in each case at least three (3) Business Days prior to
the Second Amendment Effective Date;

(d)    The representations and warranties set forth in Section 6 shall be true
and correct;

(e)    No Default or Event of Default shall have occurred and be continuing
immediately prior to or after giving effect to this Agreement;

(f)    The Administrative Agent shall have received a pro forma balance sheet
for the Borrower and its Subsidiaries, and projections prepared by management of
the Borrower, of balance sheets, income statements and cash flow statements in
form and substance reasonably satisfactory to the Administrative Agent, which
shall not be materially inconsistent with any financial information or
projections previously delivered to the Administrative Agent;

(g)    Payment by the Borrower of all fees and expenses as separately agreed to
among the Borrower, BMO Capital Markets Corp. and Wells Fargo Securities, LLC in
connection with this Agreement (including, without limitation, all reasonable
and documented fees, charges and disbursements of counsel to the Administrative
Agent as permitted pursuant to Section 12.3(a) of the Existing Credit Agreement
(directly to such counsel if requested by the Administrative Agent)); and

(h)    The Administrative Agent shall have received evidence in form and
substance satisfactory to it that (i) the Borrower shall have received at least
$500,000,000 of gross proceeds from the issuance of senior unsecured notes of
the Borrower pursuant to documentation in form and substance satisfactory to

 

2



--------------------------------------------------------------------------------

the Administrative Agent and otherwise in compliance with the requirements of
Section 9.1 of the Existing Credit Agreement and (ii) a portion of such
proceeds, in an amount sufficient to reduce the aggregate principal amount of
the Term Loans to $400,000,000, shall have been applied (or will concurrently
with the effectiveness of this Agreement, be applied) to prepay the outstanding
Term Loans.

SECTION 6.    Representations and Warranties. Each Credit Party represents and
warrants to the Administrative Agent and the Lenders on and as of the Second
Amendment Effective Date that, in each case:

(a)    the representations and warranties of each Credit Party set forth in
Article VII of the Credit Agreement and in the other Loan Documents are true and
correct in all material respects, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects, on
and as of the Second Amendment Effective Date with the same effect as if made on
and as of such date (except for any such representation and warranty that by its
terms is made only as of an earlier date, which representation and warranty
shall remain true and correct in all material respects as of such earlier date,
except for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, which such representation and warranty
shall be true and correct in all respects as of such earlier date);

(b)    no Default or Event of Default exists and is continuing immediately prior
to or after giving effect to this Agreement;

(c)    this Agreement has been duly authorized and approved by such Credit
Party’s board of directors or other governing body, as applicable, and
constitutes a legal, valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other state or
federal Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies;

(d)    the execution, delivery and performance of this Agreement do not conflict
with, result in a breach of or constitute a default under, such Credit Party’s
organizational documents; and

(e)    the Borrower is not nor will be using “plan assets” (within the meaning
of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans (as defined in the Credit Agreement, as amended by this Agreement)
in connection with the Loans, the Letters of Credit or the Commitments.

SECTION 7.    Reference to and Effect on the Existing Credit Agreement and the
Loan Documents.

(a)    On and after the Second Amendment Effective Date, each reference in the
Existing Credit Agreement to “this Agreement,” “herein,” “hereto”, “hereof” and
“hereunder” or words of like import referring to the Credit Agreement, and each
reference in the Notes and each of the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Existing Credit
Agreement, as amended by this Agreement.

(b)    The Existing Credit Agreement and each of the other Loan Documents, as
specifically amended by this Agreement, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.

 

3



--------------------------------------------------------------------------------

(c)    The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. Without limiting the generality of the foregoing, the Security
Documents in effect immediately prior to the date hereof and all of the
Collateral described therein in existence immediately prior to the date hereof
do and shall continue to secure the payment of all Secured Obligations of the
Credit Parties.

SECTION 9.    Acknowledgement and Reaffirmation. Each Credit Party (a) consents
to this Agreement and agrees that the transactions contemplated by this
Agreement shall not limit or diminish the obligations of such Person under, or
release such Person from any obligations under, any of the Loan Documents to
which it is a party, (b) confirms and reaffirms its obligations under each of
the Loan Documents to which it is a party and (c) agrees that each of the Loan
Documents to which it is a party remains in full force and effect and is hereby
ratified and confirmed.

SECTION 10.    Costs and Expenses. The Borrower hereby reconfirms its
obligations pursuant to Section 12.3(a) of the Credit Agreement to pay and
reimburse the Administrative Agent in accordance with the terms thereof.

SECTION 11.    Governing Law. This Agreement shall be governed by, and construed
and interpreted in accordance with, the law of the State of New York.

SECTION 12.    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument. Delivery by
facsimile or electronic transmission of an executed counterpart of a signature
page to this Agreement shall be effective as delivery of an original executed
counterpart of this Agreement. The execution and delivery of this Agreement
(including any Lender Consent) shall be deemed to include electronic signatures
on electronic platforms approved by the Administrative Agent, which shall be of
the same legal effect, validity or enforceability as delivery of a manually
executed signature, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that, upon
the request of any party hereto, such facsimile transmission or electronic mail
transmission shall be promptly followed by the original thereof.

[Signature pages to follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

BORROWER AND GUARANTORS: SWITCH, LTD., as Borrower By:  

/s/ Gabriel Nacht

  Name:   Gabriel Nacht   Title:   Chief Financial Officer NV NAP 2, LLC, as a
Subsidiary Guarantor By:  

/s/ Gabriel Nacht

  Name:   Gabriel Nacht   Title:   Chief Financial Officer NV NAP 7, LLC, as a
Subsidiary Guarantor By:  

/s/ Gabriel Nacht

  Name:   Gabriel Nacht   Title:   Chief Financial Officer

 

NV NAP 8, LLC, as a Subsidiary Guarantor By:  

/s/ Gabriel Nacht

  Name:   Gabriel Nacht   Title:   Chief Financial Officer NV NAP 9, LLC, as a
Subsidiary Guarantor By:  

/s/ Gabriel Nacht

  Name:   Gabriel Nacht   Title:   Chief Financial Officer

 

Switch, Ltd.

Second Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

SUPERNAP RENO, LLC, as a Subsidiary Guarantor By:  

/s/ Gabriel Nacht

  Name:   Gabriel Nacht   Title:   Chief Financial Officer SINAP - TIX, LLC, as
a Subsidiary Guarantor By:  

/s/ Gabriel Nacht

  Name:   Gabriel Nacht   Title:   Chief Financial Officer SWITCH BUSINESS
SOLUTIONS, LLC, as a Subsidiary Guarantor By:  

/s/ Gabriel Nacht

  Name:   Gabriel Nacht   Title:   Chief Financial Officer MI GRR, LLC, as a
Subsidiary Guarantor By:  

/s/ Gabriel Nacht

  Name:   Gabriel Nacht   Title:   Chief Financial Officer SUPERNAP ATLANTA,
LLC, as a Subsidiary Guarantor By:  

/s/ Gabriel Nacht

  Name:   Gabriel Nacht   Title:   Chief Financial Officer

 

Switch, Ltd.

Second Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, an Issuing Lender, and a Revolving Credit Lender By:  

/s/ Elizabeth Gaynor

  Name:   Elizabeth Gaynor   Title:   Director

 

Switch, Ltd.

Second Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A., as Revolving Credit Lender By:  

/s/ Jeff LaRue

  Name:   Jeff LaRue   Title:   Vice President

 

Switch, Ltd.

Second Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, N.A, as Revolving Credit Lender By:  

/s/ Thomas Manning

  Name:   Thomas Manning   Title:   Authorized Signatory

 

Switch, Ltd.

Second Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Revolving Credit Lender By:  

/s/ Brendan Kelly

  Name:   Brendan Kelly   Title:   Authorized Officer

 

Switch, Ltd.

Second Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as Revolving Credit Lender By:  

/s/ A. Paul Dawley

Name:  

A. Paul Dawley

Title:  

Senior Vice President

 

Switch, Ltd.

Second Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Revolving Credit Lender By:  

/s/ Manuel A. Lopez

Name:  

Manuel A. Lopez

Title:  

Vice President

 

Switch, Ltd.

Second Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Revolving Credit Lender By:  

/s/ Judith E. Smith

Name:  

 Judith E. Smith

Title:     Authorized Signatory By:  

/s/ Nicolas Thierry

Name:  

Nicolas Thierry

Title:  

Authorized Signatory

 

Switch, Ltd.

Second Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Revolving Credit Lender By:  

/s/ Brandon K. Fiddler

Name:   Brandon K. Fiddler Title:   Senior Vice President

 

Switch, Ltd.

Second Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

ZIONS BANCORPORATION, N.A., D/B/A NEVADA STATE BANK, as Revolving Credit Lender
By:  

/s/ Dinesh Lachhwani

Name:   Dinesh Lachhwani Title:   Senior Vice President

 

Switch, Ltd.

Second Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CITY NATIONAL BANK, as Revolving Credit Lender By:  

/s/ Armine Petrosyan

Name:   Armine Petrosyan Title:   Senior Vice President

 

Switch, Ltd.

Second Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

COMERICA BANK, as Revolving Credit Lender By:  

/s/ Liz V. Hulley

Name:   Liz V. Hulley Title:   Vice President

 

Switch, Ltd.

Second Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A to Second Amendment

Lender Consent

(See Attached)



--------------------------------------------------------------------------------

CONSENT TO SECOND AMENDMENT

CONSENT (this “ Consent ”) to the Second Amendment to Amended and Restated
Credit Agreement, to be dated on or about September 17, 2020 (the
“ Amendment ”), to the Amended and Restated Credit Agreement dated as of
June 27, 2017 (as previously amended by that certain First Amendment to Amended
and Restated Credit Agreement dated as of December 28, 2017 and as further
amended, restated, supplemented or otherwise modified from time to time
immediately prior to the effectiveness of the Amendment, the “Credit Agreement”)
by and among SWITCH, LTD., a Nevada limited liability company (the “Borrower”),
the Subsidiary Guarantors (as defined in the Credit Agreement) party thereto,
certain of the Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent (the “Administrative Agent”). Unless otherwise defined
herein, capitalized terms used herein shall have the meaning given to such term
in the Credit Agreement or the Amendment.

By its signature below, the undersigned hereby (a) acknowledges that it has
received a copy of the Amendment, (b) consents and agrees to the terms of the
Amendment, and (c) authorizes the Administrative Agent, pursuant to authority
granted to the Administrative Agent under the Credit Agreement, to execute the
Amendment on its behalf as if it were a party thereto.

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer.

 

                                                                              
        , as a Lender (type name of the legal entity) By:  
                                                                        Name:  
Title: If a second signature is necessary: By:  
                                                                        Name:  
Title:



--------------------------------------------------------------------------------

ANNEX A TO SECOND AMENDMENT

 

  Published CUSIP Number:    87104NAD3   Revolving Credit CUSIP Number:   
87104NAE1   Term Loan CUSIP Number:    87104NAF8

 

 

 

$1,100,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of June 27, 2017 (as amended by the First Amendment to Amended and
Restated Credit

Agreement dated as of December 28, 2017 and the Second Amendment to Amended and
Restated Credit

Agreement dated as of September 17, 2020),

by and among

SWITCH, LTD.,

as Borrower,

the Lenders referred to herein,

as Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

Swingline Lender and Issuing Lender,

BMO CAPITAL MARKETS CORP.,

GOLDMAN SACHS BANK USA and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agents

and

CITIZENS BANK, N.A. and

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agents

 

WELLS FARGO SECURITIES, LLC,

BMO CAPITAL MARKETS CORP.,

GOLDMAN SACHS BANK USA and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners for the Revolving Credit Facility

 

BMO CAPITAL MARKETS CORP.,

WELLS FARGO SECURITIES, LLC,

GOLDMAN SACHS BANK USA and

JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners for the Term Loan Facility

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I       DEFINITIONS

     1  

SECTION 1.1

  Definitions      1  

SECTION 1.2

  Other Definitions and Provisions      36  

SECTION 1.3

  Accounting Terms      37  

SECTION 1.4

  UCC Terms      37  

SECTION 1.5

  Rounding      37  

SECTION 1.6

  References to Agreement and Laws      38  

SECTION 1.7

  Times of Day      38  

SECTION 1.8

  Letter of Credit Amounts      38  

SECTION 1.9

  Guarantees      38  

SECTION 1.10

  Covenant Compliance Generally      38  

SECTION 1.11

  Limited Condition Acquisitions      38  

SECTION 1.12

  Divisions      39  

Article II      REVOLVING CREDIT FACILITY

     39  

SECTION 2.1

  Revolving Credit Loans      39  

SECTION 2.2

  Swingline Loans      40  

SECTION 2.3

  Procedure for Advances of Revolving Credit Loans and Swingline Loans      42  

SECTION 2.4

  Repayment and Prepayment of Revolving Credit and Swingline Loans      42  

SECTION 2.5

  Permanent Reduction of the Revolving Credit Commitment      43  

SECTION 2.6

  Termination of Revolving Credit Facility      44  

Article III     LETTER OF CREDIT FACILITY

     44  

SECTION 3.1

  L/C Facility      44  

SECTION 3.2

  Procedure for Issuance of Letters of Credit      45  

SECTION 3.3

  Commissions and Other Charges      45  

SECTION 3.4

  L/C Participations      46  

SECTION 3.5

  Reimbursement Obligation of the Borrower      47  

SECTION 3.6

  Obligations Absolute      47  

SECTION 3.7

  Effect of Letter of Credit Application      48  

SECTION 3.8

  Removal and Resignation of Issuing Lenders      48  

SECTION 3.9

  Reporting of Letter of Credit Information and L/C Commitment      48  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 3.10

  Letters of Credit Issued for Subsidiaries      49  

Article IV      TERM LOAN FACILITY

     49  

SECTION 4.1

  Initial Term Loan      49  

SECTION 4.2

  Procedure for Advance of Term Loan      49  

SECTION 4.3

  Repayment of Term Loans      50  

SECTION 4.4

  Prepayments of Term Loans      52  

SECTION 4.5

  Reverse Dutch Auction Prepayments      53  

Article V       GENERAL LOAN PROVISIONS

     55  

SECTION 5.1

  Interest      55  

SECTION 5.2

  Notice and Manner of Conversion or Continuation of Loans      56  

SECTION 5.3

  Fees      56  

SECTION 5.4

  Manner of Payment      57  

SECTION 5.5

  Evidence of Indebtedness      57  

SECTION 5.6

  Sharing of Payments by Lenders      58  

SECTION 5.7

  Administrative Agent’s Clawback      58  

SECTION 5.8

  Changed Circumstances      59  

SECTION 5.9

  Indemnity      60  

SECTION 5.10

  Increased Costs      60  

SECTION 5.11

  Taxes      61  

SECTION 5.12

  Mitigation Obligations; Replacement of Lenders      65  

SECTION 5.13

  Incremental Loans      66  

SECTION 5.14

  Cash Collateral      69  

SECTION 5.15

  Defaulting Lenders      69  

SECTION 5.16

  Refinancing Facilities      71  

SECTION 5.17

  Extensions of Term Loans and Revolving Credit Commitments      75  

Article VI      CONDITIONS OF CLOSING AND BORROWING

     77  

SECTION 6.1

  Conditions to Closing and Initial Extensions of Credit      77  

SECTION 6.2

  Conditions to All Extensions of Credit      81  

Article VII     REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

     82  

SECTION 7.1

  Organization; Power; Qualification      82  

SECTION 7.2

  Ownership      82  

SECTION 7.3

  Authorization; Enforceability      82  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 7.4

  Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc      83  

SECTION 7.5

  Compliance with Law; Governmental Approvals      83  

SECTION 7.6

  Tax Returns and Payments      83  

SECTION 7.7

  Intellectual Property Matters      84  

SECTION 7.8

  Environmental Matters      84  

SECTION 7.9

  Employee Benefit Matters      85  

SECTION 7.10

  Margin Stock      85  

SECTION 7.11

  Government Regulation      86  

SECTION 7.12

  [Reserved]      86  

SECTION 7.13

  Employee Relations      86  

SECTION 7.14

  Burdensome Provisions      86  

SECTION 7.15

  Financial Statements      86  

SECTION 7.16

  No Material Adverse Change      86  

SECTION 7.17

  Solvency      86  

SECTION 7.18

  Title to Properties      86  

SECTION 7.19

  Litigation      87  

SECTION 7.20

  Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions      87  

SECTION 7.21

  Absence of Defaults      87  

SECTION 7.22

  Disclosure      87  

Article VIII     AFFIRMATIVE COVENANTS

     88  

SECTION 8.1

  Financial Statements and Budgets      88  

SECTION 8.2

  Certificates; Other Reports      89  

SECTION 8.3

  Notice of Litigation and Other Matters      90  

SECTION 8.4

  Preservation of Corporate Existence and Related Matters      91  

SECTION 8.5

  Maintenance of Property and Licenses      91  

SECTION 8.6

  Insurance      91  

SECTION 8.7

  Accounting Methods and Financial Records      92  

SECTION 8.8

  Payment of Taxes and Other Obligations      92  

SECTION 8.9

  Compliance with Laws and Approvals      92  

SECTION 8.10

  Environmental Laws      92  

SECTION 8.11

  Compliance with ERISA      92  

SECTION 8.12

  [Reserved]      93  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 8.13

  Visits and Inspections      93  

SECTION 8.14

  Additional Subsidiaries; Additional Real Property      93  

SECTION 8.15

  Use of Proceeds      94  

SECTION 8.16

  Compliance with Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions
     95  

SECTION 8.17

  Further Assurances      95  

SECTION 8.18

  Maintenance of Debt Ratings      95  

SECTION 8.19

  Post-Closing Matters      95  

SECTION 8.20

  Beneficial Ownership.      95  

Article IX      NEGATIVE COVENANTS

     95  

SECTION 9.1

  Indebtedness      95  

SECTION 9.2

  Liens      97  

SECTION 9.3

  Investments      99  

SECTION 9.4

  Fundamental Changes      101  

SECTION 9.5

  Asset Dispositions      102  

SECTION 9.6

  Restricted Payments      103  

SECTION 9.7

  Transactions with Affiliates      104  

SECTION 9.8

  Accounting Changes; Organizational Documents      105  

SECTION 9.9

  Payments and Modifications of Certain Indebtedness      105  

SECTION 9.10

  No Further Negative Pledges; Restrictive Agreements      106  

SECTION 9.11

  Nature of Business      106  

SECTION 9.12

  [Reserved]      106  

SECTION 9.13

  Sale Leasebacks      106  

SECTION 9.14

  Financial Covenant      106  

Article X       DEFAULT AND REMEDIES

     107  

SECTION 10.1

  Events of Default      107  

SECTION 10.2

  Remedies      109  

SECTION 10.3

  Rights and Remedies Cumulative; Non-Waiver; etc      110  

SECTION 10.4

  Crediting of Payments and Proceeds      110  

SECTION 10.5

  Administrative Agent May File Proofs of Claim      111  

SECTION 10.6

  Credit Bidding      112  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Article XI       THE ADMINISTRATIVE AGENT

     112  

SECTION 11.1

  Appointment and Authority      112  

SECTION 11.2

  Rights as a Lender      113  

SECTION 11.3

  Exculpatory Provisions      113  

SECTION 11.4

  Reliance by the Administrative Agent      114  

SECTION 11.5

  Delegation of Duties      114  

SECTION 11.6

  Resignation of Administrative Agent      114  

SECTION 11.7

  Non-Reliance on Administrative Agent and Other Lenders      115  

SECTION 11.8

  No Other Duties, Etc      116  

SECTION 11.9

  Collateral and Guaranty Matters      116  

SECTION 11.10

  Secured Hedge Agreements and Secured Cash Management Agreements      117  

SECTION 11.11

  Certain ERISA Matters      117  

Article XII      MISCELLANEOUS

     118  

SECTION 12.1

  Notices      118  

SECTION 12.2

  Amendments, Waivers and Consents      120  

SECTION 12.3

  Expenses; Indemnity      123  

SECTION 12.4

  Right of Setoff      125  

SECTION 12.5

  Governing Law; Jurisdiction, Etc      125  

SECTION 12.6

  Waiver of Jury Trial      126  

SECTION 12.7

  Reversal of Payments      126  

SECTION 12.8

  Injunctive Relief      126  

SECTION 12.9

  Successors and Assigns; Participations      127  

SECTION 12.10

  Treatment of Certain Information; Confidentiality      130  

SECTION 12.11

  Performance of Duties      131  

SECTION 12.12

  All Powers Coupled with Interest      131  

SECTION 12.13

  Survival      132  

SECTION 12.14

  Titles and Captions      132  

SECTION 12.15

  Severability of Provisions      132  

SECTION 12.16

  Counterparts; Integration; Effectiveness; Electronic Execution      132  

SECTION 12.17

  Term of Agreement      133  

SECTION 12.18

  USA PATRIOT Act      133  

SECTION 12.19

  Independent Effect of Covenants      133  

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 12.20

  No Advisory or Fiduciary Responsibility      133  

SECTION 12.21

  Inconsistencies with Other Documents      134  

SECTION 12.22

  Acknowledgement and Consent to Bail-In of EEAAffected Financial Institutions.
     134  

SECTION 12.23

  Amendment and Restatement of Existing Credit Agreement; No Novation      135  

SECTION 12.24

  Acknowledgement Regarding Any Supported QFCs      135  

 

vi



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page EXHIBITS       Exhibit A-1    -    Form of Revolving Credit Note
Exhibit A-2    -    Form of Swingline Note Exhibit A-3    -    Form of Term Loan
Note Exhibit B    -    Form of Notice of Borrowing Exhibit C    -    Form of
Notice of Account Designation Exhibit D    -    Form of Notice of Prepayment
Exhibit E    -    Form of Notice of Conversion/Continuation Exhibit F    -   
Form of Officer’s Compliance Certificate Exhibit G    -    Form of Assignment
and Assumption Exhibit H-1    -    Form of U.S. Tax Compliance Certificate
(Non-Partnership Foreign Lenders) Exhibit H-2    -    Form of U.S. Tax
Compliance Certificate (Non-Partnership Foreign Participants) Exhibit H-3    -
   Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)
Exhibit H-4    -    Form of U.S. Tax Compliance Certificate (Foreign Lender
Partnerships) Exhibit I    -    Form of Auction Procedures SCHEDULES      
Schedule 1.1(a)    -    Existing Letters of Credit Schedule 1.1(b)    -   
Commitments and Commitment Percentages Schedule 7.1    -    Jurisdictions of
Organization and Qualification Schedule 7.2    -    Subsidiaries and
Capitalization Schedule 7.6    -    Tax Matters Schedule 7.9    -    ERISA Plans
Schedule 7.13    -    Labor and Collective Bargaining Agreements Schedule 7.18
   -    Real Property Schedule 7.19    -    Litigation Schedule 8.19    -   
Post-Closing Matters Schedule 9.1    -    Existing Indebtedness Schedule 9.2   
-    Existing Liens Schedule 9.3    -    Existing Loans, Advances and
Investments Schedule 9.7    -    Transactions with Affiliates

 

vii



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 27, 2017, by and among
SWITCH, LTD., a Nevada limited liability company, as Borrower, the lenders who
are party to this Agreement and the lenders who may become a party to this
Agreement pursuant to the terms hereof, as Lenders, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as Administrative Agent
for the Lenders.

STATEMENT OF PURPOSE

The Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Administrative Agent and the Lenders have agreed to extend,
certain credit facilities to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Acceptable Intercreditor Agreement” means an intercreditor agreement, the terms
of which are consistent with market terms governing security arrangements for
the sharing of liens and/or arrangements relating to the distribution of
payments, as applicable, (a) to the extent executed in connection with the
incurrence of Indebtedness secured by Collateral intended to rank equal in
priority to the Liens on the Collateral securing the Obligations, on a pari
passu basis, (b) to the extent executed in connection with the incurrence of
Indebtedness secured by Collateral intended to rank junior in priority to the
Liens on the Collateral securing the Obligations, on a junior basis, and/or
(c) to the extent executed in connection with the incurrence of Indebtedness
intended to rank junior in rights to payment to the Obligations, on a junior
basis, in each case at the time such intercreditor agreement is proposed to be
established, as determined by the Administrative Agent and the Borrower in the
exercise of reasonable judgment, among the Administrative Agent and one or more
representatives for the holders of any such Indebtedness.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Credit Party or
any of its Subsidiaries (a) acquires any going business or all or substantially
all of the assets of any Person, or division thereof, whether through purchase
of assets, merger or otherwise or (b) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage or voting power) of the outstanding ownership interests
of a partnership or limited liability company.

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

1



--------------------------------------------------------------------------------

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Amended and Restated Credit Agreement, as amended,
restated, supplemented or otherwise modified from time to time.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate margins, original issue discount (“OID”), upfront fees and
any LIBOR Rate floor (to the extent the operation of such floor would increase
the yield on drawn amounts on the proposed date of incurrence thereof), or
otherwise, in each case as reasonably determined by the Administrative Agent in
consultation with the Borrower; provided that OID and upfront fees shall be
equated to interest rate assuming a four-year life to maturity (or, if less, the
stated Weighted Average Life to Maturity at the time of its incurrence of the
applicable Indebtedness); and provided, further, that “All-In Yield” shall not
include arrangement fees, commitment fees, structuring fees, underwriting fees,
amendment fees or similar fees paid or payable to the applicable arrangers (or
their affiliates) for such Indebtedness or any other fees not payable generally
to the lenders providing such Indebtedness.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to the
Borrower and its Subsidiaries related to terrorism financing or money
laundering, including any applicable provision of the PATRIOT Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities and all orders
and decrees of all courts and arbitrators.

“Applicable Margin” means:

(g) with respect to Term B-1 Loans that are Base Rate Loans, a percentage per
annum equal to 1.25%, and with respect to Term B-1 Loans that are LIBOR Rate
Loans, a percentage per annum equal to 2.25%; and

(h) with respect to the Revolving Credit Facility, the corresponding percentages
per annum as set forth below based on the Consolidated Total Leverage Ratio:

 

2



--------------------------------------------------------------------------------

Pricing

Level

  

Consolidated Total Leverage Ratio

   LIBOR +     Base Rate +     Commitment Fee  

I

   Less than or equal to 1.50 to 1.00      1.00 %      0.00 %      0.25 % 

II

   Greater than 1.50 to 1.00, but less than or equal to 2.25 to 1.00      1.25
%      0.25 %      0.30 % 

III

   Greater than 2.25 to 1.00, but less than or equal to 3.00 to 1.00      1.50
%      0.50 %      0.35 % 

IV

   Greater than 3.00 to 1.00, but less than or equal to 4.00 to 1.00      1.75
%      0.75 %      0.40 % 

V

   Greater than 4.00 to 1.00      2.00 %      1.00 %      0.45 % 

The Applicable Margin shall be determined and adjusted quarterly on the date
five (5) Business Days after the day on which the Borrower provides an Officer’s
Compliance Certificate pursuant to Section 8.2(a) for the most recently ended
fiscal quarter of the Borrower (each such date, a “Calculation Date”); provided
that (a) the Applicable Margin with respect to the Revolving Credit Facility
shall be based on Pricing Level IV until the first Calculation Date occurring
after the Closing Date and, thereafter, the Pricing Level shall be determined by
reference to the Consolidated Total Leverage Ratio as of the last day of the
most recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date, and (b) if the Borrower fails to provide an Officer’s
Compliance Certificate when due as required by Section 8.2(a) (taking into
account any applicable cure periods) for the most recently ended fiscal quarter
of the Borrower preceding the applicable Calculation Date, the Applicable Margin
from the date on which such Officer’s Compliance Certificate was required to
have been delivered (taking into account any applicable cure periods) with
respect to the Revolving Credit Facility shall be based on Pricing Level V until
such time as such Officer’s Compliance Certificate is delivered, at which time
the Pricing Level shall be determined by reference to the Consolidated Total
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Borrower preceding such Calculation Date. The applicable Pricing Level shall
be effective from one Calculation Date until the next Calculation Date. Any
adjustment in the Pricing Level shall be applicable to all Extensions of Credit
then existing or subsequently made or issued.

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a) is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) any Commitments are in effect, or (iii) any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Officer’s Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin with
respect to the Revolving Credit Facility for any period (an “Applicable Period”)
than the Applicable Margin applied for such Applicable Period, then (A) the
Borrower shall promptly deliver to the Administrative Agent a corrected
Officer’s Compliance Certificate for such Applicable Period, (B) the Applicable
Margin for such Applicable Period shall be determined as if the Consolidated
Total Leverage Ratio in the corrected Officer’s Compliance Certificate were
applicable for such Applicable Period, and (C) the Borrower shall promptly and
retroactively be obligated to pay to the Administrative Agent the accrued
additional interest and fees owing as a result of such increased Applicable
Margin for such Applicable Period, which payment shall be promptly applied by
the Administrative Agent in accordance with Section 5.4. Nothing in this
paragraph shall limit the rights of the Administrative Agent and

 

3



--------------------------------------------------------------------------------

Lenders with respect to Sections 5.1(b) and 10.2 nor any of their other rights
under this Agreement or any other Loan Document. The Borrower’s obligations
under this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations hereunder.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means each of Wells Fargo Securities, LLC, BMO Capital Markets
Corp., Goldman Sachs Bank USA and JPMorgan Chase Bank, N.A., in their capacities
as joint lead arrangers and joint bookrunners.

“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition of Equity Interests) by
any Credit Party or any Subsidiary thereof (or the granting of any option or
other right to do any of the foregoing), and any issuance of Equity Interests by
any Subsidiary of the Borrower to any Person that is not a Credit Party or any
Subsidiary thereof.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease Obligation of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease, the capitalized
amount or principal amount of the remaining lease payments under the relevant
lease that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP if such lease were accounted for as a Capital Lease
Obligation.

“Auction” has the meaning assigned thereto in Section 4.5(a).

“Auction Manager” has the meaning assigned thereto in Section 4.5(a).

“Auction Notice” has the meaning assigned thereto in Exhibit I.

“Auction Procedures” means the procedures set forth in Exhibit I.

“Available Amount” means, on any date of determination, an amount equal to,
without duplication:

(a) the sum of, without duplication:

(iv) $50,000,000; plus

(v) an amount, not less than zero in the aggregate, determined on a cumulative
basis equal to the aggregate cumulative sum of (x) Excess Cash Flow for each
Excess Cash Flow Period ending after the ClosingSecond Amendment Effective Date
times (y) 100% minus the ECF Percentage for each such Excess Cash Flow Period;
plus

(vi) the Net Cash Proceeds received by the Borrower or any Subsidiary after the
Second Amendment Effective Date as a result of any issuance of Qualified Equity
Interests of the Borrower plus (x) cash contributions and (y) the fair market
value, as reasonably determined by the Borrower, of Cash Equivalents, marketable
securities or other property, in each case, received by the Borrower

 

4



--------------------------------------------------------------------------------

or any Subsidiary as a capital contribution as common Equity Interests, in each
case, during the period from the ClosingSecond Amendment Effective Date through
and including such date, other than (A) the proceeds from an IPO and (B) the
proceeds of capital contributions or issuances of Qualified Equity Interests to
the extent specifically and contemporaneously utilized in connection with other
transactions permitted pursuant to this Agreement; plus

(vii) the net cash proceeds received by the Borrower or any Subsidiary during
the period from the ClosingSecond Amendment Effective Date through and including
such date in connection with (A) cash returns, cash profits, cash distributions
and similar cash amounts, including cash principal repayments of loans, in each
case received in respect of any Investment originally made using the Available
Amount after the ClosingSecond Amendment Effective Date and (B) sales of
Investments that were originally made using the Available Amount (in each case,
in an amount not to exceed the original amount of such Investment); plus

(viii) the aggregate amount of Retained Declined Proceeds from and after the
Second Amendment Effective Date; minus

(b) the sum of, without duplication, all usage of the Available Amount pursuant
to Sections 9.3(m), 9.6(f) and 9.9(b)(iv) on or after the Second Amendment
Effective Date, but on or prior to the date of determination. For the avoidance
of doubt, the full $50,000,000 of the Available Amount is deemed available on
the Second Amendment Effective Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) LIBOR for an Interest Period of one month
plus 1%; each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate or, the Federal Funds Rate or
LIBOR (provided that clause (c) shall not be applicable during any period in
which LIBOR is unavailable or unascertainable).

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person

 

5



--------------------------------------------------------------------------------

whose assets include (for purposes of ERISA Section 3(42) or otherwise for
purposes of Title I of ERISA or Section 4975 of the Code) the assets of any such
“employee benefit plan” or “plan”.

“Borrower” means Switch, Ltd., a Nevada limited liability company.

“Borrower Materials” has the meaning assigned thereto in Section 8.2.

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Charlotte, North Carolina, Las Vegas, Nevada and New York, New York, are open
for the conduct of their commercial banking business and (b) with respect to all
notices and determinations in connection with, and payments of principal and
interest on, any LIBOR Rate Loan, or any Base Rate Loan as to which the interest
rate is determined by reference to LIBOR, any day that is a Business Day
described in clause (a) and that is also a London Banking Day.

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
on a Consolidated basis, for any period, (i) the additions to property, plant
and equipment and other capital expenditures that are (or would be) set forth in
a consolidated statement of cash flows of such Person for such period prepared
in accordance with GAAP and (ii) Capital Lease Obligations during such period,
but excluding (a) expenditures for the restoration, substitution, repair or
replacement of any fixed or capital asset which was destroyed or damaged, in
whole or in part, to the extent financed (x) by the proceeds of an insurance
policy maintained by such Person, or (y) with awards of compensation arising
from the taking by eminent domain or condemnation of the assets being replaced,
(b) expenditures that constitute Permitted Acquisitions, (c) interest required
to be capitalized during such period determined in accordance with GAAP,
(d) expenditures that are accounted for as Capital Expenditures of the Borrower
or its Subsidiaries and that actually are paid for by a third party and for
which the Borrower or any of its Subsidiaries has not provided or is required to
provide or incur, directly or indirectly, any consideration or obligation to
such third party or any other Person, and (e) the purchase price of equipment
that is purchased substantially contemporaneously with the trade in of existing
equipment to the extent that the gross amount of such purchase price is reduced
by the credit granted by the seller of such equipment for the equipment being
traded in at such time.

“Capital Lease Obligations” of any Person means, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital or
finance leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Cash Collateralize” means, to deposit in a Controlled Account or to pledge and
deposit with, or deliver to the Administrative Agent, or directly to the
applicable Issuing Lender (with notice thereof to the Administrative Agent), for
the benefit of one or more of the Issuing Lenders, the Swingline Lender or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations or Swingline Loans, cash or deposit
account balances or, if the Administrative Agent and the applicable Issuing
Lender and the Swingline Lender shall agree, in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent, such Issuing Lender and the
Swingline Lender, as applicable. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

6



--------------------------------------------------------------------------------

“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within one (1) year from the date of acquisition thereof,
(b) commercial paper maturing no more than one hundred twenty (120) days from
the date of creation thereof and currently having the highest rating obtainable
from either S&P or Moody’s, (c) certificates of deposit maturing no more than
one hundred twenty (120) days from the date of creation thereof issued by
commercial banks incorporated under the laws of the United States, each having
combined capital, surplus and undivided profits of not less than $500,000,000
and having a rating of “A” or better by a nationally recognized rating agency;
provided that the aggregate amount invested in such certificates of deposit
shall not at any time exceed $5,000,000 for any one such certificate of deposit
and $10,000,000 for any one such bank, (d) time deposits maturing no more than
thirty (30) days from the date of creation thereof with commercial banks or
savings banks or savings and loan associations each having membership either in
the FDIC or the deposits of which are insured by the FDIC and in amounts not
exceeding the maximum amounts of insurance thereunder, (e) solely in the case of
a Foreign Subsidiary, instruments equivalent to those referred to in clauses
(a) through (d) of this definition denominated in any foreign currency that is
the local currency of such Foreign Subsidiary comparable in tenor and in credit
quality to those referred to above and customarily used by corporations for cash
management purposes in any jurisdiction outside the United States to the extent
reasonably required in connection with any business conducted by such Foreign
Subsidiary organized in such jurisdiction and (f) Investments, classified in
accordance with GAAP as current assets of the Borrower or any Subsidiary, in
money market investment programs which are registered under the Investment
Company Act of 1940 or which are administered by financial institutions having
capital of at least $250,000,000, and, in either case, the portfolios of which
are limited such that substantially all of such investments are of the
character, quality and maturity described in clauses (a) through (d) of this
definition.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer, automated
clearing house and other cash management arrangements.

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, or
(b) at the time it (or its Affiliate) becomes a Lender (including on the Closing
Date), is a party to a Cash Management Agreement with a Credit Party, in each
case in its capacity as a party to such Cash Management Agreement.

“CFC Holding Company” means, as of any time of determination, a Domestic
Subsidiary that at such time has no material assets other than the Equity
Interests in one or more First-Tier Foreign Subsidiaries. For the avoidance of
doubt, the Borrower shall not be treated as a CFC Holding Company.

“Change in Control” means an event or series of events by which:

(a) prior to an IPO, (i) the Permitted Investors shall fail to collectively own
the Equity Interests of the Borrower representing more than fifty percent
(50%) of (A) the economic interest of the Borrower and (B) the voting power of
the Borrower entitled to vote in the election of members of the board of
directors (or equivalent governing body) of the Borrower or (ii) the Roy Family
shall fail to own the Equity Interests of the Borrower representing more than
five percent (5%) of (A) the economic interest of the Borrower and (B) the
voting power of the Borrower entitled to vote in the election of members of the
board of directors (or equivalent governing body) of the Borrower;

(b) after an IPO, (i) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such

 

7



--------------------------------------------------------------------------------

plan) other than the Permitted Investors becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of more than thirty-three percent (33%) of all of the outstanding
Equity Interests of the Parent Entity entitled to vote in the election of
members of the board of directors (or equivalent governing body) of the Parent
Entity, (ii) a majority of the members of the board of directors (or other
equivalent governing body) of the Parent Entity shall not constitute Continuing
Directors or (iii) the Parent Entity shall cease to be the sole managing member
(or equivalent governing position) of the Borrower; or

(c) there shall have occurred under any indenture or other instrument evidencing
any Indebtedness or Equity Interests in excess of $25,000,000 any “change in
control” or similar provision (as set forth in the indenture, agreement or other
evidence of such Indebtedness) obligating the Borrower or any of its
Subsidiaries to repurchase, redeem or repay all or any part of the Indebtedness
or Equity Interests provided for therein.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Class” means (a) when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan, Swingline Loan, Term Loan, Extended Term Loan, Extended
Revolving Credit Loan, Refinancing Revolving Loan of a given Refinancing Series
or Refinancing Term Loan of a given Refinancing Series, (b) when used in
reference to any Commitment, whether such Commitment is a Revolving Credit
Commitment, Term Loan Commitment, commitment in respect of Incremental Term
Loans, Extended Revolving Credit Commitment, Refinancing Revolving Credit
Commitment of a given Refinancing Series and (c) when used in reference to
Lenders, whether such Lenders have a Loan or Commitment with respect to a
particular Class of Loans or Commitments.

“Closing Date” means the date of this Agreement.

“Closing Date Dividend” means the payment by the Borrower of a one-time dividend
in an aggregate amount not to exceed $175,000,000 to be made within 30 days of
the Closing Date.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.

“Collateral Agreement” means the amended and restated collateral agreement dated
as of the Closing Date executed by the Credit Parties in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, which
shall be in form and substance reasonably acceptable to the Administrative
Agent, as reaffirmed, amended, restated, supplemented or otherwise modified from
time to time.

 

8



--------------------------------------------------------------------------------

“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).

“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.

“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments and the Term Loan Commitments of such Lenders.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income and
franchise taxes, (ii) Consolidated Interest Expense and (iii) amortization,
depreciation and other non-cash charges (except to the extent that such non-cash
charges are reserved for cash charges to be taken in the future), including
non-cash compensation expenses for equity issuances, (iv) extraordinary losses
(excluding extraordinary losses from discontinued operations), (v) one-time
charges by the Public Utilities Commission of Nevada pursuant to Borrower’s and
its Subsidiaries’ application to purchase energy, generation, transmission,
distribution, capacity or ancillary services from electric resources providers
pursuant to Nevada Revised Statutes chapter 704B in an aggregate amount not to
exceed $30,000,000; provided that no more than $10,000,000 of such charges may
be taken after Fiscal Year 2017, (vi) net after-tax losses on Asset Dispositions
other than in the ordinary course of business and (vii) Transaction Costs less
(c) the sum of the following, without duplication, to the extent included in
determining Consolidated Net Income for such period: (i) interest income,
(ii) any extraordinary gains, (iii) net after-tax gains on Asset Dispositions
other than in the ordinary course of business and (iv) non-cash gains or
non-cash items increasing Consolidated Net Income.

For purposes of calculating Consolidated EBITDA hereunder for any period during
which one or more Specified Transactions occurs, such Specified Transaction (and
all other Specified Transactions that have been consummated during the
applicable period) shall be deemed to have occurred as of the first day of the
applicable period of measurement in such test or covenant such that:

(a) all income statement items (whether positive or negative) attributable to
the Property or Person disposed of in a Specified Disposition shall be excluded
and all income statement items (whether positive or negative) attributable to
the Property or Person acquired in a Permitted Acquisition shall be included
(provided that such income statement items to be included are reflected in
financial statements or other financial data reasonably acceptable to the
Administrative Agent and based upon reasonable assumptions and calculations
which are expected to have a continuous impact); and

(b) non-recurring costs, extraordinary expenses and other pro forma adjustments
(including anticipated cost savings) attributable to such Specified Transaction
may be included to the extent that such costs, expenses or adjustments (i) are
reasonably expected to be realized within twelve (12) months of such Specified
Transaction as set forth in reasonable detail on a certificate of a Responsible
Officer of the

 

9



--------------------------------------------------------------------------------

Borrower delivered to the Administrative Agent, (ii) are calculated on a basis
consistent with GAAP and are, in each case, reasonably identifiable, factually
supportable, and expected to have a continuing impact on the operations of the
Borrower and its Subsidiaries, and (iii) are either (x) permitted as an
adjustment pursuant to Article 11 of Regulation S-X under the Securities Act of
1933 or (y) represent less than five percent (5%) of Consolidated EBITDA
(determined without giving effect to this clause (b) in the aggregate) for the
most recently ended four (4) fiscal quarter period; provided that the foregoing
costs, expenses, adjustments, cost savings and other synergies shall be without
duplication of any costs, expenses or adjustments that are already included in
the calculation of Consolidated EBITDA or clause (a) above.

“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP, interest expense (including, without
limitation, interest expense attributable to Capital Lease Obligations and all
net payment obligations pursuant to Hedge Agreements) for such period.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded (without duplication) (a) the net income (or
loss) of any Person (other than a Subsidiary which shall be subject to
clause (c) below), in which the Borrower or any of its Subsidiaries has a joint
interest with a third party, except to the extent such net income is actually
paid in cash to the Borrower or any of its Subsidiaries by dividend or other
distribution during such period, (b) the net income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary of the Borrower or any of its
Subsidiaries or is merged into or consolidated with the Borrower or any of its
Subsidiaries or that Person’s assets are acquired by the Borrower or any of its
Subsidiaries except to the extent included pursuant to the foregoing clause (a),
and (c) the net income (if positive), of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
to the Borrower or any of its Subsidiaries of such net income (i) is not at the
time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to such Subsidiary or (ii) would be subject to any taxes payable on
such dividends or distributions, but in each case only to the extent of such
prohibition or taxes.

“Consolidated Secured Indebtedness” means, with respect to the Borrower and its
Subsidiaries as of any date of determination on a Consolidated basis without
duplication, the aggregate principal amount of all Consolidated Total
Indebtedness that is secured by a Lien on any assets of the Borrower or any of
its Subsidiaries.

“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (a) the sum of Consolidated Secured Indebtedness on such date to
(b) Consolidated EBITDA for the fiscal quarter ending on or immediately prior to
such date multiplied by four (4).

“Consolidated Total Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a Consolidated basis without
duplication, the sum of all Indebtedness (other than Indebtedness pursuant to
clause (h) of such definition, and with respect to any Indebtedness of the type
described in clause (f) of such definition, only to the extent of any drawing
under a letter of credit that has not been reimbursed within one Business Day)
of the Borrower and its Subsidiaries.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) the sum of Consolidated Total Indebtedness on such date to
(b) Consolidated EBITDA for the fiscal quarter ending on or immediately prior to
such date multiplied by four (4).

 

10



--------------------------------------------------------------------------------

“Continuing Directors” means the directors (or equivalent governing body) of the
Parent Entity on the effective date of any IPO and each other director of the
Parent Entity, if, in each case, such other director’s nomination for election
to the board of directors (or equivalent governing body) of the Parent Entity is
recommended by more than fifty percent (50%) of the then Continuing Directors.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance satisfactory to
the Administrative Agent and each of the applicable Issuing Lenders that is
entitled to Cash Collateral hereunder at the time such control agreement is
executed.

“Credit Facility” means, collectively, the Revolving Credit Facility, the Term
Loan Facility, the Swingline Facility and the L/C Facility.

“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.

“Current Assets” means, with respect to the Borrower and its Subsidiaries on a
Consolidated basis at any date of determination, all assets (other than cash,
Cash Equivalents and current or deferred Taxes based on income or profits
(including accrued amounts to pay Permitted Tax Distributions)) that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the
Borrower and its Subsidiaries as current assets at such date of determination.

“Current Liabilities” means, with respect to the Borrower and its Subsidiaries
on a Consolidated basis at any date of determination, all liabilities that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
the Borrower and its Subsidiaries as current liabilities at such date of
determination, excluding, without duplication, (a) the current portion of any
long-term Indebtedness, (b) outstanding Revolving Credit Loans, L/C Obligations
and Swingline Loans, (c) accruals for current or deferred Taxes based on income
or profits, (d) the current portion of accrued Consolidated Interest Expense and
(e) accruals, if any, of transaction costs resulting from the Transactions.

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.

“Debt Ratings” means the collective reference to (a) the public corporate family
rating of the Borrower as determined by Moody’s from time to time, (b) the
public corporate credit rating of the Borrower as determined by S&P from time to
time and (c) the public ratings with respect to the Credit Facility as
determined by both Moody’s and S&P from time to time, and “Debt Rating” means,
as applicable, any of the foregoing.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Declined Proceeds” has the meaning assigned thereto in Section 4.4(b)(vi).

“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

 

11



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans, or the Term
Loan, participations in L/C Obligations or participations in Swingline Loans
required to be funded by it hereunder within two Business Days of the date such
Loans or participations were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, any Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, in each case after the
Closing Date (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the FDIC
or any other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 5.15(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Lender, the Swingline
Lender and each Lender.

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests) (except as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), in whole or in part,
(c) provide for the scheduled payment of dividends in cash or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Term Loan Maturity Date; provided that if such
Equity Interests are issued to such officers or employees, such Equity Interests
shall not constitute Disqualified Equity Interests solely because they may be
required to be repurchased by the Borrower or its

 

12



--------------------------------------------------------------------------------

Subsidiaries in order to satisfy applicable statutory or regulatory obligations
or upon a change in control or termination of employment.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.

“ECF Percentage” means, with respect to any Fiscal Year, (a) 50%, if the
Consolidated Total Leverage Ratio at the end of such Fiscal Year is greater than
or equal to 3.50 to 1.00, (b) 25%, if the Consolidated Total Leverage Ratio at
the end of such Fiscal Year is greater than or equal to 3.00 to 1.00 but less
than 3.50 to 1.00 and (c) 0% , if the Consolidated Total Leverage Ratio at the
end of such Fiscal Year is less than 3.00 to 1.00.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Record” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 15 U.S.C. 7006.

“Electronic Signature” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 15 U.S.C. 7006.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.9(b)(iii)).

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding seven (7) years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliate.

“Engagement Letter” means that certain Engagement Letter dated as of May 25,
2017, among the Arrangers and the Borrower, as amended, restated, supplemented
or otherwise modified from time to time.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any violation of any

 

13



--------------------------------------------------------------------------------

permit issued, or any approval given, under any such Environmental Law,
including, without limitation, any and all claims by Governmental Authorities
for enforcement, cleanup, removal, response, remedial or other actions or
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to public health or the environment under any
Environmental Laws.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, and orders of courts or Governmental Authorities,
relating to the protection of public health or the environment, including, but
not limited to, requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of Hazardous
Materials.

“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Excess Cash Flow” means, for the Borrower and its Subsidiaries on a
Consolidated basis, in accordance with GAAP for any Excess Cash Flow Period, the
excess (if any) of:

 

  (a)

the sum, without duplication, of

(i)(iv) Consolidated Net Income for such Excess Cash Flow Period,

(ii)(v) the amount of all non-cash charges or losses to the extent deducted in
determining Consolidated Net Income for such Excess Cash Flow Period (excluding
any non-cash charges representing an accrual or reserve for a potential cash
charge in any future Fiscal Year or amortization of a prepaid cash gain that was
paid in a prior Fiscal Year) and

 

14



--------------------------------------------------------------------------------

(iii)(vi) decreases, if any, in Working Capital for such Excess Cash Flow
Period, minus

 

  (b)

the sum, without duplication, of

(iv) the aggregate amount of cash actually paid by the Borrower and its
Subsidiaries during such Excess Cash Flow Period on account of Capital
Expenditures, Permitted Acquisitions and other Investments made pursuant to
Section 9.3(i), (n) or (o), in each case to the extent that such Capital
Expenditures, Permitted Acquisitions or other Investments were financed with
Internally Generated Cash and were not made by utilizing the Available Amount,

(v) the aggregate amount of all scheduled principal payments or repayments of
Indebtedness (other than voluntary prepayments of Loans and mandatory
prepayments of Loans, except for repayments under Section 4.4(b)(ii) that
resulted in an increase in Consolidated Net Income and not in excess of the
amount of such increase) made by the Borrower and its Subsidiaries during such
Excess Cash Flow Period, but only to the extent that such payments or repayments
by their terms cannot be reborrowed or redrawn and do not occur in connection
with a refinancing of all or any portion of such Indebtedness, in each case to
the extent that such payments or prepayments of Indebtedness were financed with
Internally Generated Cash and were not made by utilizing the Available Amount,

(vi) the amount of all non-cash credits or gains to the extent included in
determining Consolidated Net Income for such Excess Cash Flow Period,

(vii) increases, if any, to Working Capital for such Excess Cash Flow Period,

(viii) the aggregate amount of non-cash gains on dispositions of Property by the
Borrower or its Subsidiaries during such Excess Cash Flow Period, to the extent
included in arriving at Consolidated Net Income,

(ix) the amount of Restricted Payments made by the Borrower in cash during such
Excess Cash Flow Period pursuant to Section 9.6(c), (d) and (g), in each case to
the extent that such Restricted Payments were financed with Internally Generated
Cash, and

(x) any fees and expenses paid in cash during such Excess Cash Flow Period in
connection with any Investment, disposition, incurrence or repayment of
Indebtedness, issuance of Equity Interests or amendment or modification of any
debt instrument (including any amendment or other modification of this Agreement
or the other Loan Documents) and including any such transaction undertaken but
not completed, in each case to the extent not already deducted from the
calculation of Consolidated Net Income.

“Excess Cash Flow Period” has the meaning assigned thereto in
Section 4.4(b)(iv).

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Subsidiary” means, collectively, (a) any Subsidiary that is not a
Wholly Owned Subsidiary, (b) any direct or indirect Foreign Subsidiary, (c) any
CFC Holding Company and (d) each Immaterial Subsidiary.

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any

 

15



--------------------------------------------------------------------------------

liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under the keepwell provisions of the
Subsidiary Guaranty Agreement). If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal for the reasons identified
in the immediately preceding sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 5.12(b)) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 5.11,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 5.11(g) and (d) any United States
federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
May 5, 2015, by and among the Borrower, the lenders party thereto and Wells
Fargo, as administrative agent, as amended, restated, supplemented or otherwise
modified from time to time prior to the Closing Date.

“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1(a).

“Extended Revolving Credit Commitment” has the meaning assigned thereto in
Section 5.17(a)(ii).

“Extended Revolving Credit Loans” has the meaning assigned thereto in
Section 5.17(a)(ii).

“Extended Term Loans” has the meaning assigned thereto in Section 5.17(a)(iii).

“Extending Revolving Credit Lender” has the meaning assigned thereto in
Section 5.17(a)(ii).

“Extension” has the meaning assigned thereto in Section 5.17(a).

“Extension Offer” has the meaning assigned thereto in Section 5.17(a).

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and

 

16



--------------------------------------------------------------------------------

(iv) the aggregate principal amount of the Term Loan made by such Lender then
outstanding, or (b) the making of any Loan or participation in any Letter of
Credit by such Lender, as the context requires.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

“FDIC” means the Federal Deposit Insurance Corporation.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day (or, if such day is not a
Business Day, for the immediately preceding Business Day), as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day,
provided that if such rate is not so published for any day which is a Business
Day, the Federal Funds Rate shall be the average of the quotation for such day
on such transactions received by the Administrative Agent from three federal
funds brokers of recognized standing selected by the Administrative Agent.
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Financial Covenant” means, on any date of determination, the applicable
Consolidated TotalSecured Leverage Ratio covenant level required pursuant to
Section 9.14 on such date.

“First Amendment” shall mean the First Amendment to this Agreement, dated as of
December 28, 2017, among the Borrower, the Subsidiary Guarantors party thereto,
the Lenders party thereto, and the Administrative Agent.

“First Amendment Effective Date” shall have the meaning specified in the First
Amendment.

“First Tier Foreign Subsidiary” means any Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code
and the Equity Interests of which are owned directly by any Credit Party.

“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries ending on
December 31 of each calendar year.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender, other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Revolving
Credit Commitment Percentage of outstanding Swingline Loans other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

 

17



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation or (e) for the purpose of assumingassuring in any other manner the
obligee in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(whether in whole or in part).

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants or
toxic substances under any Environmental Law, (b) which are toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise harmful to public health or the environment and are or become
regulated by any Governmental Authority, (c) the presence of which require
investigation or remediation under any Environmental Law, (d) the discharge or
emission or release of which requires a permit or license under any
Environmental Law or other Governmental Approval, or (e) which contain, without
limitation, asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, petroleum derived substances or waste, crude
oil, nuclear fuel, natural gas or synthetic gas.

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and

 

18



--------------------------------------------------------------------------------

(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement.

“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party permitted under Article IX, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Closing Date), is a party to a Hedge Agreement with a Credit
Party, in each case in its capacity as a party to such Hedge Agreement.

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

“Immaterial Subsidiary” means any Subsidiary that (a) together with its
Subsidiaries, (i) has assets (excluding restricted cash and Cash Equivalents)
representing no more than five percent (5%) of the Consolidated total assets
(excluding restricted cash and Cash Equivalents) of the Borrower and its
Subsidiaries or (ii) generates no more than five percent (5%) of the
Consolidated revenues of the Borrower and its Subsidiaries, in each case, as
reflected in the most recent financial statements delivered pursuant to
Section 6.1(e)(i) or Sections 8.1(a) or (b), as applicable and (b) has been
designated as an “Immaterial Subsidiary” by the Borrower in the manner provided
below; provided that, if at any time, (A) the total assets of the Immaterial
Subsidiaries (excluding restricted cash and Cash Equivalents), taken as a whole,
as of the last day of the Borrower’s most recently ended fiscal quarter shall be
greater than ten percent (10%) of the Consolidated total assets (excluding
restricted cash and Cash Equivalents) of the Borrower and its Subsidiaries or
(B) ten percent (10%) the Consolidated total revenues of the Borrower and its
Subsidiaries on such date, then the Borrower shall take such actions as may be
necessary, including causing an Immaterial Subsidiary to become a Subsidiary
Guarantor and grant security interests pursuant to Section 8.14, to comply with
the requirements set forth in the preceding clauses (A) and (B). The Borrower
may from time to time designate any Subsidiary (including a newly-created or
newly-acquired Subsidiary) as an Immaterial Subsidiary by delivering to the
Administrative Agent a certificate of a Responsible Officer making such
designation and confirming that (x) such Subsidiary meets the requirements set
forth in this definition and (y) immediately after giving effect to such
designation, no Event of Default shall have occurred and be continuing.
Notwithstanding the foregoing, in no event shall (x) NV NAP 2, LLC, a Nevada
limited liability company, Sinap-Tix, LLC, a Nevada limited liability company or
Switch Business Solutions, LLC, a Nevada limited liability company or (y) any
Subsidiary that is an obligor or guarantor of any Refinancing Debt or Junior
Indebtedness, be permitted to be designated as an “Immaterial Subsidiary”.

“Increase Effective Date” has the meaning assigned thereto in Section 5.13(c).

“Incremental Amendment” has the meaning assigned thereto in
Section 5.13(d)(iii).

“Incremental Increases” has the meaning assigned thereto in Section 5.13(a).

“Incremental Lender” has the meaning assigned thereto in Section 5.13(b).

 

19



--------------------------------------------------------------------------------

“Incremental Term Loan” has the meaning assigned thereto in Section 5.13(a).

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

(a) all liabilities, obligations and indebtedness for borrowed money including,
but not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such Person;

(b) all obligations to pay the deferred purchase price of property or services
of any such Person (including, without limitation, all payment obligations under
non-competition, earn-out or similar agreements (but only once non-contingent
and determinable)), except trade payables arising in the ordinary course of
business not more than ninety (90) days past due, or that are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of such
Person;

(c) the Attributable Indebtedness of such Person with respect to such Person’s
Capital Lease Obligations and Synthetic Leases (regardless of whether accounted
for as indebtedness under GAAP);

(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);

(e) all Indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements except trade payables arising in the
ordinary course of business and customary reservations or retentions of title
under agreements with suppliers entered into in the ordinary course of
business), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse (but if not assumed, limited to the lesser of
such Indebtedness or the value of the assets subject to such Lien);

(f) all obligations, contingent or otherwise, of any such Person relative to the
face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person;

(g) all obligations of any such Person in respect of Disqualified Equity
Interests;

(h) all net obligations of such Person under any Hedge Agreements; and

(i) all Guarantees of any such Person with respect to any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

20



--------------------------------------------------------------------------------

“Initial Term Loan” means the term loan made, or to be made, to the Borrower by
the Term Loan Lenders pursuant to Section 4.1.

“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.

“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1), two (2), three (3), or six
(6) months thereafter, in each case as selected by the Borrower in its Notice of
Borrowing or Notice of Conversion/Continuation and subject to availability;
provided that:

(a) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;

(b) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

(c) any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

(d) no Interest Period shall extend beyond the Revolving Credit Maturity Date or
the Term Loan Maturity Date, as applicable, and Interest Periods shall be
selected by the Borrower so as to permit the Borrower to make the quarterly
principal installment payments pursuant to Section 4.3 without payment of any
amounts pursuant to Section 5.9; and

(e) there shall be no more than eight (8) Interest Periods in effect at any
time.

“Internally Generated Cash” means cash funds of the Borrower and its
Subsidiaries not constituting (a) proceeds of the issuance of (or contributions
in respect of) Equity Interests, (b) proceeds of the incurrence of long-term
Indebtedness (other than the incurrence of Revolving Credit Loans or extensions
of credit under any other revolving credit or similar facility) or (c) proceeds
of Asset Dispositions and Insurance and Condemnation Events.

“Investment” has the meaning assigned thereto in Section 9.3.

“IPO” means an initial public offering of Equity Interests of the Parent Entity
that has been registered with the SEC under the Securities Act of 1933.

“IPO Documents” means (a) a tax receivable agreement, exchange agreement and/or
registration rights agreement, in each case as may be entered into by or among
any of the Parent Entity, the Borrower and certain holders of the Equity
Interests of the Borrower immediately prior to the IPO, and (b) the
organizational documents of the Parent Entity, which documents pursuant to the
foregoing clauses (a) and (b) shall be in form and substance reasonably
acceptable to the Administrative Agent.

 

21



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuing Lenders” means (a) with respect to Letters of Credit issued hereunder
on or after the Closing Date, (i) Wells Fargo, (ii) BMO Harris Bank, N.A. and
(iii) any other Revolving Credit Lender to the extent it has agreed, in its sole
discretion, to act as an “Issuing Lender” hereunder and that has been approved
in writing by the Borrower and the Administrative Agent (such approval by the
Administrative Agent not to be unreasonably delayed or withheld), in each case
in its capacity as issuer of any Letter of Credit hereunder or any successor
thereto and (b) with respect to the Existing Letters of Credit, the applicable
issuer thereof as set forth on Schedule 1.1(a).

“Junior Indebtedness” means (a) Subordinated Indebtedness, (b) unsecured
Indebtedness and (c) Indebtedness secured by Liens that are junior to the Liens
securing the Obligations.

“L/C Commitment” means the lesser of (a) $30,000,000 and (b) the Revolving
Credit Commitment; provided that the maximum amount of the L/C Commitment for
each Issuing Lender shall not exceed the L/C Commitment of such Issuing Lender
as set forth on Schedule 1.1(a), or with respect to any other Lender that
becomes an Issuing Lender pursuant to this Agreement, such amount as agreed to
by such Issuing Lender.

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the applicable Issuing
Lender.

“LCA Test Date” has the meaning assigned thereto in Section 1.11.

“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption or pursuant to Section 5.13,
other than any Person that ceases to be a party hereto as a Lender pursuant to
an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

“Letter of Credit Application” means an application, in the form specified by
the applicable Issuing Lender from time to time, requesting such Issuing Lender
to issue a Letter of Credit.

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit.

“LIBOR” means,

 

22



--------------------------------------------------------------------------------

(a) for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period as published by the
ICE Benchmark Administration Limited, a United Kingdom company (or any
applicable successor page), at approximately 11:00 a.m. (London time) two
(2) London Banking Days prior to the first day of the applicable Interest
Period. If, for any reason, such rate is not so published, then “LIBOR” shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) two (2) London Banking Days prior to the first day of the
applicable Interest Period for a period equal to such Interest Period, and

(b) for any interest rate calculation with respect to a Base Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) as published by the ICE Benchmark
Administration Limited, a United Kingdom company (or any applicable successor
page), at approximately 11:00 a.m. (London time) on such date of determination,
or, if such date is not a Business Day, then the immediately preceding Business
Day. If, for any reason, such rate is not so published, then “LIBOR” for such
Base Rate Loan shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on such date of
determination for a period equal to one month commencing on such date of
determination.

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error. Notwithstanding the foregoing,
if LIBOR shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

LIBOR Rate =       

LIBOR

        1.00-Eurodollar Reserve Percentage   

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease Obligation or other title retention agreement relating to such
asset.

“Limited Condition Acquisition” means any Permitted Acquisition or other
Investment permitted hereunder by the Borrower or any of its Subsidiaries, the
consummation of which is not conditioned on the availability of, or on
obtaining, third-party financing.

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Subsidiary Guaranty Agreement,
the Engagement Letter, each Acceptable Intercreditor Agreement, each Refinancing
Amendment, each Incremental Amendment and each other document, instrument,
certificate and agreement executed and delivered by the Credit Parties or any of
their respective Subsidiaries in favor of or provided to the Administrative
Agent or any Secured

 

23



--------------------------------------------------------------------------------

Party in connection with this Agreement (excluding any Secured Hedge Agreement
and any Secured Cash Management Agreement).

“Loans” means the collective reference to the Revolving Credit Loans, the Term
Loan and the Swingline Loans, and “Loan” means any of such Loans.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Material Adverse Effect” means, with respect to the Borrower and its
Subsidiaries, (a) a material adverse change in, or a material adverse effect on,
the operations, business, assets, properties, liabilities (actual or contingent)
or condition (financial or otherwise) of the Borrower and its Subsidiaries,
taken as a whole, (b) a material impairment of the ability of the Credit
Parties, taken as a whole, to perform their obligations under the Loan
Documents, (c) a material adverse effect on the rights and remedies of the
Administrative Agent and the Lenders under the Loan Documents, or (d) a material
impairment of the legality, validity, binding effect or enforceability against
the Credit Parties, taken as a whole, of the Loan Documents to which they are a
party.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the sum of (i) the Fronting Exposure of the Issuing Lender with respect
to Letters of Credit issued and outstanding at such time and (ii) the Fronting
Exposure of the Swingline Lender with respect to all Swingline Loans outstanding
at such time and (b) otherwise, an amount determined by the Administrative Agent
and each of the applicable Issuing Lenders that is entitled to Cash Collateral
hereunder at such time in their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding seven (7) years.

“Negative Pledge Agreements” means, a negative pledge agreement in form and
substance reasonably acceptable to the Administrative Agent whereby the
applicable Credit Party agrees not to grant any consensual Liens (other than
Permitted Liens) on its owned real property, including each such negative pledge
agreement in effect as of the Closing Date and each additional negative pledge
agreement required pursuant to Section 8.14(d).

“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or any of its Subsidiaries therefrom (including any cash, Cash
Equivalents, deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, as and when received) less the sum of (i) in the case
of an Asset Disposition, all income taxes and other taxes assessed by, or
reasonably estimated to be payable to, a Governmental Authority as a result of
such transaction (provided that if such estimated taxes exceed the amount of
actual taxes required to be paid in cash in respect of such Asset Disposition,
the amount of such excess shall constitute Net Cash Proceeds), (ii) all
reasonable and customary out-of-pocket fees and expenses incurred in connection
with such transaction or event and (iii) the principal amount of, premium, if
any, and interest on any Indebtedness secured by a Lien on the asset (or a
portion thereof) disposed of, which Indebtedness is required to be repaid in
connection with such transaction or event, and (b) with respect to any Debt
Issuance or issuance of Equity Interests, the gross cash proceeds received by
any Credit Party or any of its Subsidiaries therefrom less all reasonable and
customary out-of-pocket legal, underwriting and other fees and expenses incurred
in connection therewith.

 

24



--------------------------------------------------------------------------------

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.2
and (b) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Guarantor Subsidiary” means any Subsidiary that is not a Subsidiary
Guarantor.

“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Term Loan Notes.

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties to the Lenders,
the Issuing Lenders or the Administrative Agent, in each case under any Loan
Document, with respect to any Loan or Letter of Credit of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and including interest and fees that accrue after the
commencement by or against any Credit Party of any proceeding under any Debtor
Relief Laws, naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form attached as
Exhibit F.

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a capital lease.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with

 

25



--------------------------------------------------------------------------------

respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 5.12).

“Parent Entity” means, at any time after an IPO, an entity incorporated under
the laws of a political subdivision of the United States that holds Equity
Interests in, and serves as the sole managing member of, the Borrower, the
Equity Interests of which were sold pursuant to an IPO.

“Participant” has the meaning assigned thereto in Section 12.9(d).

“Participant Register” has the meaning assigned thereto in Section 12.9(d).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates.

“Permitted Acquisition” means any Acquisition that meets all of the following
requirements; provided that, in the case of a Permitted Acquisition that is a
Limited Condition Acquisition, such requirements under clause (f) shall be
subject to Section 1.11:

(a) no less than fifteen (15) Business Days (or such shorter period as agreed to
by the Administrative Agent) prior to the proposed closing date of such
Acquisition, the Borrower shall have delivered written notice of such
Acquisition to the Administrative Agent, which notice shall include the proposed
closing date of such Acquisition;

(b) such acquisition shall have been approved by the board of directors (or
equivalent governing body) of the Person to be acquired (in the case of an
acquisition of a Person) and such approval shall not have been withdrawn prior
to the consummation thereof;

(c) the Person or business to be acquired shall be in a line of business not
prohibited by Section 9.11;

(d) if such Acquisition is a merger or consolidation involving the Borrower or a
Subsidiary Guarantor, the Borrower or a Subsidiary Guarantor shall be the
surviving Person (or, other than in the case of the Borrower, the surviving
Person shall become a Subsidiary Guarantor) and no Change in Control shall have
been effected thereby;

(e) the Borrower shall have delivered to the Administrative Agent all documents
required to be delivered pursuant to, and in accordance with, Section 8.14;

(f) after giving pro forma effect to such Acquisition and any Indebtedness
incurred in connection therewith, as of the proposed closing date of such
Acquisition and after giving effect thereto and any Indebtedness incurred in
connection therewith, (i) no Default or Event of Default shall have occurred and
be continuing and (ii) the Borrower shall be in pro forma compliance with the
Financial Covenant for the most recently completed Reference Period;

 

26



--------------------------------------------------------------------------------

(g) after giving effect to the Acquisition, the Borrower shall have an aggregate
of at least $40,000,000 in unrestricted cash and Cash Equivalents plus
availability under the Revolving Credit Facility;

(g) for any Acquisition with aggregate consideration (including cash, Cash
Equivalents, Equity Interests and other deferred payment obligations) in excess
of $50,000,000, no later than five (5) Business Days (or such shorter period as
agreed to by the Administrative Agent) prior to the proposed closing date of
such Acquisition, the Borrower shall have delivered to the Administrative Agent
the following:

(iv) an Officer’s Compliance Certificate for the most recent fiscal quarter end
preceding such Acquisition for which financial statements are available
demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, compliance with clause (f)(ii) above;

(v) copies of substantially final documentation entered into in connection with
such Acquisition; and

(vi) forecasted balance sheets, profit and loss statements and cash flow
statements for the Person to be acquired, all prepared on a basis consistent
with such Person’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions for the one
(1) year period following the date of the proposed Acquisition, on a quarterly
basis, in form and substance (including, without limitation, as to scope and
underlying assumptions) reasonably satisfactory to the Administrative Agent; and

(h) not later than five (5) Business Days (or such later date as Administrative
Agent may agree in its sole discretion) following the consummation of such
Acquisition, the Borrower shall have delivered to the Administrative Agent a
certificate of a Responsible Officer thereof certifying that all of the
requirements set forth above have been satisfied.

“Permitted Investors” means, collectively, the Persons who hold the Equity
Interests of the Borrower on the Closing Date.

“Permitted Liens” means the Liens permitted pursuant to Section 9.2.

“Permitted Refinancing Indebtedness” means any Indebtedness (the “Refinancing
Indebtedness”), the proceeds of which are used to refinance, refund, renew,
extend or replace outstanding Indebtedness (such outstanding Indebtedness, the
“Refinanced Indebtedness”); provided that (a) the principal amount (or accreted
value, if applicable) of such Refinancing Indebtedness is not greater than the
principal amount (or accreted value, if applicable) of the Refinanced
Indebtedness at the time of such refinancing, refunding, renewal, extension or
replacement, except by an amount equal to unpaid accrued interests and premium
thereon plus other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing, refunding, renewal, extension or
replacement, and by an amount equal to any existing commitments thereunder that
have not been utilized at the time of such refinancing, refunding, renewal,
extension or replacement, (b) the final maturity and Weighted Average Life to
Maturity of such Refinancing Indebtedness shall not be prior to or shorter than
that applicable to the Refinanced Indebtedness, (c) the primary obligor of such
Refinancing Indebtedness shall be the same as the primary obligor of the
Refinanced Indebtedness, (d) such Refinancing Indebtedness shall not be secured
by (i) Liens on assets other than assets securing the Refinanced Indebtedness at
the time of such refinancing, refunding, renewal, extension or replacement or
(ii) Liens having a higher priority than the Liens, if any, securing the
Refinanced Indebtedness, (e) such Refinancing Indebtedness shall not be
guaranteed by or otherwise recourse to any Person other than the Person(s) to
whom the Refinanced Indebtedness is recourse or by whom it is guaranteed, in
each case as of the time of such refinancing, refunding, renewal, extension or

 

27



--------------------------------------------------------------------------------

replacement, (f) to the extent such Refinanced Indebtedness is subordinated in
right of payment to the Obligations (or the Liens securing such Indebtedness
were originally contractually subordinated to the Liens securing the Collateral
pursuant to the Security Documents), such refinancing, refunding, renewal,
extension or replacement is subordinated in right of payment to the Obligations
(or the Liens securing such Indebtedness shall be subordinated to the Liens
securing the Collateral pursuant to the Security Documents) on terms at least as
favorable to the Lenders as those contained in the documentation governing such
Refinanced Indebtedness, (g) the terms of such Refinancing Indebtedness, taken
as a whole, are not materially more restrictive on the Borrower and its
Subsidiaries than the terms of the Refinanced Indebtedness, taken as a whole,
and (h) no Event of Default shall have occurred and be continuing at the time of
such refinancing, refunding, renewal, extension or replacement.

“Permitted Tax Distribution” means for any calendar year or portion thereof
during which the Borrower is a pass-through entity for U.S. federal income tax
purposes, payments and distributions to the members or partners of the Borrower,
on or prior to each estimated tax payment date as well as each other applicable
due date, in an amount not to exceed the product of (i) the total aggregate
taxable income of the Borrower and its Subsidiaries (or estimates thereof) which
is allocable to its members or partners from the Borrower and its Subsidiaries
during the relevant period calculated without regard to, for clarity, any
adjustments under Code Section 743, multiplied by (ii) the highest combined
marginal federal, state and local income tax rates applicable to any member or
partner of the Borrower (or, if any of them are themselves a pass-through entity
for U.S. federal income tax purposes, their members or partners) determined by
taking into account the character of the income and loss allocable to the
members or partners as it affects the applicable tax rate, after taking proper
account of loss carryforwards resulting from losses allocated to the members or
partners by the Borrower, to the extent not taken into account in prior periods,
with such result being reduced by the aggregate Permitted Tax Distributions
previously made with respect to such taxable periods; provided that, for the
avoidance of doubt, taxable income of the Borrower and its Subsidiaries for any
period shall include any increases thereto as a result of any tax examination,
audit or adjustment, whether for taxable periods ending prior to or after the
date of this Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lenders” has the meaning assigned thereto in Section 8.2.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

28



--------------------------------------------------------------------------------

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Lender, as applicable.

“Reference Period” means, as of any date of determination, the period of four
(4) consecutive fiscal quarters ended on or immediately prior to such date for
which Borrower has delivered financial statements pursuant to Section 6.1(e)(i),
8.1(a) or 8.1(b), as applicable.

“Refinance” has the meaning assigned thereto in Section 5.16(a).

“Refinancing Amendment” has the meaning assigned thereto in Section 5.16(d).

“Refinancing Debt” means Refinancing Term Loans, Refinancing Revolving Loans
and/or Refinancing Notes, as the context requires.

“Refinancing Effective Date” has the meaning assigned thereto in
Section 5.16(b).

“Refinancing Lender” has the meaning assigned thereto in Section 5.16(c).

“Refinancing Notes” has the meaning assigned thereto in Section 5.16(a).

“Refinancing Revolving Credit Commitments” has the meaning assigned thereto in
Section 5.16(a).

“Refinancing Revolving Loans” has the meaning assigned thereto in
Section 5.16(a).

“Refinancing Series” has the meaning assigned thereto in Section 5.16(c).

“Refinancing Term Loans” has the meaning assigned thereto in Section 5.16(a).

“Register” has the meaning assigned thereto in Section 12.9(c).

“Reimbursement Obligation” means the obligation of the Borrower to reimburse any
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Repricing Transaction” means (a) any prepayment or repayment of all or a
portion of the Term B-1 Loan with the proceeds of, or any conversion of any such
Term B-1 Loan into, any new or replacement bank Indebtedness or other credit
facility (whether under this Agreement or otherwise), including, without
limitation, any Refinancing Term Loans or Refinancing Notes, bearing interest
with an All-In Yield less than the All-In Yield applicable to such Term B-1
Loans subject to such event and (b) any repricing of any of the Term B-1 Loans
(whether pursuant to an amendment, amendment and restatement, mandatory
assignment or otherwise) which reduces the All-In Yield applicable to all or a
portion of such Term B-1 Loans, in each case, other than in connection with the
consummation of an Acquisition not permitted under this Agreement, initial
public offering of the Borrower or a parent holdings company thereof or the
occurrence of a Change in Control (so long as the primary purpose of the
prepayment or repayment of, or amendment to such Term B-1 Loans in connection
therewith is not to reduce the All-In Yield applicable to such Term B-1 Loans as
certified by a financial officer of the Borrower in a certificate to the
Administrative Agent (on which the Administrative Agent is expressly permitted
to rely)).

 

29



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time.

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders holding more than fifty percent (50%) of the sum of the
aggregate amount of the Revolving Credit Commitment; provided that if the
Revolving Credit Commitment has been terminated, “Required Revolving Credit
Lenders” shall mean Revolving Credit Lenders holding more than fifty percent
(50%) of the Revolving Credit Outstandings (with the aggregate amount of each
Revolving Credit Lender’s risk participation and funded participation in L/C
Obligations and Swingline Loans being deemed “held” by such Revolving Credit
Lender for purposes of this definition); provided, further, that the unused
Revolving Credit Commitment of, and the portion of the Revolving Credit
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Credit Lenders.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person designated in writing by the
Borrower and reasonably acceptable to the Administrative Agent. Any document
delivered hereunder or under any other Loan Document that is signed by a
Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.

“Restricted Payments” means any dividend on, or make any payment or other
distribution on account of, or purchase, redeem, retire or otherwise acquire
(directly or indirectly), or set apart assets for a sinking or other analogous
fund for the purchase, redemption, retirement or other acquisition of, any class
of capital stock of any Credit Party or any Subsidiary thereof, or make any
distribution of cash, property or assets to the holders of shares of any capital
stock of any Credit Party or any Subsidiary thereof on account of such capital
stock.

“Retained Declined Proceeds” has the meaning assigned thereto in
Section 4.4(b)(vi).

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Section 5.13) and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including, without limitation, Section 5.13). The aggregate
Revolving Credit Commitment of all the Revolving Credit Lenders on the Closing
Date shall be $500,000,000. The Revolving Credit Commitment of each Revolving
Credit Lender as of the Closing Date is set forth opposite the name of such
Lender on Schedule 1.1(b). The Revolving Credit Commitment of any Lender shall
include the Extended Revolving Credit Commitment and Refinancing Revolving
Credit Commitment of such Lender.

“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders

 

30



--------------------------------------------------------------------------------

represented by such Revolving Credit Lender’s Revolving Credit Commitment. If
the Revolving Credit Commitments have terminated or expired, the Revolving
Credit Commitment Percentages shall be determined based upon the Revolving
Credit Commitments most recently in effect, giving effect to any assignments.
The Revolving Credit Commitment Percentage of each Revolving Credit Lender as of
the Closing Date is set forth opposite the name of such Lender on Schedule
1.1(b).

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 5.13, any Refinance pursuant to Section 5.16 and
any Extension pursuant to Section 5.17).

“Revolving Credit Facility Increase” has the meaning assigned thereto in
Section 5.13(a).

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.

“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires, and shall include any Refinancing Revolving Loans, any Extended
Revolving Credit Loans and any loans extended pursuant to a Revolving Credit
Facility Increase.

“Revolving Credit Maturity Date” means the earliest to occur of (a) June 27,
20222023, (b) the date of termination of the entire Revolving Credit Commitment
by the Borrower pursuant to Section 2.5, and (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 10.2(a); provided, that the
Revolving Credit Maturity Date applicable to Extended Revolving Credit
Commitments and Refinancing Revolving Credit Commitments shall be the final
maturity date specified in the relevant documentation for such Extended
Revolving Credit Commitments or Refinancing Revolving Credit Commitments.

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

“Roy Family” means (a) Rob Roy, (b) the spouse or widow or widower of Rob Roy,
(c) a parent, sibling, or lineal descendant (or spouse of such descendant) of
Rob Roy, (d) the estate or personal representative of Rob Roy, (e) any trust
created for the benefit of anyone referenced in clauses (a), (b) or (c), and
(f) any entity (including any corporation, venture (general or limited),
partnership (general or

 

31



--------------------------------------------------------------------------------

limited), limited liability company, association, joint stock company, trust or
other business entity or organization) controlled by one or more of the persons
or trust(s) referenced in clauses (a), (b), (c) or (e).

“S&P” means Standard & Poor’s Financial Services LLCRating Service, a
partdivision of McGraw-Hill FinancialS&P Global Inc. and any successor thereto.

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (which, as of the Closing Date, consists
of Cuba, Iran, North Korea, Sudan, Syria and the Crimean Region).

“Sanctioned Person” means, at any time, (a) any Person subject to any Sanctions,
(b) any Person operating, organized or resident in a Sanctioned Country or
(c) any Person owned or controlled by any such Person or Persons described in
clauses (a) and (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the United Nations Security Council, the European
Union, Her Majesty’s Treasury, or other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment” shall mean the Second Amendment to this Agreement, dated as
of September 17, 2020, among the Borrower, the Subsidiary Guarantors party
thereto, the Lenders party thereto, and the Administrative Agent.

“Second Amendment Effective Date” shall have the meaning specified in the Second
Amendment.

“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party and any Hedge Bank.

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement (other than an Excluded Swap Obligation) and
(ii) any Secured Cash Management Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lender, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 11.5, any other holder from time to time of any of any Secured
Obligations and, in each case, their respective successors and permitted
assigns.

“Security Documents” means the collective reference to the Collateral Agreement,
the Negative Pledge Agreements, and each other agreement or writing pursuant to
which any Credit Party pledges or grants a security interest in any Property or
assets securing the Secured Obligations.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as

 

32



--------------------------------------------------------------------------------

they become absolute and matured, (c) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay such debts and liabilities as they mature, (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Specified Disposition” means any Asset Disposition (other than pursuant to
Sections 9.5(a) through 9.5(p)) having gross sales proceeds in excess of
$5,000,000.

“Specified Transactions” means (a) any Specified Disposition and (b) any
Permitted Acquisition.

“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrower or any of its Subsidiaries that is subordinated in
right and time of payment to the Obligations on terms and conditions reasonably
satisfactory to the Administrative Agent.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.

“Subsidiary Guarantors” means, collectively, all direct and indirect
Wholly-Owned Domestic Subsidiaries of the Borrower (other than any Excluded
Subsidiary) in existence on the Closing Date or which become a party to the
Subsidiary Guaranty Agreement pursuant to Section 8.14.

“Subsidiary Guaranty Agreement” means the amended and restated unconditional
guaranty agreement dated as of the Closing Date executed by the Subsidiary
Guarantors in favor of the Administrative Agent, for the ratable benefit and the
Secured Parties, which shall be in form and substance reasonably acceptable to
the Administrative Agent.

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

“Swingline Commitment” means the lesser of (a) $40,000,000 and (b) the Revolving
Credit Commitment.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

 

33



--------------------------------------------------------------------------------

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

“Term B-1 Loan” shall have the meaning specified in the First Amendment.

“Term Loan Commitment” means (a) as to any Term Loan Lender, the obligation of
such Term Loan Lender to make a portion of the Initial Term Loan and/or
Incremental Term Loans, as applicable, to the account of the Borrower hereunder
on the Closing Date (in the case of the Initial Term Loan) or the applicable
borrowing date (in the case of any Incremental Term Loan) in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.1(b), as such amount may be increased, reduced or otherwise
modified at any time or from time to time pursuant to the terms hereof and
(b) as to all Term Loan Lenders, the aggregate commitment of all Term Loan
Lenders to make such Term Loans. The aggregate Term Loan Commitment with respect
to the Initial Term Loan of all Term Loan Lenders on the Closing Date shall be
$600,000,000. The Term Loan Commitment of each Term Loan Lender as of the
Closing Date is set forth opposite the name of such Term Loan Lender on
Schedule 1.1(b).

“Term Loan Facility” means the term loan facility established pursuant to
Article IV (including any new term loan facility established pursuant to
Section 5.13, each facility providing for the borrowing of Refinancing Term
Loans and each facility providing for the borrowing of Extended Term Loans).

“Term Loan Lender” means any Lender with a Term Loan Commitment and/or
outstanding Term Loans.

“Term Loan Maturity Date” means the first to occur of (a) June 27, 2024, and
(b) the date of acceleration of the Term Loans pursuant to Section 10.2(a);
provided, that the Term Loan Maturity Date applicable to Incremental Term Loans,
Extended Term Loans and Refinancing Term Loans shall be the final maturity date
specified in the relevant documentation for such Incremental Term Loans,
Extended Term Loans and Refinancing Term Loans.

“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the Term Loans made by such Term Loan
Lender, substantially in the form attached as Exhibit A-3, and any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.

“Term Loan Percentage” means, with respect to any Term Loan Lender at any time,
the percentage of the total outstanding principal balance of the Term Loans
represented by the outstanding principal balance of such Term Loan Lender’s Term
Loans. The Term Loan Percentage of each Term Loan Lender as of the Closing Date
is set forth opposite the name of such Lender on Schedule 1.1(b).

“Term Loans” means the Initial Term Loans, the Incremental Term Loans, the
Refinancing Term Loans and the Extended Term Loans, and “Term Loan” means any of
such Term Loans.

 

34



--------------------------------------------------------------------------------

“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of the
Threshold Amount: (a) a “Reportable Event” described in Section 4043 of ERISA
for which the thirty (30) day notice requirement has not been waived by the
PBGC, or (b) the withdrawal of any Credit Party or any ERISA Affiliate from a
Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or
(e) any other event or condition which would constitute grounds under
Section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303 of ERISA, or (g) the determination
that any Pension Plan or Multiemployer Plan is considered an at-risk plan or
plan in endangered or critical status with the meaning of Sections 430, 431 or
432 of the Code or Sections 303, 304 or 305 of ERISA or (h) the partial or
complete withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (i) any
event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (j) any event or
condition which results in the termination of a Multiemployer Plan under
Section 4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA, or (k) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Credit Party or any ERISA
Affiliate.

“Threshold Amount” means $20,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loans of such Lender
at such time.

“Transaction Costs” means all transaction fees, charges and other amounts
related to the Transactions (including, without limitation, any financing fees,
legal fees and expenses, due diligence fees or any other fees and expenses in
connection therewith), in each case to the extent paid within twelve (12) months
of the closing of the Credit Facility.

“Transactions” means, collectively, (a) the refinancing in full of all
Indebtedness outstanding under the Existing Credit Agreement, (b) the closing of
the Credit Facility and the making of the initial Extensions of Credit, (c) the
payment of the Closing Date Dividend and (d) the payment of the Transaction
Costs incurred in connection with the foregoing.

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“United States” means the United States of America.

 

35



--------------------------------------------------------------------------------

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 5.11(g).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Borrower and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by Applicable Law to be
owned by a Person other than the Borrower and/or one or more of its Wholly-Owned
Subsidiaries).

“Withholding Agent” means the Borrower and the Administrative Agent.

“Working Capital” means, for the Borrower and its Subsidiaries on a Consolidated
basis and calculated in accordance with GAAP, as of any date of determination,
the excess of (a) Current Assets over (b) Current Liabilities; provided that,
for purposes of calculating Excess Cash Flow, increases or decreases in Working
Capital shall be calculated without regard to any changes in Current Assets or
Current Liabilities as a result of (a) any reclassification in accordance with
GAAP, of assets or liabilities, as applicable, between current and noncurrent or
(b) the effects of recapitalization or purchase accounting, as the case may be.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

SECTION 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(e) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have

 

36



--------------------------------------------------------------------------------

the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form and (j) in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including”.

SECTION 1.3 Accounting Terms.

(g) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, applied on a consistent
basis, as in effect from time to time and in a manner consistent with that used
in preparing the audited financial statements required by Section 8.1(a), except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

(h) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(i) Notwithstanding anything to the contrary contained in Section 1.3(a) above
or the definition of “Capital Lease Obligations”, in the event of an accounting
change requiring all leases to be capitalized, only those leases that would have
constituted capital leases on the date hereof (assuming for purposes hereof that
they were in existence on the date hereof) shall be considered capital leases,
and all calculations and deliverables under this Agreement or any other Loan
Document shall be made in accordance therewith (provided that, in connection
with all financial statements delivered to the Administrative Agent in
accordance with the terms of this Agreement after the date of such accounting
change, the Borrower shall provide to the Administrative Agent a schedule
showing the adjustments necessary to reconcile such financial statements with
GAAP as in effect immediately prior to such accounting change, which schedule
may be included in the Officer’s Compliance Certificate).

SECTION 1.4 UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

SECTION 1.5 Rounding. Any financial ratios required to be maintained pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio or percentage is expressed herein and rounding the result up
or down to the nearest number (with a rounding-up if there is no nearest
number).

 

37



--------------------------------------------------------------------------------

SECTION 1.6 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) any definition or reference to any Applicable Law, including, without
limitation, the Code, the Commodity Exchange Act, ERISA, the Exchange Act, the
PATRIOT Act, Anti-Corruption Laws, Anti-Money Laundering Laws, Sanctions, the
Securities Act of 1933, the UCC, the Investment Company Act of 1940, the
Interstate Commerce Act, the Trading with the Enemy Act of the United States or
any of the foreign assets control regulations of the United States Treasury
Department, shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Applicable Law.

SECTION 1.7 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.8 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Letter of Credit
Application therefor (at the time specified therefor in such applicable Letter
of Credit or Letter of Credit Application and as such amount may be reduced by
(a) any permanent reduction of such Letter of Credit or (b) any amount which is
drawn, reimbursed and no longer available under such Letter of Credit).

SECTION 1.9 Guarantees. Unless otherwise specified, the amount of any Guarantee
shall be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Guarantee.

SECTION 1.10 Covenant Compliance Generally. For purposes of determining
compliance under Sections 9.1, 9.2, 9.3 and 9.5, any amount in a currency other
than Dollars will be converted to Dollars in a manner consistent with that used
in calculating Consolidated Net Income in the most recent annual financial
statements of the Borrower and its Subsidiaries delivered pursuant to
Section 8.1(a). Notwithstanding the foregoing, for purposes of determining
compliance with Sections 9.1, 9.2 and 9.3, with respect to any amount of
Indebtedness or Investment in a currency other than Dollars, no breach of any
basket contained in such sections shall be deemed to have occurred solely as a
result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that for the avoidance of
doubt, the foregoing provisions of this Section 1.10 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.

SECTION 1.11 Limited Condition Acquisitions. Notwithstanding anything in this
Agreement to the contrary, if the Borrower notifies the Administrative Agent in
writing prior to or concurrently with the execution of the definitive purchase
agreement, merger agreement or other acquisition agreement governing a Limited
Condition Acquisition (the time of such execution, the “LCA Test Date”) that in
connection with such Limited Condition Acquisition the Borrower wishes to test
the conditions to such Limited Condition Acquisition and/or the availability of
Incremental Term Loans that are to be used to finance all or part of such
Limited Condition Acquisition in accordance with this Section 1.11, then, if
agreed by the Incremental Lenders providing such Incremental Term Loan and the
Borrower, the following provisions shall apply:

 

38



--------------------------------------------------------------------------------

(g) any condition to such Limited Condition Acquisition or such Incremental Term
Loans that requires that no Default or Event of Default shall have occurred and
be continuing at the time of such Limited Condition Acquisition or the
incurrence of such Incremental Term Loans, shall be satisfied if (i) no Default
or Event of Default shall have occurred and be continuing at the time of the LCA
Test Date and (ii) no Event of Default under any of Section 10.1(a), 10.1(b),
10.1(i) or 10.1(j) would occur and be continuing, after giving effect to such
Limited Condition Acquisition and any Indebtedness incurred in connection
therewith (including any such Incremental Term Loans) and the use of proceeds
thereof as of the date of consummation of such Limited Condition Acquisition;

(h) any financial ratio test or condition to be tested in connection with such
Limited Condition Acquisition and the availability of such Incremental Term
Loans will be tested as of the LCA Test Date, in each case, after giving effect
to the relevant Limited Condition Acquisition and related incurrence of
Indebtedness, on a pro forma basis where applicable; and

(i) in connection with any subsequent calculation of any ratio or basket on or
following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated and the date that the
definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or basket shall be required to be satisfied (i) on a pro forma basis
assuming such Limited Condition Acquisition and other transactions in connection
therewith (including the incurrence or assumption of Indebtedness and use of
proceeds thereof) have been consummated and (ii) assuming such Limited Condition
Acquisition and other transactions in connection therewith (including the
incurrence or assumption of Indebtedness and use of proceeds thereof) have not
been consummated; provided that, notwithstanding the foregoing, any calculation
(x) in connection with determining the Applicable Margin or the ECF Percentage
and (y) determining whether or not the Borrower is in compliance with the
Financial Covenant shall, in each case be calculated assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
the incurrence or assumption of Indebtedness and the use of proceeds thereof)
have not been consummated.

The foregoing provisions shall apply with similar effect during the pendency of
multiple Limited Condition Acquisitions such that each of the possible scenarios
is tested separately. Notwithstanding anything to the contrary herein, in no
event shall there be more than two Limited Condition Acquisitions at any time
outstanding.

SECTION 1.12 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.

ARTICLE II

REVOLVING CREDIT FACILITY

SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions of this
Agreement and the other Loan Documents, each Revolving Credit Lender severally
agrees to make Revolving Credit Loans to the Borrower from time to time from the
Closing Date to, but not including, the Revolving Credit Maturity Date as
requested by the Borrower in accordance with the terms of Section 2.3; provided,
that (a) the Revolving Credit Outstandings shall not exceed the Revolving Credit
Commitment and (b) the Revolving Credit Exposure of any Revolving Credit Lender
shall not at any time exceed such

 

39



--------------------------------------------------------------------------------

Revolving Credit Lender’s Revolving Credit Commitment. Each Revolving Credit
Loan by a Revolving Credit Lender shall be in a principal amount equal to such
Revolving Credit Lender’s Revolving Credit Commitment Percentage of the
aggregate principal amount of Revolving Credit Loans requested on such occasion.
Subject to the terms and conditions hereof, the Borrower may borrow, repay and
reborrow Revolving Credit Loans hereunder until the Revolving Credit Maturity
Date.

SECTION 2.2 Swingline Loans.

(g) Availability. Subject to the terms and conditions of this Agreement and the
other Loan Documents, the Swingline Lender may, in its sole discretion, make
Swingline Loans to the Borrower from time to time from the Closing Date to, but
not including, the Revolving Credit Maturity Date; provided, that (a) after
giving effect to any amount requested, the Revolving Credit Outstandings shall
not exceed the Revolving Credit Commitment and (b) the aggregate principal
amount of all outstanding Swingline Loans (after giving effect to any amount
requested) shall not exceed the Swingline Commitment.

(h) Refunding.

(iv) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), by written notice given no
later than 12:00 p.m. on any Business Day request each Revolving Credit Lender
to make, and each Revolving Credit Lender hereby agrees to make, a Revolving
Credit Loan as a Base Rate Loan in an amount equal to such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of the aggregate amount of the
Swingline Loans outstanding on the date of such notice, to repay the Swingline
Lender. Each Revolving Credit Lender shall make the amount of such Revolving
Credit Loan available to the Administrative Agent in immediately available funds
at the Administrative Agent’s Office not later than 2:00 p.m. on the day
specified in such notice. The proceeds of such Revolving Credit Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Swingline Loans.
No Revolving Credit Lender’s obligation to fund its respective Revolving Credit
Commitment Percentage of a Swingline Loan shall be affected by any other
Revolving Credit Lender’s failure to fund its Revolving Credit Commitment
Percentage of a Swingline Loan, nor shall any Revolving Credit Lender’s
Revolving Credit Commitment Percentage be increased as a result of any such
failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.

(v) The Borrower shall pay to the Swingline Lender on demand the amount of such
Swingline Loans to the extent amounts received from the Revolving Credit Lenders
are not sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, the Borrower authorizes the Administrative
Agent to charge any account maintained by the Borrower with the Swingline Lender
(up to the amount available therein) in order to immediately pay the Swingline
Lender the amount of such Swingline Loans to the extent amounts received from
the Revolving Credit Lenders are not sufficient to repay in full the outstanding
Swingline Loans requested or required to be refunded. If any portion of any such
amount paid to the Swingline Lender shall be recovered by or on behalf of the
Borrower from the Swingline Lender in bankruptcy or otherwise, the loss of the
amount so recovered shall be ratably shared among all the Revolving Credit
Lenders in accordance with their respective Revolving Credit Commitment
Percentages.

(vi) If for any reason any Swingline Loan cannot be refinanced with a Revolving
Credit Loan pursuant to Section 2.2(b)(i), each Revolving Credit Lender shall,
on the date such Revolving Credit Loan was to have been made pursuant to the
notice referred to in Section 2.2(b)(i), purchase

 

40



--------------------------------------------------------------------------------

for cash an undivided participating interest in the then outstanding Swingline
Loans by paying to the Swingline Lender an amount (the “Swingline Participation
Amount”) equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the aggregate principal amount of Swingline Loans then
outstanding. Each Revolving Credit Lender will immediately transfer to the
Swingline Lender, in immediately available funds, the amount of its Swingline
Participation Amount. Whenever, at any time after the Swingline Lender has
received from any Revolving Credit Lender such Revolving Credit Lender’s
Swingline Participation Amount, the Swingline Lender receives any payment on
account of the Swingline Loans, the Swingline Lender will distribute to such
Revolving Credit Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Revolving Credit
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided
that in the event that such payment received by the Swingline Lender is required
to be returned, such Revolving Credit Lender will return to the Swingline Lender
any portion thereof previously distributed to it by the Swingline Lender.

(vii) Each Revolving Credit Lender’s obligation to make the Revolving Credit
Loans referred to in Section 2.2(b)(i) and to purchase participating interests
pursuant to Section 2.2(b)(iii) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Credit Lender or the
Borrower may have against the Swingline Lender, the Borrower or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Article VI, (C) any adverse change in the condition (financial or otherwise)
of the Borrower, (D) any breach of this Agreement or any other Loan Document by
the Borrower, any other Credit Party or any other Revolving Credit Lender or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

(viii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Revolving Credit Lender pursuant to the foregoing provisions
of this Section 2.2(b) by the time specified in Section 2.2(b)(i), the Swingline
Lender shall be entitled to recover from such Revolving Credit Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swingline Lender at a rate per annum
equal to the applicable Federal Funds Rate, plus any administrative, processing
or similar fees customarily charged by the Swingline Lender in connection with
the foregoing. If such Revolving Credit Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Revolving
Credit Lender’s Revolving Credit Loan or Swingline Participation Amount, as the
case may be. A certificate of the Swingline Lender submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (v) shall be conclusive absent manifest error.

(i) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.

(j) Resignation of Swingline Lender. In connection with (i) any Refinancing
Revolving Credit Commitments or (ii) any Extension of Revolving Credit
Commitments, that has not been consented to by the Swingline Lender, the
Swingline Lender may, in connection with such Refinancing Revolving Credit
Commitments or Extension resign as Swingline Lender hereunder upon not less than
five (5) Business Days’ prior notice to the Borrower and the Administrative
Agent (or such shorter period of time as may be

 

41



--------------------------------------------------------------------------------

acceptable to the Borrower and the Administrative Agent). Following such notice
of resignation, the Swingline Lender shall have no further obligations to make
Swingline Loans pursuant to this Agreement.

SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.

(g) Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 12:00 p.m. (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan and (ii) at least three (3) Business
Days before each LIBOR Rate Loan, of its intention to borrow, specifying (A) the
date of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be, (x) with respect to Base Rate Loans (other than
Swingline Loans) in an aggregate principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof, (y) with respect to LIBOR Rate Loans
in an aggregate principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof and (z) with respect to Swingline Loans in an aggregate
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof,
(C) whether such Loan is to be a Revolving Credit Loan or Swingline Loan, (D) in
the case of a Revolving Credit Loan whether the Loans are to be LIBOR Rate Loans
or Base Rate Loans, and (E) in the case of a LIBOR Rate Loan, the duration of
the Interest Period applicable thereto. If the Borrower fails to specify a type
of Loan in a Notice of Borrowing, then the applicable Loans shall be made as
Base Rate Loans. If the Borrower requests a borrowing of LIBOR Rate Loans in any
such Notice of Borrowing, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. A Notice of Borrowing
received after 12:00 p.m. shall be deemed received on the next Business Day. The
Administrative Agent shall promptly notify the Revolving Credit Lenders of each
Notice of Borrowing.

(h) Disbursement of Revolving Credit and Swingline Loans. Not later than 2:00
p.m. on the proposed borrowing date, (i) each Revolving Credit Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the Revolving Credit Loans to be made on such borrowing date and
(ii) the Swingline Lender will make available to the Administrative Agent, for
the account of the Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, the Swingline Loans to be
made on such borrowing date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section in immediately available funds by crediting or wiring
such proceeds to the deposit account of the Borrower identified in the most
recent notice substantially in the form attached as Exhibit C (a “Notice of
Account Designation”) delivered by the Borrower to the Administrative Agent or
as may be otherwise agreed upon by the Borrower and the Administrative Agent
from time to time. Subject to Section 5.7 hereof, the Administrative Agent shall
not be obligated to disburse the portion of the proceeds of any Revolving Credit
Loan requested pursuant to this Section to the extent that any Revolving Credit
Lender has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Loan. Revolving Credit Loans to be made for the
purpose of refunding Swingline Loans shall be made by the Revolving Credit
Lenders as provided in Section 2.2(b).

SECTION 2.4 Repayment and Prepayment of Revolving Credit and Swingline Loans.

(g) Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Revolving Credit Maturity Date, and (ii) all Swingline Loans in accordance with
Section 2.2(b) (but, in any event, no later than the Revolving Credit Maturity
Date), together, in each case, with all accrued but unpaid interest thereon.

 

42



--------------------------------------------------------------------------------

(h) Mandatory Prepayments. If at any time the Revolving Credit Outstandings
exceed the Revolving Credit Commitment, the Borrower agrees to repay immediately
upon notice from the Administrative Agent, by payment to the Administrative
Agent for the account of the Revolving Credit Lenders, Extensions of Credit in
an amount equal to such excess with each such repayment applied first, to the
principal amount of outstanding Swingline Loans, second to the principal amount
of outstanding Revolving Credit Loans and third, with respect to any Letters of
Credit then outstanding, a payment of Cash Collateral into a Cash Collateral
account opened by the Administrative Agent, for the benefit of the Revolving
Credit Lenders, in an amount equal to such excess (such Cash Collateral to be
applied in accordance with Section 10.2(b)).

(i) Optional Prepayments. The Borrower may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form attached as Exhibit D (a “Notice of Prepayment”) given not later than
12:00 p.m. (i) on the same Business Day as each Base Rate Loan and each
Swingline Loan and (ii) at least three (3) Business Days before each LIBOR Rate
Loan, specifying the date and amount of prepayment and whether the prepayment is
of LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a combination thereof,
and, if of a combination thereof, the amount allocable to each. Upon receipt of
such notice, the Administrative Agent shall promptly notify each Revolving
Credit Lender. If any such notice is given, the amount specified in such notice
shall be due and payable on the date set forth in such notice. Partial
prepayments shall be in an aggregate amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof with respect to Base Rate Loans (other than
Swingline Loans), $5,000,000 or a whole multiple of $1,000,000 in excess thereof
with respect to LIBOR Rate Loans and $500,000 or a whole multiple of $100,000 in
excess thereof with respect to Swingline Loans. A Notice of Prepayment received
after 12:00 p.m. shall be deemed received on the next Business Day. Each such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9 hereof. Notwithstanding the foregoing, any Notice of Prepayment
delivered in connection with any refinancing of all of the Credit Facility with
the proceeds of such refinancing or of any incurrence of Indebtedness or the
occurrence of some other identifiable event or condition, may be, if expressly
so stated to be, contingent upon the consummation of such refinancing or
incurrence or occurrence of such other identifiable event or condition and may
be revoked by the Borrower in the event such condition is not satisfied
(provided that the failure of such contingency shall not relieve the Borrower
from its obligations in respect thereof under Section 5.9).

(j) Prepayment of Excess Proceeds. In the event proceeds remain after the
prepayments of Term Loan Facility pursuant to Section 4.4(b), the amount of such
excess proceeds shall be used on the date of the required prepayment under
Section 4.4(b) to prepay the outstanding principal amount of the Revolving
Credit Loans, without a corresponding reduction of the Revolving Credit
Commitment, with remaining proceeds, if any, refunded to the Borrower.

(k) Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not prepay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 5.9 hereof.

(l) Hedge Agreements. No repayment or prepayment of the Loans pursuant to this
Section shall affect any of the Borrower’s obligations under any Hedge Agreement
entered into with respect to the Loans.

SECTION 2.5 Permanent Reduction of the Revolving Credit Commitment.

(g) Voluntary Reduction. The Borrower shall have the right at any time and from
time to time, upon at least three (3) Business Days prior irrevocable written
notice to the Administrative Agent, to permanently reduce, without premium or
penalty, (i) the entire Revolving Credit Commitment at any time

 

43



--------------------------------------------------------------------------------

or (ii) portions of the Revolving Credit Commitment, from time to time, in an
aggregate principal amount not less than $1,000,000 or any whole multiple of
$1,000,000 in excess thereof. Any reduction of the Revolving Credit Commitment
shall be applied to the Revolving Credit Commitment of each Revolving Credit
Lender according to its Revolving Credit Commitment Percentage. All Commitment
Fees accrued until the effective date of any termination of the Revolving Credit
Commitment shall be paid on the effective date of such termination.
Notwithstanding the foregoing, any notice to reduce the Revolving Credit
Commitment delivered in connection with any refinancing of all of the Credit
Facility with the proceeds of such refinancing or of any incurrence of
Indebtedness or the occurrence of some other identifiable event or condition,
may be, if expressly so stated to be, contingent upon the consummation of such
refinancing or incurrence or occurrence of such identifiable event or condition
and may be revoked by the Borrower in the event such condition is not satisfied
(provided that the failure of such contingency shall not relieve the Borrower
from its obligations in respect thereof under Section 5.9).

(h) Corresponding Payment. Each permanent reduction permitted pursuant to this
Section shall be accompanied by a payment of principal sufficient to reduce the
aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced, and if the aggregate amount of all outstanding Letters
of Credit exceeds the Revolving Credit Commitment as so reduced, the Borrower
shall be required to deposit Cash Collateral in a Cash Collateral account opened
by the Administrative Agent in an amount equal to such excess. Such Cash
Collateral shall be applied in accordance with Section 10.2(b). Any reduction of
the Revolving Credit Commitment to zero shall be accompanied by payment of all
outstanding Revolving Credit Loans and Swingline Loans (and furnishing of Cash
Collateral satisfactory to the Administrative Agent for all L/C Obligations) and
shall result in the termination of the Revolving Credit Commitment and the
Swingline Commitment and the Revolving Credit Facility. If the reduction of the
Revolving Credit Commitment requires the repayment of any LIBOR Rate Loan, such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9 hereof.

SECTION 2.6 Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Revolving
Credit Maturity Date (after giving effect to any Extension).

ARTICLE III

LETTER OF CREDIT FACILITY

SECTION 3.1 L/C Facility.

(g) Availability. Subject to the terms and conditions hereof, each applicable
Issuing Lender, in reliance on the agreements of the Revolving Credit Lenders
set forth in Section 3.4(a), agrees to issue standby Letters of Credit in an
aggregate amount not to exceed its L/C Commitment for the account of the
Borrower or, subject to Section 3.10, any Subsidiary thereof. Letters of Credit
may be issued on any Business Day from the Closing Date to, but not including
the thirtieth (30th) Business Day prior to the Revolving Credit Maturity Date in
such form as may be approved from time to time by the applicable Issuing Lender;
provided, that no Issuing Lender shall issue any Letter of Credit if, after
giving effect to such issuance, (a) the L/C Obligations would exceed the L/C
Commitment or (b) the Revolving Credit Outstandings would exceed the Revolving
Credit Commitment. Each Letter of Credit shall (i) be denominated in Dollars in
a minimum amount of $100,000 (or such lesser amount as agreed to by the
applicable Issuing Lender and the Administrative Agent), (ii) expire on a date
no more than twelve (12) months after the date of issuance or last renewal of
such Letter of Credit (subject to automatic renewal for additional one (1) year
periods pursuant to the terms of the Letter of Credit Application or other
documentation reasonably acceptable to the applicable Issuing Lender), which
date shall be no later than

 

44



--------------------------------------------------------------------------------

the fifth (5th) Business Day prior to the Revolving Credit Maturity Date and
(iii) be subject to the ISP98 as set forth in the Letter of Credit Application
or as determined by the applicable Issuing Lender and, to the extent not
inconsistent therewith, the laws of the State of New York. No Issuing Lender
shall at any time be obligated to issue any Letter of Credit hereunder if
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Lender from
issuing such Letter of Credit, or any Applicable Law applicable to such Issuing
Lender or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to letters of credit generally or
such Letter of Credit in particular any restriction or reserve or capital
requirement (for which such Issuing Lender is not otherwise compensated) not in
effect on the Closing Date, or any unreimbursed loss, cost or expense that was
not applicable, in effect or known to such Issuing Lender as of the Closing Date
and that such Issuing Lender in good faith deems material to it, (B) the
conditions set forth in Section 6.2 are not satisfied or (C) the beneficiary of
such Letter of Credit is a Sanctioned Person. References herein to “issue” and
derivations thereof with respect to Letters of Credit shall also include
extensions or modifications of any outstanding Letters of Credit, unless the
context otherwise requires. As of the Closing Date, each of the Existing Letters
of Credit shall constitute, for all purposes of this Agreement and the other
Loan Documents, a Letter of Credit issued and outstanding hereunder.

(h) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, Article III shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.

SECTION 3.2 Procedure for Issuance of Letters of Credit. The Borrower may from
time to time request that any Issuing Lender issue a Letter of Credit by
delivering to any Issuing Lender at its applicable office (with a copy to the
Administrative Agent at the Administrative Agent’s Office) a Letter of Credit
Application therefor, completed to the satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as such
Issuing Lender or the Administrative Agent may reasonably request. Upon receipt
of any Letter of Credit Application, such Issuing Lender shall process such
Letter of Credit Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to Section 3.1 and Article VI, promptly
issue the Letter of Credit requested thereby (but in no event shall such Issuing
Lender be required to issue any Letter of Credit earlier than three (3) Business
Days after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by such Issuing Lender and the Borrower. The
applicable Issuing Lender shall promptly furnish to the Borrower and the
Administrative Agent a copy of such Letter of Credit and the Administrative
Agent shall promptly notify each Revolving Credit Lender of the issuance and
upon request by any Lender, furnish to such Revolving Credit Lender a copy of
such Letter of Credit and the amount of such Revolving Credit Lender’s
participation therein.

SECTION 3.3 Commissions and Other Charges.

(g) Letter of Credit Commissions. Subject to Section 5.15(a)(iii)(B), the
Borrower shall pay to the Administrative Agent, for the account of the
applicable Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in the amount equal to the
daily amount available to be drawn under such standby Letters of Credit times
the Applicable Margin with respect to Revolving Credit Loans that are LIBOR Rate
Loans (determined, in each case, on a per annum basis). Such commission shall be
payable quarterly in arrears on the last Business Day of each calendar quarter,
on the Revolving Credit Maturity Date and thereafter on demand of the
Administrative Agent. The Administrative Agent shall, promptly following its
receipt thereof, distribute to the applicable Issuing Lender and the L/C

 

45



--------------------------------------------------------------------------------

Participants all commissions received pursuant to this Section 3.3 in accordance
with their respective Revolving Credit Commitment Percentages.

(h) Issuance Fee. In addition to the foregoing commission, the Borrower shall
pay directly to the applicable Issuing Lender, for its own account, an issuance
fee with respect to each Letter of Credit issued by such Issuing Lender in an
amount equal to 0.125% per annum on the daily maximum amount available to be
drawn under such Letter of Credit. Such issuance fee shall be payable quarterly
in arrears on the last Business Day of each calendar quarter commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Revolving Credit Maturity Date and thereafter on demand of the applicable
Issuing Lender. For the avoidance of doubt, such issuance fee shall be
applicable to and paid upon each of the Existing Letters of Credit.

(i) Other Fees, Costs, Charges and Expenses. In addition to the foregoing fees
and commissions, the Borrower shall pay or reimburse each Issuing Lender for
such normal and customary fees, costs, charges and expenses as are incurred or
charged by such Issuing Lender in issuing, effecting payment under, amending or
otherwise administering any Letter of Credit issued by it.

SECTION 3.4 L/C Participations.

(g) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in each Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued by it hereunder and the amount of
each draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit issued by such Issuing Lender for which such
Issuing Lender is not reimbursed in full by the Borrower through a Revolving
Credit Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Revolving Credit Commitment Percentage of the amount of such
draft, or any part thereof, which is not so reimbursed.

(h) Upon becoming aware of any amount required to be paid by any L/C Participant
to any Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by such Issuing Lender under any Letter of Credit,
issued by it, such Issuing Lender shall notify the Administrative Agent of such
unreimbursed amount and the Administrative Agent shall notify each L/C
Participant (with a copy to the applicable Issuing Lender) of the amount and due
date of such required payment and such L/C Participant shall pay to the
Administrative Agent (which, in turn shall pay such Issuing Lender) the amount
specified on the applicable due date. If any such amount is paid to such Issuing
Lender after the date such payment is due, such L/C Participant shall pay to
such Issuing Lender on demand, in addition to such amount, the product of
(i) such amount, times (ii) the daily average Federal Funds Rate as determined
by the Administrative Agent during the period from and including the date such
payment is due to the date on which such payment is immediately available to
such Issuing Lender, times (iii) a fraction the numerator of which is the number
of days that elapse during such period and the denominator of which is 360. A
certificate of such Issuing Lender with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error. With respect to
payment to such Issuing Lender of the unreimbursed amounts described in this
Section, if the L/C Participants receive notice that any such payment is due
(A) prior to 2:00 p.m. on any Business Day, such payment shall be due that
Business Day, and (B) after 2:00 p.m. on any Business Day, such payment shall be
due on the following Business Day.

 

46



--------------------------------------------------------------------------------

(i) Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit issued by it and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section, such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise), or any payment of
interest on account thereof, such Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided, that in the event that any
such payment received by such Issuing Lender shall be required to be returned by
such Issuing Lender, such L/C Participant shall return to such Issuing Lender
the portion thereof previously distributed by such Issuing Lender to it.

(j) Each L/C Participant’s obligation to make the Revolving Credit Loans
referred to in Section 3.4(b) and to purchase participating interests pursuant
to Section 3.4(a) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Revolving Credit Lender or the Borrower may have
against the Swingline Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Article VI, (iii) any adverse change in the condition (financial or otherwise)
of the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Credit Party or any other Revolving Credit Lender or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

SECTION 3.5 Reimbursement Obligation of the Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds, the applicable Issuing Lender
on each date on which such Issuing Lender notifies the Borrower of the date and
amount of a draft paid by it under any Letter of Credit for the amount of
(a) such draft so paid and (b) any amounts referred to in Section 3.3(c)
incurred by such Issuing Lender in connection with such payment. Unless the
Borrower shall immediately notify such Issuing Lender that the Borrower intends
to reimburse such Issuing Lender for such drawing from other sources or funds,
the Borrower shall be deemed to have timely given a Notice of Borrowing to the
Administrative Agent requesting that the Revolving Credit Lenders make a
Revolving Credit Loan as a Base Rate Loan on the applicable repayment date in
the amount of (i) such draft so paid and (ii) any amounts referred to in
Section 3.3(c) incurred by such Issuing Lender in connection with such payment,
and the Revolving Credit Lenders shall make a Revolving Credit Loan as a Base
Rate Loan in such amount, the proceeds of which shall be applied to reimburse
such Issuing Lender for the amount of the related drawing and such fees and
expenses. Each Revolving Credit Lender acknowledges and agrees that its
obligation to fund a Revolving Credit Loan in accordance with this Section to
reimburse such Issuing Lender for any draft paid under a Letter of Credit issued
by it is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Section 2.3(a) or Article VI. If the Borrower has
elected to pay the amount of such drawing with funds from other sources and
shall fail to reimburse such Issuing Lender as provided above, or if the amount
of such drawing is not fully refunded through a Base Rate Loan as provided
above, the unreimbursed amount of such drawing shall bear interest at the rate
which would be payable on any outstanding Base Rate Loans which were then
overdue from the date such amounts become payable (whether at stated maturity,
by acceleration or otherwise) until payment in full.

SECTION 3.6 Obligations Absolute. The Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set off, counterclaim or defense to payment which the Borrower may have
or have had against the applicable Issuing Lender or any beneficiary of a Letter
of Credit or any other Person. The Borrower also agrees that the applicable
Issuing Lender and the L/C Participants shall not be responsible for, and the
Borrower’s Reimbursement Obligation under Section 3.5 shall not be affected by,
among other things, the validity or genuineness of documents or of any

 

47



--------------------------------------------------------------------------------

endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. No Issuing
Lender shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit issued by it, except for
errors or omissions caused by such Issuing Lender’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by final
nonappealable judgment. The Borrower agrees that any action taken or omitted by
any Issuing Lender under or in connection with any Letter of Credit issued by it
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct shall be binding on the Borrower and shall not result in
any liability of applicable Issuing Lender or any L/C Participant to the
Borrower. The responsibility of any Issuing Lender to the Borrower in connection
with any draft presented for payment under any Letter of Credit issued to it
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
substantially conforms to the requirements under such Letter of Credit.

SECTION 3.7 Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

SECTION 3.8 Removal and Resignation of Issuing Lenders.

(g) The Borrower may at any time remove any Lender from its role as an Issuing
Lender hereunder upon not less than thirty (30) days prior notice to such
Issuing Lender and the Administrative Agent (or such shorter period of time as
may be acceptable to such Issuing Lender and the Administrative Agent).

(h) In connection with (i) any Refinancing Revolving Credit Commitments or
(ii) any Extension of Revolving Credit Commitments, that has not been consented
to by any Issuing Lender, such Issuing Lender may, in connection with such
Refinancing Revolving Credit Commitments or Extension resign as an Issuing
Lender hereunder upon not less than five (5) Business Days’ prior notice to the
Borrower and the Administrative Agent (or such shorter period of time as may be
acceptable to the Borrower and the Administrative Agent).

(i) Any removed or resigning Issuing Lender shall retain all the rights, powers,
privileges and duties of an Issuing Lender hereunder with respect to all Letters
of Credit issued by it that are outstanding as of the effective date of its
removal or resignation as an Issuing Lender and all L/C Obligations with respect
thereto (including, without limitation, the right to require the Revolving
Credit Lenders to take such actions as are required under Section 3.4). Without
limiting the foregoing, upon the removal or resignation of a Lender as an
Issuing Lender hereunder, the Borrower may, or at the request of such removed or
resigned Issuing Lender the Borrower shall, use commercially reasonable efforts
to, arrange for one or more of the other Issuing Lenders to issue Letters of
Credit hereunder in substitution for the Letters of Credit, if any, issued by
such removed Issuing Lender and outstanding at the time of such removal or
resignation, or make other arrangements satisfactory to the removed Issuing
Lender to effectively cause another Issuing Lender to assume the obligations of
the removed or resigned Issuing Lender with respect to any such Letters of
Credit.

SECTION 3.9 Reporting of Letter of Credit Information and L/C Commitment. At any
time that there is an Issuing Lender that is not also the financial institution
acting as Administrative Agent, then (a) on the last Business Day of each
calendar month, (b) on each date that a Letter of Credit is amended,

 

48



--------------------------------------------------------------------------------

terminated or otherwise expires, (c) on each date that a Letter of Credit is
issued or the expiry date of a Letter of Credit is extended, and (d) upon the
request of the Administrative Agent, each Issuing Lender (or, in the case of
clauses (b), (c) or (d) of this Section, the applicable Issuing Lender) shall
deliver to the Administrative Agent a report setting forth in form and detail
reasonably satisfactory to the Administrative Agent information (including,
without limitation, any reimbursement, Cash Collateral, or termination in
respect of Letters of Credit issued by such Issuing Lender) with respect to each
Letter of Credit issued by such Issuing Lender that is outstanding hereunder. In
addition, each Issuing Lender shall provide notice to the Administrative Agent
of its L/C Commitment, or any change thereto, promptly upon it becoming an
Issuing Lender or making any change to its L/C Commitment. No failure on the
part of any Issuing Lender to provide such information pursuant to this
Section 3.9 shall limit the obligations of the Borrower or any Revolving Credit
Lender hereunder with respect to its reimbursement and participation obligations
hereunder.

SECTION 3.10 Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse, or to cause the applicable Subsidiary to reimburse, the
applicable Issuing Lender hereunder for any and all drawings under such Letter
of Credit. The Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of any of its Subsidiaries inures to the benefit of the
Borrower and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

ARTICLE IV

TERM LOAN FACILITY

SECTION 4.1 Initial Term Loan. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents, each
Term Loan Lender severally agrees to make the Initial Term Loan to the Borrower
on the Closing Date in a principal amount equal to such Lender’s Term Loan
Commitment as of the Closing Date.

SECTION 4.2 Procedure for Advance of Term Loan.

(g) Initial Term Loan. The Borrower shall give the Administrative Agent an
irrevocable Notice of Borrowing prior to 12:00 p.m. on the Closing Date
requesting that the Term Loan Lenders make the Initial Term Loan as a Base Rate
Loan on such date (provided that the Borrower may request, no later than three
(3) Business Days prior to the Closing Date, that the Lenders make the Initial
Term Loan as a LIBOR Rate Loan if the Borrower has delivered to the
Administrative Agent a letter in form and substance reasonably satisfactory to
the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 5.9 of this Agreement). Upon receipt of such Notice of Borrowing from
the Borrower, the Administrative Agent shall promptly notify each Term Loan
Lender thereof. Not later than 2:00 p.m. on the Closing Date, each Term Loan
Lender will make available to the Administrative Agent for the account of the
Borrower, at the Administrative Agent’s Office in immediately available funds,
the amount of such Initial Term Loan to be made by such Term Loan Lender on the
Closing Date. The Borrower hereby irrevocably authorizes the Administrative
Agent to disburse the proceeds of the Initial Term Loan in immediately available
funds by wire transfer to such Person or Persons as may be designated by the
Borrower in writing.

(h) Incremental Term Loans. Any Incremental Term Loans shall be borrowed
pursuant to, and in accordance with Section 5.13.

 

49



--------------------------------------------------------------------------------

(i) Refinancing Term Loans. Any Refinancing Term Loans shall be borrowed
pursuant to Section 5.16.

SECTION 4.3 Repayment of Term Loans.

(g) Initial Term Loan. The Borrower shall repay the aggregate outstanding
principal amount of the Initial Term Loan in consecutive quarterly installments
equal to $1,500,000 (except as the amounts of individual installments may be
adjusted pursuant to Section 4.4 hereof) on the last Business Day of each of
March, June, September and December commencing September 30, 2017; provided,
however, that the final principal repayment installment of the Initial Term
Loans shall be repaid on the Term Loan Maturity Date in an amount equal to the
aggregate principal amount of all Initial Term Loans outstanding on such date.

(h) Incremental Term Loans. The Borrower shall repay the aggregate outstanding
principal amount of each Incremental Term Loan (if any) as determined pursuant
to, and in accordance with, Section 5.13.

SECTION 4.4 Prepayments of Term Loans.

(g) Optional Prepayments. Except as provided in Section 4.4(c), Borrower shall
have the right at any time and from time to time, without premium or penalty, to
prepay the Term Loans, in whole or in part, upon delivery to the Administrative
Agent of a Notice of Prepayment not later than 12:00 p.m. (i) on the same
Business Day as each Base Rate Loan and (ii) at least three (3) Business Days
before each LIBOR Rate Loan, specifying the date and amount of repayment,
whether the repayment is of LIBOR Rate Loans or Base Rate Loans or a combination
thereof, and if a combination thereof, the amount allocable to each and whether
the repayment is of the Term B-1 Loan, an Incremental Term Loan or a combination
thereof, and if a combination thereof, the amount allocable to each. Each
optional prepayment of the Term Loans hereunder shall be in an aggregate
principal amount of at least $1,000,000 or any whole multiple of $1,000,000 in
excess thereof and shall be applied, on a pro rata basis, to the outstanding
principal installments of the Term B-1 Loan and, if applicable, any Incremental
Term Loans as directed by the Borrower. Each repayment shall be accompanied by
any amount required to be paid pursuant to Section 5.9 hereof. A Notice of
Prepayment received after 12:00 p.m. shall be deemed received on the next
Business Day. The Administrative Agent shall promptly notify the applicable Term
Loan Lenders of each Notice of Prepayment. Notwithstanding the foregoing, any
Notice of Prepayment delivered in connection with any refinancing of all of the
Credit Facility with the proceeds of such refinancing or of any other incurrence
of Indebtedness or the occurrence of some other identifiable event or condition,
may be, if expressly so stated to be, contingent upon the consummation of such
refinancing or incurrence or occurrence of such other identifiable event or
condition and may be revoked by the Borrower in the event such condition is not
satisfied; provided that the delay or failure of such contingency shall not
relieve the Borrower from its obligations in respect thereof under Section 5.9.

(h) Mandatory Prepayments.

(iv) Debt Issuances. The Borrower shall make mandatory principal prepayments of
the Loans in the manner set forth in clause (v) below in an amount equal to one
hundred percent (100%) of the aggregate Net Cash Proceeds from (A) any
Refinancing Debt and (B) any Debt Issuance not otherwise permitted pursuant to
Section 9.1. Such prepayment shall be made within five (5) Business Days after
the date of receipt of the Net Cash Proceeds of any such Debt Issuance.

(v) Asset Dispositions and Insurance and Condemnation Events. The Borrower shall
make mandatory principal prepayments of the Loans in the manner set forth in
clause (v) below in

 

50



--------------------------------------------------------------------------------

amounts equal to one hundred percent (100%) of the aggregate Net Cash Proceeds
from (A) any Asset Disposition (other than any Asset Disposition permitted
pursuant to, and in accordance with, clauses (a) through (p) of Section 9.5) or
(B) any Insurance and Condemnation Event, to the extent that the aggregate
amount of such Net Cash Proceeds, in the case of each of clauses (A) and (B),
respectively, exceed $7,500,000 during any Fiscal Year. Such prepayments shall
be made within three (3) Business Days after the date of receipt of the Net Cash
Proceeds; provided that, so long as no Event of Default has occurred and is
continuing, no prepayment shall be required under this Section 4.4(b)(ii) with
respect to such portion of such Net Cash Proceeds that the Borrower shall have,
or prior to such date given written notice to the Administrative Agent of its
intent to reinvest in accordance with Section 4.4(b)(iii).

(vi) Reinvestment Option. With respect to any Net Cash Proceeds realized or
received with respect to any Asset Disposition or any Insurance and Condemnation
Event by any Credit Party of any Subsidiary thereof (in each case, to the extent
not excluded pursuant to Section 4.4(b)(ii)), at the option of the Borrower, the
Credit Parties may reinvest all or any portion of such Net Cash Proceeds in
assets used or useful for the business of the Credit Parties and their
Subsidiaries within (A) twelve (12) months following receipt of such Net Cash
Proceeds or (B) if such Credit Party enters into a bona fide commitment to
reinvest such Net Cash Proceeds within twelve (12) months following receipt
thereof, within eighteen (18) months following receipt thereof; provided that if
any Net Cash Proceeds are no longer intended to be or cannot be so reinvested at
any time after delivery of a notice of reinvestment election, an amount equal to
any such Net Cash Proceeds shall be applied within three (3) Business Days after
the applicable Credit Party reasonably determines that such Net Cash Proceeds
are no longer intended to be or cannot be so reinvested to the prepayment of the
Loans as set forth in this Section 4.4(b). Pending the final application of any
such Net Cash Proceeds, the applicable Credit Party may invest an amount equal
to such Net Cash Proceeds in any manner that is not prohibited by this
Agreement.

(vii) Excess Cash Flow. After the end of each Fiscal Year (commencing with the
Fiscal Year ending December 31, 2017; provided that Excess Cash Flow for such
Fiscal Year shall include only the full fiscal quarters ending after the Closing
Date and shall not include changes to Working Capital during such period) (each
such Fiscal Year or portion thereof, as applicable, an “Excess Cash Flow
Period”), within five (5) Business Days after the earlier to occur of (x) the
actual delivery of the financial statements and related Officer’s Compliance
Certificate for such Excess Cash Flow Period and (y) the date on which the
financial statements and the related Officer’s Compliance Certificate for such
Excess Cash Flow Period are required to be delivered pursuant to Section 8.1(a)
and Section 8.2(a), the Borrower shall make mandatory principal prepayments of
the Loans in the manner set forth in clause (v) below in an amount equal to
(A) the applicable ECF Percentage for such Excess Cash Flow Period times Excess
Cash Flow for such Excess Cash Flow Period minus (B) the aggregate amount of
(i) all optional prepayments of Revolving Credit Loans during such Excess Cash
Flow Period (solely to the extent accompanied by permanent optional reductions
in the Revolving Credit Commitment) and (ii) all optional prepayments of any
Term Loans (including any prepayments made pursuant to Section 4.5) during such
Excess Cash Flow Period, in each case to the extent that such prepayments were
financed with Internally Generated Cash.

(viii) Notice; Manner of Payment. Upon the occurrence of any event triggering
the prepayment requirement under clauses (i) through and including (iv) above,
the Borrower shall promptly deliver a Notice of Prepayment to the Administrative
Agent and upon receipt of such notice, the Administrative Agent shall promptly
so notify the Lenders. Each prepayment of the Loans under clauses (i) through
and including (iv) of this Section shall be applied as follows: first, ratably
between the Term B-1 Loans and (unless otherwise agreed to by the applicable
Incremental Lenders) any Incremental Term Loans and second, to the extent of any
excess, to repay the

 

51



--------------------------------------------------------------------------------

Revolving Credit Loans pursuant to Section 2.4(d), without a corresponding
reduction in the Revolving Credit Commitment. Each such prepayment of the Term
B-1 Loans and any Incremental Term Loans shall be applied to reduce on a pro
rata basis the next eight remaining scheduled amortization payments in direct
order of maturity, then to the remaining scheduled principal installments of the
Term B-1 Loans and Incremental Term Loans (excluding the bullet payment due on
the Term Loan Maturity Date), and then to the bullet payment due on the Term
Loan Maturity Date. Proceeds of any Refinancing Debt shall be applied solely to
prepay each applicable Class of Term Loans and/or Revolving Credit Loans subject
to such Refinance. Notwithstanding the foregoing, with respect to any Net Cash
Proceeds from any Asset Disposition or Insurance and Condemnation Event, the
Borrower may prepay Term Loans and prepay or purchase any Refinancing Notes that
are secured by the Collateral on a pari passu basis (at a purchase price no
greater than par plus accrued and unpaid interest), to the extent required
thereby, on a pro rata basis in accordance with the respective outstanding
principal amounts of the Term Loans and such Refinancing Notes as of the time of
the applicable Asset Disposition or Insurance and Condemnation Event.

(ix) Rejection Right. Each Term Loan Lender may reject all (but not less than
all) of its pro rata share of any mandatory prepayment (except in the case of
any prepayment of Term Loans in accordance with Section 4.4(b)(i) with the
proceeds of Refinancing Debt) (such declined amounts, the “Declined Proceeds”)
of Term Loans required to be made pursuant to Section 4.4(b) by providing
written notice to the Administrative Agent no later than 5:00 p.m. one Business
Day after the date of such Lender’s receipt of notice from the Administrative
Agent regarding such prepayment. If a Lender fails to deliver a notice of
rejection to the Administrative Agent within the time frame specified above, any
such failure will be deemed an acceptance of the total amount of such mandatory
prepayment of Term Loans. Any Declined Proceeds remaining after offering such
Declined Proceeds to the Lenders in accordance with the terms hereof shall be
retained by the Borrower and used for any purpose not prohibited by this
Agreement (“Retained Declined Proceeds”).

(x) Prepayment of LIBOR Rate Loans. Each prepayment shall be accompanied by any
amount required to be paid pursuant to Section 5.9; provided that, so long as no
Default or Event of Default shall have occurred and be continuing, if any
prepayment of LIBOR Rate Loans is required to be made under this Section 4.4(b)
prior to the last day of the Interest Period therefor, in lieu of making any
payment pursuant to this Section 4.4(b) in respect of any such LIBOR Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into an account held at, and subject to the
sole control of, the Administrative Agent until the last day of such Interest
Period, at which time the Administrative Agent shall be authorized (without any
further action by or notice to or from the Borrower or any other Credit Party)
to apply such amount to the prepayment of such Term Loans in accordance with
this Section 4.4(b). Upon the occurrence and during the continuance of any
Default or Event of Default, the Administrative Agent shall also be authorized
(without any further action by or notice to or from the Borrower or any other
Credit Party) to apply such amount to the prepayment of the outstanding Term
Loans in accordance with the relevant provisions of this Section 4.4(b).

(xi) No Reborrowings. Amounts prepaid under the Term Loan pursuant to this
Section may not be reborrowed.

(i) Call Premium. In connection with any Repricing Transaction that is
consummated in respect of all or any portion of the Initial Term Loans, during
the six (6) month period following the

 

52



--------------------------------------------------------------------------------

Closing Date, the Borrower shall pay to the Administrative Agent, for the
ratable benefit each Term Loan Lender, a fee equal to 1.0% of the aggregate
principal amount of the Initial Term Loans of such Term Loan Lender subject to
such Repricing Transaction. Such fees shall be due and payable within five
(5) Business Days of the date of the effectiveness of such Repricing
Transaction.

SECTION 4.5 Reverse Dutch Auction Prepayments.

(a) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may at any time and from time to time after the Closing Date conduct
reverse Dutch auctions in order to prepay Term B-1 Loans, and, if applicable,
any Incremental Term Loans below par value on a non-pro rata basis (each, an
“Auction”, and each such Auction to be managed exclusively by the Administrative
Agent or another investment bank of recognized standing selected by the Borrower
and acceptable to the Administrative Agent (in such capacity, the “Auction
Manager”)), subject to the following:

(iv) each Auction shall be conducted in accordance with the procedures, terms
and conditions set forth in this Section and the Auction Procedures;

(v) no Default or Event of Default shall have occurred and be continuing or
would result therefrom on the date of the delivery of each Auction Notice and at
the time of prepayment of any Term Loans in connection with any Auction and
after giving effect to any Indebtedness incurred in connection therewith;

(vi) the principal amount (calculated on the face amount thereof) of all Term
Loans that the Borrower offers to repay in any such Auction shall be no less
than $10,000,000 and whole increments of $1,000,000 in excess thereof (unless
another amount is agreed to by the Administrative Agent and Auction Manager);

(vii) after giving effect to any prepayment of the applicable Term Loans
pursuant to this Section and any Indebtedness incurred in connection therewith,
the Borrower shall be in pro forma compliance with the Financial Covenant for
the most recently completed Reference Period, as applicable;

(viii) the Borrower shall not make any drawing under the Revolving Credit
Facility immediately prior to and immediately after giving effect to any
prepayment of the applicable Term Loans pursuant to this Section and any
Indebtedness incurred in connection therewith and shall not use the proceeds of
any Revolving Credit Loan in connection with any such prepayment;

(ix) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans so prepaid by the Borrower shall automatically be cancelled and
retired by the Borrower on the settlement date of the relevant prepayment;

(x) no more than one Auction may be ongoing at any one time;

(xi) the Borrower represents and warrants that, at the time of each such Auction
and at the time of any prepayment of the applicable Term Loans pursuant to such
Auction, neither the Borrower nor any of its Subsidiaries shall have any
material non-public information (within the meaning of the United States federal
securities laws, “MNPI”) with respect to the Borrower or any of its
Subsidiaries, any securities of the Borrower or any of its Subsidiaries, the
Borrower’s ability to perform any obligations under this Agreement or any other
Loan Document or any other matter that may be material to a decision by any
Lender to participate in any such Auction, in any case,

 

53



--------------------------------------------------------------------------------

that has not been previously disclosed in writing to the Administrative Agent
and the Lenders (other than because such Lender does not wish to receive MNPI)
prior to such time;

(xii) at the time of each prepayment of the applicable Term Loans subject to the
Auction, the Borrower shall have delivered to the Administrative Agent and the
Auction Manager an officer’s certificate executed by a Responsible Officer of
the Borrower certifying as to compliance with the preceding clauses (ii), (iv),
(v) and (viii); and

(xiii) any Auction shall be offered to all Lenders with outstanding Term Loans
of the applicable tranche that are to be prepaid on a pro rata basis.

(h) The Borrower must terminate an Auction if it fails to satisfy one or more of
the conditions set forth above which are required to be met at the time which
otherwise would have been the time of prepayment of the applicable Term Loans
pursuant to the respective Auction. If the Borrower commences any Auction (and
all relevant requirements set forth above which are required to be satisfied at
the time of the commencement of the respective Auction have in fact been
satisfied), and if at such time of commencement the Borrower reasonably believes
that all required conditions set forth above which are required to be satisfied
at the time of the prepayment of the applicable Term Loans pursuant to such
Auction shall be satisfied, then the Borrower shall have no liability to any
Lender for any termination of the respective Auction as a result of its failure
to satisfy one or more of the conditions set forth above which are required to
be met at the time which otherwise would have been the time of prepayment of the
Term Loans pursuant to the respective Auction, and any such failure shall not
result in any Default or Event of Default hereunder. With respect to all
prepayments of Term Loans made by the Borrower pursuant to this Section, (i) the
Borrower shall pay on the settlement date of each such prepayment all accrued
and unpaid interest and fees (except to the extent otherwise set forth in the
relevant offering documents), if any, on the prepaid Term Loans up to the
settlement date of such prepayment and (ii) such prepayments shall not
constitute voluntary or mandatory payments or prepayments for purposes of this
Agreement, including, without limitation, Section 2.5 or 4.4.

(i) The Administrative Agent and the Lenders hereby consent to any Auction and
the other transactions contemplated by this Section (provided that no Lender
shall have an obligation to participate in any such Auctions) and hereby waive
the requirements of any provision of this Agreement (including, without
limitation, Sections 4.4 and 5.6) that may otherwise prohibit any Auction or any
other transaction contemplated by this Section. The parties hereto understand
and acknowledge that prepayments of the Term Loans by the Borrower contemplated
by this Section shall not constitute Investments by the Borrower. The Auction
Manager acting in its capacity as such hereunder shall be entitled to the
benefits of the provisions of Article XI and Section 12.3 mutatis mutandis as if
each reference therein to the “Administrative Agent” were a reference to the
Auction Manager, and the Administrative Agent shall cooperate with the Auction
Manager as reasonably requested by the Auction Manager in order to enable it to
perform its responsibilities and duties in connection with each Auction.
Notwithstanding anything to the contrary contained herein (including in the
definitions of Consolidated Net Income and Consolidated EBITDA) any non-cash
gains or income in respect of “cancellation of indebtedness” resulting from the
prepayment and cancellation of any Term Loans by the Borrower or any of its
Subsidiaries pursuant to this Section shall be excluded from the determination
of Consolidated Net Income and Consolidated EBITDA.

 

54



--------------------------------------------------------------------------------

ARTICLE V

GENERAL LOAN PROVISIONS

SECTION 5.1 Interest.

(g) Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower, (i) Revolving Credit Loans and the Term Loans shall
bear interest at (A) the Base Rate plus the Applicable Margin or (B) the LIBOR
Rate plus the Applicable Margin (provided that the LIBOR Rate shall not be
available until three (3) Business Days (or four (4) Business Days with respect
to a LIBOR Rate based on a twelve month Interest Period) after the Closing Date
unless the Borrower has delivered to the Administrative Agent a letter in form
and substance reasonably satisfactory to the Administrative Agent indemnifying
the Lenders in the manner set forth in Section 5.9 of this Agreement) and
(ii) any Swingline Loan shall bear interest at the Base Rate plus the Applicable
Margin. The Borrower shall select the rate of interest and Interest Period, if
any, applicable to any Loan at the time a Notice of Borrowing is given or at the
time a Notice of Conversion/Continuation is given pursuant to Section 5.2.

(h) Default Rate. Subject to Section 10.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 10.1(a), (b),
(i) or (j), or (ii) at the election of the Required Lenders, upon the occurrence
and during the continuance of any other Event of Default, (A) the Borrower shall
no longer have the option to request LIBOR Rate Loans, Swingline Loans or
Letters of Credit, (B) the overdue principal amount of any outstanding LIBOR
Rate Loans shall bear interest at a rate per annum of two percent (2%) in excess
of the rate (including the Applicable Margin) then applicable to LIBOR Rate
Loans, (C) the overdue principal amount of any outstanding Base Rate Loans and
other overdue Obligations arising hereunder or under any other Loan Document
shall bear interest at a rate per annum equal to two percent (2%) in excess of
the rate (including the Applicable Margin) then applicable to Base Rate Loans or
such other Obligations arising hereunder or under any other Loan Document and
(D) all accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent. Interest shall continue to accrue on the Obligations after
the filing by or against the Borrower of any petition seeking any relief in
bankruptcy or under any Debtor Relief Law.

(i) Interest Payment and Computation. Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing September 30, 2017; and interest on each LIBOR Rate Loan shall be due
and payable on the last day of each Interest Period applicable thereto, and if
such Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year).

(j) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to the Borrower any
interest received by the Lenders in excess of the maximum lawful rate or
(ii) apply such excess to the principal balance of the Obligations. It is the
intent hereof that the Borrower not pay or contract to pay, and that

 

55



--------------------------------------------------------------------------------

neither the Administrative Agent nor any Lender receive or contract to receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may be paid by the Borrower under Applicable Law.

SECTION 5.2 Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrower shall have the option to (a) convert at any time following the third
Business Day after the Closing Date all or any portion of any outstanding Base
Rate Loans (other than Swingline Loans) in a principal amount equal to
$5,000,000 or any whole multiple of $1,000,000 in excess thereof into one or
more LIBOR Rate Loans and (b) upon the expiration of any Interest Period,
(i) convert all or any part of its outstanding LIBOR Rate Loans in a principal
amount equal to $1,000,000 or a whole multiple of $1,000,000 in excess thereof
into Base Rate Loans (other than Swingline Loans) or (ii) continue such LIBOR
Rate Loans as LIBOR Rate Loans. Whenever the Borrower desires to convert or
continue Loans as provided above, the Borrower shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
“Notice of Conversion/Continuation”) not later than 12:00 p.m. three
(3) Business Days before the day on which a proposed conversion or continuation
of such Loan is to be effective specifying (A) the Loans to be converted or
continued, and, in the case of any LIBOR Rate Loan to be converted or continued,
the last day of the Interest Period therefor, (B) the effective date of such
conversion or continuation (which shall be a Business Day), (C) the principal
amount of such Loans to be converted or continued, and (D) the Interest Period
to be applicable to such converted or continued LIBOR Rate Loan. If the Borrower
fails to give a timely Notice of Conversion/Continuation prior to the end of the
Interest Period for any LIBOR Rate Loan, then the applicable LIBOR Rate Loan
shall be converted to a Base Rate Loan. Any such automatic conversion to a Base
Rate Loan shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable LIBOR Rate Loan. If the Borrower requests
a conversion to, or continuation of, LIBOR Rate Loans, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. Notwithstanding anything to the contrary herein, a Swingline Loan may not
be converted to a LIBOR Rate Loan. The Administrative Agent shall promptly
notify the affected Lenders of such Notice of Conversion/Continuation.

SECTION 5.3 Fees.

(g) Commitment Fee. Commencing on the Closing Date, subject to
Section 5.15(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for
the account of the Revolving Credit Lenders, a non-refundable commitment fee
(the “Commitment Fee”) at a rate per annum equal to the Applicable Margin on the
average daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any); provided, that the
amount of outstanding Swingline Loans shall not be considered usage of the
Revolving Credit Commitment for the purpose of calculating the Commitment Fee.
The Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing September 30, 2017
and ending on the date upon which all Obligations (other than contingent
indemnification obligations not then due) arising under the Revolving Credit
Facility shall have been indefeasibly and irrevocably paid and satisfied in
full, all Letters of Credit have been terminated or expired (or been Cash
Collateralized) and the Revolving Credit Commitment has been terminated. The
Commitment Fee shall be distributed by the Administrative Agent to the Revolving
Credit Lenders (other than any Defaulting Lender) pro rata in accordance with
such Revolving Credit Lenders’ respective Revolving Credit Commitment
Percentages.

(h) Other Fees. The Borrower shall pay to each Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Engagement Letter. The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.

 

56



--------------------------------------------------------------------------------

SECTION 5.4 Manner of Payment. Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any set off,
counterclaim or deduction whatsoever. Any payment received after such time but
before 2:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Section 10.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received after 2:00
p.m. shall be deemed to have been made on the next succeeding Business Day for
all purposes. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage in respect of the relevant
Credit Facility (or other applicable share as provided herein) of such payment
and shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender. Each payment to the Administrative Agent of any Issuing
Lender’s fees or L/C Participants’ commissions shall be made in like manner, but
for the account of such Issuing Lender or the L/C Participants, as the case may
be. Each payment to the Administrative Agent of Administrative Agent’s fees or
expenses shall be made for the account of the Administrative Agent and any
amount payable to any Lender under Sections 5.9, 5.10, 5.11 or 12.3 shall be
paid to the Administrative Agent for the account of the applicable Lender.
Subject to the definition of Interest Period, if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment. Notwithstanding the foregoing, if there exists
a Defaulting Lender each payment by the Borrower to such Defaulting Lender
hereunder shall be applied in accordance with Section 5.15(a)(ii).

SECTION 5.5 Evidence of Indebtedness.

(g) Extensions of Credit. The Extensions of Credit made by each Lender and each
Issuing Lender shall be evidenced by one or more accounts or records maintained
by such Lender or such Issuing Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender or each Issuing Lender shall be conclusive
absent manifest error of the amount of the Extensions of Credit made by the
Lenders or such Issuing Lender to the Borrower and its Subsidiaries and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender or any
Issuing Lender and the accounts and records of the Administrative Agent in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error. Upon the request of any Lender
made through the Administrative Agent, the Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Revolving Credit Note, Term
Loan Note and/or Swingline Note, as applicable, which shall evidence such
Lender’s Revolving Credit Loans, Term Loans and/or Swingline Loans, as
applicable, in addition to such accounts or records. Each Lender may attach
schedules to its Notes and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

(h) Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving

 

57



--------------------------------------------------------------------------------

Credit Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

SECTION 5.6 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Sections 5.9, 5.10, 5.11 or 12.3) greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:

(iv) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(v) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 5.14 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Borrower or any of its Subsidiaries or
Affiliates (as to which the provisions of this paragraph shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

SECTION 5.7 Administrative Agent’s Clawback.

(g) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 12:00 noon on the date of any proposed borrowing
and (ii) otherwise, prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Sections 2.3(b) and 4.2 and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the daily average
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender

 

58



--------------------------------------------------------------------------------

pays its share of the applicable borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

(h) Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders, any Issuing Lender or the Swingline Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders, such Issuing Lender
or the Swingline Lender, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders, each
Issuing Lender or the Swingline Lender, as the case maybe, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, Issuing Lender or the Swingline Lender, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(i) Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Commitment Percentage
of any Loan requested by the Borrower shall not relieve it or any other Lender
of its obligation, if any, hereunder to make its Commitment Percentage of such
Loan available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.

SECTION 5.8 Changed Circumstances.

(g) Circumstances Affecting LIBOR Rate Availability. In connection with any
request for a LIBOR Rate Loan or a conversion to or continuation thereof, if for
any reason (i) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that Dollar deposits are
not being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Loan, (ii) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that reasonable and adequate means do not exist for the
ascertaining the LIBOR Rate for such Interest Period with respect to a proposed
LIBOR Rate Loan or (iii) the Required Lenders shall determine (which
determination shall be conclusive and binding absent manifest error) that the
LIBOR Rate does not adequately and fairly reflect the cost to such Lenders of
making or maintaining such Loans during such Interest Period, then the
Administrative Agent shall promptly give notice thereof to the Borrower.
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist, the obligation of the Lenders to make LIBOR Rate
Loans and the right of the Borrower to convert any Loan to or continue any Loan
as a LIBOR Rate Loan shall be suspended, and the Borrower shall either (A) repay
in full (or cause to be repaid in full) the then outstanding principal amount of
each such LIBOR Rate Loan together with accrued interest thereon (subject to
Section 5.1(d)), on the last day of the then current Interest Period applicable
to such LIBOR Rate Loan; or (B) convert the then outstanding principal amount of
each such LIBOR Rate Loan to a Base Rate Loan as of the last day of such
Interest Period.

(h) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or

 

59



--------------------------------------------------------------------------------

administration thereof, or compliance by any of the Lenders (or any of their
respective Lending Offices) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency, shall make it unlawful or impossible for any of the Lenders (or any of
their respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrower to convert any Loan to a LIBOR Rate Loan or continue any Loan as a
LIBOR Rate Loan shall be suspended and thereafter the Borrower may select only
Base Rate Loans and (ii) if any of the Lenders may not lawfully continue to
maintain a LIBOR Rate Loan to the end of the then current Interest Period
applicable thereto, the applicable Loan shall immediately be converted to a Base
Rate Loan for the remainder of such Interest Period.

SECTION 5.9 Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained but excluding the Applicable Margin or any profit) which may arise or
be attributable to each Lender’s obtaining, liquidating or employing deposits or
other funds acquired to effect, fund or maintain any Loan (a) as a consequence
of any failure by the Borrower to make any payment when due of any amount due
hereunder in connection with a LIBOR Rate Loan, (b) due to any failure of the
Borrower to borrow or continue a LIBOR Rate Loan or convert to a LIBOR Rate Loan
on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Commitment Percentage of the LIBOR Rate Loans in the London interbank
market and using any reasonable attribution or averaging methods which such
Lender deems appropriate and practical. A certificate of such Lender setting
forth the basis for determining such amount or amounts necessary to compensate
such Lender shall be forwarded to the Borrower through the Administrative Agent
and shall be conclusively presumed to be correct save for manifest error.

SECTION 5.10 Increased Costs.

(g) Increased Costs Generally. If any Change in Law shall:

(iv) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or any Issuing Lender;

(v) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(vi) impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its

 

60



--------------------------------------------------------------------------------

obligation to make any such Loan), or to increase the cost to such Lender, such
Issuing Lender or such other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, such Issuing Lender or such other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon written request of such Lender, such Issuing Lender or other Recipient, the
Borrower shall promptly pay to any such Lender, such Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Lender or other Recipient, as the case may
be, for such additional costs incurred or reduction suffered.

(h) Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any Lending
Office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Lender’s
capital or on the capital of such Lender’s or such Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by such Issuing Lender, to a level below that which such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Lender’s policies and the policies of such Lender’s or such Issuing
Lender’s holding company with respect to capital adequacy and liquidity), then
from time to time upon written request of such Lender or such Issuing Lender the
Borrower shall promptly pay to such Lender or such Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or such
Issuing Lender or such Lender’s or such Issuing Lender’s holding company for any
such reduction suffered.

(i) Certificates for Reimbursement. A certificate of a Lender, or an Issuing
Lender or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender or such Issuing Lender, such other Recipient or any of
their respective holding companies, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such
Issuing Lender or such other Recipient, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

(j) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Lender or such other Recipient to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s or such Issuing Lender’s or such
other Recipient’s right to demand such compensation; provided that the Borrower
shall not be required to compensate any Lender or an Issuing Lender or any other
Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
or such Issuing Lender or such other Recipient, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s or such Issuing Lender’s or such other Recipient’s
intention to claim compensation therefor (except that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

SECTION 5.11 Taxes.

(g) Defined Terms. For purposes of this Section 5.11, the term “Lender” includes
any Issuing Lender and the term “Applicable Law” includes FATCA.

 

61



--------------------------------------------------------------------------------

(h) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(i) Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(j) Indemnification by the Credit Parties. The Credit Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Recipient
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Recipient, shall be conclusive absent manifest
error.

(k) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.9(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(l) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 5.11, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(m) Status of Lenders.

(iv) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the

 

62



--------------------------------------------------------------------------------

Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 5.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(v) Without limiting the generality of the foregoing:

(A) Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from United States federal
backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN-E establishing an exemption from, or reduction of, United States
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-

 

63



--------------------------------------------------------------------------------

E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(n) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.11 (including by
the payment of additional amounts pursuant to this Section 5.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving

 

64



--------------------------------------------------------------------------------

rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(o) Survival. Each party’s obligations under this Section 5.11 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 5.12 Mitigation Obligations; Replacement of Lenders.

(g) Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.11, then such Lender shall, at the
request of the Borrower, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 5.10 or Section 5.11, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(h) Replacement of Lenders. If any Lender requests compensation under
Section 5.10, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.11, and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 5.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 12.9), all of its interests,
rights (other than its existing rights to payments pursuant to Section 5.10 or
Section 5.11) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(iv) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 12.9;

(v) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in Letters of
Credit and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 5.9) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

(vi) in the case of any such assignment resulting from a claim for compensation
under Section 5.10 or payments required to be made pursuant to Section 5.11,
such assignment will result in a reduction in such compensation or payments
thereafter;

(vii) such assignment does not conflict with Applicable Law; and

 

65



--------------------------------------------------------------------------------

(viii) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 5.13 Incremental Loans.

(g) Request for Increase. At any time after the Closing Date, upon written
notice to the Administrative Agent, the Borrower may, from time to time, request
(i) one or more incremental term loans (an “Incremental Term Loan”) or (ii) one
or more increases in the Revolving Credit Commitments (a “Revolving Credit
Facility Increase” and, together with the initial principal amount of the
Incremental Term Loans, the “Incremental Increases”); provided that (A) the
aggregate principal amount for all such Incremental Increases shall not exceed
the sum of (1) $75,000,000 plus (2) an amount which, after giving pro forma
effect to such Incremental Increase (assuming that the entire Incremental
Increase is funded on the effective date thereof and after giving effect to the
use of proceeds thereof) pursuant to this clause (2), would not cause the
Consolidated TotalSecured Leverage Ratio, as of the most recently completed
Reference Period, to exceed the lesser of (x) 4.503.75 to 1.00 and (y) the
Financial Covenant (in each case, as demonstrated by the Borrower in a written
certification to the Administrative Agent), (B) any such request for an increase
shall be in a minimum amount of $10,000,000 for any Incremental Term Loan and
$10,000,000 for any Revolving Credit Facility Increase or, if less, the
remaining amount permitted pursuant to the foregoing clause (A) and (C) no more
than five (5) Incremental Increases shall be permitted to be requested during
the term of this Agreement. Unless the Borrower otherwise notifies the
Administrative Agent, if all or any portion of any Incremental Increase would be
permitted to be incurred under clause (A)(2) above on the applicable date of
determination, such Incremental Increase (or the relevant portion thereof) shall
be deemed to have been incurred in reliance on clause (A)(2) above prior to the
utilization of any amount available under clause (A)(1) above.

(h) Incremental Lenders. Each notice from the Borrower pursuant to this Section
shall set forth the requested amount and proposed terms of the relevant
Incremental Increase. Incremental Increases may be provided by any existing
Lender or by any other Persons (an “Incremental Lender”); provided that the
Administrative Agent, each Issuing Lender and/or each Swingline Lender, as
applicable, shall have consented (not to be unreasonably withheld, conditioned
or delayed) to such Incremental Lender’s providing such Incremental Increases to
the extent any such consent would be required under Section 12.9(b) for an
assignment of Loans or Revolving Credit Commitments, as applicable, to such
Incremental Lender. At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Incremental Lender is requested to respond, which shall in no event
be less than ten (10) Business Days from the date of delivery of such notice to
the proposed Incremental Lenders. Each proposed Incremental Lender may elect or
decline, in its sole discretion, and shall notify the Administrative Agent
within such time period whether it agrees, to provide an Incremental Increase
and, if so, whether by an amount equal to, greater than or less than requested.
Any Person not responding within such time period shall be deemed to have
declined to provide an Incremental Increase.

(i) Increase Effective Date and Allocations. The Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such Incremental Increase (limited in the case of the
Incremental Lenders to their own respective allocations thereof). The
Administrative Agent shall promptly notify the Borrower and the Incremental
Lenders of the final allocation of such Incremental Increases and the Increase
Effective Date.

 

66



--------------------------------------------------------------------------------

(j) Conditions to Effectiveness of Increase. Any Incremental Increase shall
become effective as of such Increase Effective Date, which, in the case of an
Incremental Term Loan incurred to finance a Limited Condition Acquisition, shall
be subject to Section 1.11; provided that:

(iv) no Default or Event of Default shall exist on such Increase Effective Date,
or the LCA Test Date, as applicable, immediately prior to or after giving effect
to (A) such Incremental Increase or (B) the making of any Extensions of Credit
pursuant thereto;

(v) the Administrative Agent shall have received from the Borrower, an Officer’s
Compliance Certificate demonstrating that the Borrower is in pro forma
compliance with the Financial Covenant for the most recently completed Reference
Period after giving effect to such Incremental Increase (assuming that the
entire applicable Incremental Increase is fully funded on the effective date
thereof) and the use of proceeds thereof;

(vi) each such Incremental Increase shall be effected pursuant to an amendment
(an “Incremental Amendment”) to this Agreement and, as appropriate, the other
Loan Documents, executed by the Credit Parties, the Administrative Agent and the
applicable Incremental Lenders, which Incremental Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 5.13;

(vii) all of the representations and warranties set forth in Article VII shall
be true and correct in all material respects (or if qualified by materiality or
Material Adverse Effect, in all respects) as of such Increase Effective Date, or
if such representation speaks as of an earlier date, as of such earlier date,
except, in the case of an Incremental Term Loan being used to consummate a
Limited Condition Acquisition, (A) as of the date of consummation of such
Limited Condition Acquisition (i) the representations and warranties under the
relevant definitive agreement governing such Limited Condition Acquisition as
are material to the Incremental Lenders providing such Incremental Term Loan
shall be true and correct, but only to the extent that the Borrower or its
applicable Subsidiary has the right to terminate its obligations under such
agreement prior to consummation of such Limited Condition Acquisition as a
result of a breach of such representations and warranties and (ii) the
representations set forth in Sections 7.1(a) (with respect to the organizational
existence of the Credit Parties and each of its Subsidiaries only), 7.1(c), 7.3,
7.4(b), 7.10, 7.11 (with respect to the Investment Company Act of 1940), 7.17
and 7.20 shall be true and correct in all material respects (except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects), or if such representation speaks as of an earlier
date, as of such earlier date and (B) all representations and warranties in this
Agreement and the other Loan Documents shall be true and correct in all material
respects (except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects) as of the LCA Test Date,
or if such representation speaks as of an earlier date, as of such earlier date;

(viii) in the case of each Incremental Term Loan (the terms of which shall be
set forth in the relevant Incremental Amendment):

(A) such Incremental Term Loan will mature and amortize in a manner reasonably
acceptable to the Incremental Lenders making such Incremental Term Loan and the
Borrower, but will not in any event have a shorter Weighted Average Life to
Maturity than the remaining Weighted Average Life to Maturity of the Term B-1
Loan or a maturity date earlier than the Term Loan Maturity Date;

 

67



--------------------------------------------------------------------------------

(B) the All-In Yield for such Incremental Term Loan shall be determined by the
applicable Incremental Lenders and the Borrower on the applicable Increase
Effective Date; provided that if the All-In Yield in respect of any Incremental
Term Loan incurred on or prior to the date that is twelve (12) months after the
Closing Date (determined with reference to each pricing tier of any applicable
pricing grid) exceeds the All-In Yield for the Term B-1 Loan (as reasonably
determined by the Administrative Agent) by more than 0.50%, then the Applicable
Margin for the Term B-1 Loan shall be increased (at each tier of the pricing
grid) so that the All-In Yield in respect of such Term B-1 Loan is equal to the
All-In Yield for such Incremental Term Loan minus 0.50% (determined at each
level of each applicable pricing grid);

(C) unless otherwise agreed to by the applicable Incremental Lenders, such
Incremental Term Loan shall share on a pro rata basis with prepayments of the
Term B-1 Loan; and

(D) except as provided above, all other terms and conditions applicable to any
Incremental Term Loan shall be consistent with the terms and conditions
applicable to the Term B-1 Loan or otherwise reasonably satisfactory to the
Administrative Agent;

(ix) in the case of each Revolving Credit Facility Increase (the terms of which
shall be set forth in the relevant Incremental Amendment):

(A) Revolving Credit Loans made with respect to the Revolving Credit Facility
Increase shall mature on the Revolving Credit Maturity Date and shall bear
interest at the rate applicable to the Revolving Credit Loans;

(B) the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increase Effective Date among the
Revolving Credit Lenders (including the Incremental Lenders providing such
Revolving Credit Facility Increase) in accordance with their revised Revolving
Credit Commitment Percentages (and the Revolving Credit Lenders (including the
Incremental Lenders providing such Revolving Credit Facility Increase) agree to
make all payments and adjustments necessary to effect such reallocation and the
Borrower shall pay any and all costs required pursuant to Section 5.9 in
connection with such reallocation as if such reallocation were a repayment); and

(C) all of the terms and conditions applicable to such Revolving Credit Facility
Increase (including Applicable Margin and Commitment Fees, but excluding upfront
fees and arrangement fees) shall be identical to the terms and conditions
applicable to the Revolving Credit Facility; provided that the interest rate
margins and/or commitment fees in respect of any Revolving Credit Facility
Increase may be higher than the interest rate margins and/or commitment fees for
any other Revolving Credit Commitments, so long as the interest rate margins
and/or commitment fees, as applicable, for such other Revolving Credit
Commitments shall be increased so that the interest rate margins and/or
commitment fees, as applicable, are equal to the interest rate margins and/or
commitment fees for such Revolving Credit Facility Increase; and

(x) each Incremental Increase shall constitute Obligations of the Borrower and
shall be secured and guaranteed with the other Extensions of Credit on a pari
passu basis and no

 

68



--------------------------------------------------------------------------------

Incremental Increase shall be secured by any assets or guaranteed by any Person
that does not also secure or guarantee the other Obligations.

SECTION 5.14 Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent, any Issuing Lender (with a copy to the Administrative
Agent) or the Swingline Lender (with a copy to the Administrative Agent), the
Borrower shall Cash Collateralize the Fronting Exposure of such Issuing Lender
and/or the Swingline Lender, as applicable, with respect to such Defaulting
Lender (determined after giving effect to Section 5.15(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.

(g) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of each Issuing Lender and the Swingline Lender, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, each Issuing Lender and the Swingline
Lender as herein provided (other than specify applicable Permitted Liens), or
that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by the Defaulting Lender).

(h) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 5.14 or Section 5.15 in
respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

(i) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of any Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 5.14 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the Issuing Lenders and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 5.15, the
Person providing Cash Collateral, the Issuing Lenders and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations; and provided further that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.

SECTION 5.15 Defaulting Lenders.

(g) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(iv) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 12.2.

 

69



--------------------------------------------------------------------------------

(v) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lenders and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 5.14; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lenders’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 5.14; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lenders or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Lender or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 6.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility without giving effect to Section 5.15(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 5.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(vi) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment

 

70



--------------------------------------------------------------------------------

Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 5.14.

(C) With respect to any Commitment Fee not required to be paid to any Defaulting
Lender pursuant to clause (A) or (B) above, the Borrower shall (1) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations or Swingline Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (2) pay to each applicable Issuing Lender
and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such Issuing
Lender’s or Swingline Lender’s Fronting Exposure to such Defaulting Lender, and
(3) not be required to pay the remaining amount of any such fee.

(vii) Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Revolving Credit Commitment Percentages (calculated without
regard to such Defaulting Lender’s Revolving Credit Commitment) but only to the
extent that such reallocation does not cause the aggregate Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Credit Commitment. Subject to Section 12.22, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(viii) Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, repay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lenders’ Fronting Exposure in accordance with the procedures set forth
in Section 5.14.

(h) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Issuing Lenders and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Credit Facility (without giving effect to
Section 5.15(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

SECTION 5.16 Refinancing Facilities.

(g) The Borrower may by written notice to the Administrative Agent elect to
request the establishment of (i) one or more additional tranches or Classes of
term loans under this Agreement (“Refinancing Term Loans”) or one or more series
of debt securities (“Refinancing Notes”), which refinance, renew, replace,
defease or refund (collectively, “Refinance”) one or more Classes of Term Loans

 

71



--------------------------------------------------------------------------------

under this Agreement or (ii) one or more additional revolving facilities under
this Agreement providing for revolving commitments (“Refinancing Revolving
Credit Commitments” and the revolving loans thereunder, “Refinancing Revolving
Loans”) which Refinances one or more Classes of Revolving Credit Commitments
(and Revolving Credit Loans thereunder) under this Agreement; provided that:

(iv) no Default or Event of Default has occurred and is continuing or would
result therefrom;

(v) the principal amount of such Refinancing Debt or Refinancing Revolving
Credit Commitments may not exceed the aggregate principal amount of the Term
Loans or Revolving Credit Commitments being Refinanced plus accrued and unpaid
interest thereon, any prepayment premiums applicable thereto and reasonable fees
and expenses incurred in connection therewith;

(vi) the final maturity date of such Refinancing Debt or Refinancing Revolving
Credit Commitments shall not be earlier than the maturity date of the Term Loans
(or, in the case of any unsecured or junior lien Refinancing Debt, no earlier
than the date that is 91 days after the latest final maturity date of the Term
Loans existing at the time of such refinancing or replacement) or Revolving
Credit Commitments being Refinanced, and the Weighted Average Life to Maturity
of such Refinancing Debt shall be no earlier than the then remaining Weighted
Average Life to Maturity of each Class of Term Loans being refinanced;

(vii) the other terms and conditions of such Refinancing Debt or Refinancing
Revolving Credit Commitments (except as otherwise provided in clause (iii) above
and with respect to pricing, interest rate margins, premiums, discounts, fees,
rate floors and optional prepayment or redemption terms), taken as a whole shall
(as reasonably determined by the Borrower) be substantially similar to, or
(taken as a whole) not materially less favorable to the Borrower and its
Subsidiaries than, the terms, taken as a whole, applicable to Term Loans or
Revolving Credit Commitments being Refinanced, except to the extent such
covenants and other terms apply solely to any period after the latest final Term
Loan Maturity Date or Revolving Credit Maturity Date of the Term Loans and/or
Revolving Credit Commitments being Refinanced (or, in the case of any unsecured
or junior lien Refinancing Debt, after the date that is 91 days after such
latest final Term Loan Maturity Date or Revolving Credit Maturity Date);

(viii) the proceeds of such Refinancing Debt, Refinancing Revolving Credit
Commitments or Refinancing Revolving Loans shall be applied, concurrently or
substantially concurrently with the incurrence thereof (in accordance with
Section 4.4(b)(i)), solely to the repayment of the outstanding amount of one or
more Classes of Term Loans or permanently reduce one or more Classes of
Revolving Credit Commitments and Revolving Credit Loans, as the case may be,
being Refinanced thereby;

(ix) each Class of Refinancing Term Loans or Refinancing Revolving Credit
Commitments shall be in an aggregate amount of $5,000,000 or any whole multiple
of $1,000,000 in excess thereof (or such other amount necessary to repay or
replace any Class of outstanding Term Loans or Refinancing Revolving Credit
Commitments in full);

(x) no Subsidiary that is not also a Subsidiary Guarantor may be a borrower or a
guarantor with respect to such Refinancing Debt, Refinancing Revolving Credit
Commitments and/or Refinancing Revolving Loans;

(xi) Refinancing Debt, Refinancing Revolving Credit Commitments and/or
Refinancing Revolving Loans may be unsecured or may only be secured by the
Collateral and may

 

72



--------------------------------------------------------------------------------

rank pari passu or junior in right of payment and/or security with the remaining
Revolving Credit Commitments, Revolving Credit Loans and/or Term Loans, so long
as the holders of any Refinancing Debt, Refinancing Revolving Credit Commitments
and/or Refinancing Revolving Loans that are junior in right of payment and/or
security are subject to an Acceptable Intercreditor Agreement;

(xii) such Refinancing Debt or Refinancing Revolving Credit Commitments shall
not be secured by any asset of the Borrower and its Subsidiaries other than the
Collateral;

(xiii) in the case of any Refinancing Revolving Credit Commitments,
substantially concurrently with the effectiveness thereof, all the Revolving
Credit Commitments then in effect shall be terminated, and all the Revolving
Credit Loans then outstanding, together with all interest thereon, and all other
amounts accrued for the benefit of the Revolving Credit Lenders, shall be repaid
or paid (it being understood, however, that any Letters of Credit may continue
to be outstanding hereunder), and the aggregate amount of such Refinancing
Revolving Credit Commitments does not exceed the aggregate amount of the
Revolving Credit Commitments so terminated; and

(xiv) any mandatory prepayment requirements, in the case of any Refinancing Term
Loans, may provide that such Refinancing Term Loans may participate in any
mandatory prepayment on a pro rata basis with any Class of existing Term Loans,
but may not provide for prepayment requirements that are more favorable to the
Lenders holding such Refinancing Term Loans than to the Lenders holding such
Class of Term Loans.

(h) Each such notice shall specify the date (each, a “Refinancing Effective
Date”) on which the Borrower proposes that the Refinancing Debt be made or the
Refinancing Revolving Credit Commitments shall become effective, which shall be
a date not less than three (3) Business Days (or such shorter period as may be
agreed to by the Administrative Agent) after the date on which such notice is
delivered to the Administrative Agent.

(i) The Borrower may approach any Lender or any other Person that would be an
Eligible Assignee of the applicable Class of Loans or Commitments pursuant to
Section 12.9(b) to provide all or a portion of the Refinancing Term Loans or
Refinancing Revolving Credit Commitments (a “Refinancing Lender”); provided that
any Lender offered or approached to provide all or a portion of the Refinancing
Term Loans may elect or decline, in its sole discretion, to provide a
Refinancing Term Loan. Any Refinancing Term Loans or Refinancing Revolving
Credit Commitment made on any Refinancing Effective Date shall be designated a
series (a “Refinancing Series”) of Refinancing Term Loans or Refinancing
Revolving Credit Commitments for all purposes of this Agreement; provided that
(i) any Refinancing Term Loans may, to the extent provided in the applicable
Refinancing Amendment, be designated as an increase in any previously
established Refinancing Series of Refinancing Term Loans made to the Borrower
and (ii) any Refinancing Revolving Credit Commitments may, to the extent
provided in the applicable Refinancing Amendment, be designated as an increase
in any previously established Refinancing Series of Refinancing Revolving Credit
Commitments.

(j) The Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section 5.16 (including, for the avoidance of doubt, the
payment of interest, fees, amortization or premium in respect of the Refinancing
Term Loans and Refinancing Revolving Credit Commitments, and Refinancing
Revolving Loans on the terms specified by the Borrower) and hereby waive the
requirements of this Agreement (including, but not limited to, Section 5.6 and
Section 12.2) or any other Loan Document that may otherwise prohibit such
Refinance or any other transaction contemplated by this Section 5.16. The
Refinancing Term Loans and Refinancing Revolving Credit Commitments shall be
established pursuant to

 

73



--------------------------------------------------------------------------------

an amendment to this Agreement among the Borrower and the applicable Refinancing
Lenders providing such Refinancing Term Loans or Refinancing Revolving Credit
Commitments (a “Refinancing Amendment”) which shall be consistent with the
provisions set forth in this Section 5.16. The Refinancing Notes shall be
established pursuant to documentation which shall be consistent with the
provisions set forth in Section 5.16(a). Each Refinancing Amendment shall be
binding on the Lenders, the Administrative Agent, the Credit Parties party
thereto and the other parties hereto without the consent of any other Lender
(except with respect to Refinancing Revolving Credit Commitments as provided
above) and the Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 5.16, including in
order to establish new tranches or sub-tranches in respect of the Refinancing
Term Loans or Refinancing Revolving Credit Commitments and Refinancing Revolving
Loans and such technical amendments as may be necessary or appropriate in
connection therewith and to adjust the amortization schedule in Section 4.3(a)
(insofar as such schedule relates to payments due to Lenders, the Term Loans of
which are Refinanced; provided that no such amendment shall reduce the pro rata
share of any such payment that would have otherwise been payable to the Lenders,
the Term Loans of which are not Refinanced). The Administrative Agent shall be
permitted, and is hereby authorized, to enter into such Refinancing Amendments
with the Borrower to effect the foregoing. The effectiveness of any Refinancing
Amendment shall be subject to the satisfaction on the date thereof of conditions
as may be required by the Refinancing Lenders providing such Refinancing
Amendment.

(k) If any Refinancing Revolving Credit Commitment is designated as an increase
in any previously established Refinancing Revolving Credit Commitment, on the
Refinancing Effective Date, subject to the satisfaction of the foregoing terms
and conditions, each of the Refinancing Lenders with Refinancing Revolving
Credit Commitments of such Refinancing Series shall purchase from each of the
other Lenders with Refinancing Revolving Credit Commitments of such Refinancing
Series, at the principal amount thereof and in the applicable currencies, such
interests in the Revolving Credit Loans under such Refinancing Revolving Credit
Commitments outstanding immediately prior to such Refinancing as shall be
necessary in order that, after giving effect to all such assignments and
purchases, the Refinancing Revolving Loans of such Refinancing Series will be
held by Refinancing Lenders thereunder ratably in accordance with the percentage
of the total Refinancing Revolving Credit Commitments of all Refinancing Lenders
represented by each such Refinancing Lender’s Refinancing Revolving Credit
Commitment. After giving effect to any Refinancing Revolving Credit Commitments,
all outstanding Swingline Loans and Letters of Credit shall be participated on a
pro rata basis by all Lenders with a Revolving Credit Commitment in accordance
with their revised Revolving Credit Commitment Percentages.

(l) The Administrative Agent is authorized to enter into any Acceptable
Intercreditor Agreement (and any amendments, amendments and restatements,
restatements or waivers of or supplements to or other modifications to, such
agreements) and to take all actions (and execute all documents) required (or
otherwise deemed advisable by the Administrative Agent) in connection with the
incurrence by any Credit Party of any Refinancing Debt, in order to permit such
Refinancing Debt to be secured by a valid, perfected lien and the parties hereto
acknowledge that any Acceptable Intercreditor Agreement will be binding upon
them. Each Lender (i) hereby agrees that it will be bound by and will take no
actions contrary to the provisions of any Acceptable Intercreditor Agreement and
(ii) hereby authorizes and instructs the Administrative Agent to enter into any
Acceptable Intercreditor Agreement (and any amendments, amendments and
restatements, restatements or waivers of or supplements to or other
modifications to, such agreements) in connection with the incurrence by any
Credit Party of any Refinancing Debt, in order to permit such Refinancing Debt
to be secured by a valid, perfected lien and to subject the Liens on the
Collateral securing the Secured Obligations to the provisions thereof.

 

74



--------------------------------------------------------------------------------

(m) Notwithstanding the terms of Sections 5.13, 5.16 and 5.17, in no event shall
there be more than (i) four (4) tranches of revolving facilities in the
aggregate in effect at any time (including the Revolving Credit Commitments, any
Extended Revolving Credit Commitments and any Refinancing Revolving Credit
Commitments) and (ii) six (6) tranches of term loans (including the Initial Term
Loan, any Extended Term Loans, any Incremental Term Loans and any Refinancing
Term Loans), in each case under this Agreement.

SECTION 5.17 Extensions of Term Loans and Revolving Credit Commitments.

(g) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of any tranche of Term Loans with a like maturity date
or Revolving Credit Commitments with a like maturity date, in each case on a pro
rata basis (based on the aggregate outstanding principal amount of the
respective tranche of Term Loans or Revolving Credit Commitments with a like
maturity date, as the case may be) and on the same terms to each such Lender,
the Borrower is hereby permitted to consummate from time to time transactions
with individual Lenders that accept the terms contained in such Extension Offers
to extend the maturity date of each such Lender’s Term Loans of such tranche
and/or Revolving Credit Commitments and otherwise modify the terms of such Term
Loans and/or Revolving Credit Commitments pursuant to the terms of the relevant
Extension Offer (including, without limitation, by increasing the interest rate
or fees payable in respect of such Term Loans and/or Revolving Credit
Commitments (and related outstandings) and/or modifying the amortization
schedule in respect of such Term Loans) (each, an “Extension”, and each group of
Term Loans or Revolving Credit Commitments, as applicable, in each case as so
extended, as well as the original Term Loans and the original Revolving Credit
Commitments (in each case not so extended), being a separate “tranche”; any
Extended Term Loans shall constitute a separate tranche of Term Loans from the
tranche of Term Loans from which they were converted, and any Extended Revolving
Credit Commitments shall constitute a separate tranche of Revolving Credit
Commitments from the tranche of Revolving Credit Commitments from which they
were converted), so long as the following terms are satisfied:

(iv) no Default shall have occurred and be continuing at the time the offering
document in respect of an Extension Offer is delivered to the Lenders or
immediately prior to, and immediately after, the effectiveness of such
Extension;

(v) except as to interest rates, fees and final maturity (which shall be
determined by the Borrower and set forth in the relevant Extension Offer), the
Revolving Credit Commitment of any Revolving Credit Lender that agrees to an
Extension with respect to such Revolving Credit Commitment (an “Extending
Revolving Credit Lender”) extended pursuant to an Extension (an “Extended
Revolving Credit Commitment”), and the related outstandings, shall be a
Revolving Credit Commitment (or related outstandings, as the case may be) with
the same terms as the original Revolving Credit Commitments (and related
outstandings); provided that:

(A) the borrowing and repayment (except for (1) payments of interest and fees at
different rates on Extended Revolving Credit Commitments (and related
outstandings), (2) repayments required upon the maturity date of the
non-extending Revolving Credit Commitments and (3) repayment to any Lender that
is not an Extending Revolving Credit Lender made in connection with a permanent
repayment and termination of commitments) of Loans with respect to Extended
Revolving Credit Commitments after the applicable Extension date shall be made
on a pro rata basis with all other Revolving Credit Commitments;

 

75



--------------------------------------------------------------------------------

(B) all Swingline Loans and Letters of Credit shall be participated on a pro
rata basis by all Lenders with Revolving Credit Commitments in accordance with
their Revolving Credit Commitment Percentages;

(C) the permanent repayment of Revolving Credit Loans with respect to, and
termination of, Extended Revolving Credit Commitments after the applicable
Extension date shall be made on a pro rata basis with all other Revolving Credit
Commitments, except that the Borrower shall be permitted to permanently repay
and terminate commitments of any such tranche on a better than a pro rata basis
as compared to any other tranche with a later maturity date than such tranche;
and

(D) assignments and participations of Extended Revolving Credit Commitments and
loans extended pursuant thereto (“Extended Revolving Credit Loans”) shall be
governed by the same assignment and participation provisions applicable to
Revolving Credit Commitments and Revolving Credit Loans;

(vi) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v) and (vi), be
determined by the Borrower and set forth in the relevant Extension Offer), the
Term Loans of any Lender that agrees to an Extension with respect to such Term
Loans extended pursuant to any Extension (“Extended Term Loans”) shall have the
same terms as the tranche of Term Loans subject to such Extension Offer,
provided that:

(A) the final maturity date of any Extended Term Loans shall be no earlier than
the latest maturity date hereunder;

(B) the Weighted Average Life to Maturity of any Extended Term Loans shall be no
shorter than the remaining Weighted Average Life to Maturity of the applicable
tranche of Term Loans extended thereby;

(C) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer;

(vii) if the aggregate principal amount of Term Loans (calculated on the face
amount thereof) or Revolving Credit Commitments, as the case may be, in respect
of which Lenders shall have accepted the relevant Extension Offer shall exceed
the maximum aggregate principal amount of Term Loans or Revolving Credit
Commitments, as the case may be, offered to be extended by the Borrower pursuant
to such Extension Offer, then the Term Loans or Revolving Credit Loans, as the
case may be, of such Lenders shall be extended ratably up to such maximum amount
based on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Lenders have accepted such Extension Offer;

(viii) all documentation in respect of such Extension shall be consistent with
the foregoing; and

(ix) notwithstanding the terms of Sections 5.13, 5.16 and 5.17, in no event
shall there be more than (i) four (4) tranches of revolving facilities in the
aggregate in effect at any time (including the Revolving Credit Commitments, any
Extended Revolving Credit Commitments and any Refinancing Revolving Credit
Commitments) and (ii) six (6) tranches of term loans (including

 

76



--------------------------------------------------------------------------------

the Initial Term Loan, any Extended Term Loans any Incremental Term Loans and
any Refinancing Term Loans), in each case under this Agreement.

(h) With respect to all Extensions consummated by the Borrower pursuant to this
Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 4.4 and (ii) unless otherwise
agreed to by the Administrative Agent, each Extension Offer shall be in a
minimum principal amount (to be specified in the relevant Extension Offer) for
the applicable tranche to be extended of (A) $100,000,000 with respect to Term
Loans and (B) $50,000,000 with respect to Revolving Credit Commitments (in each
case, or, if less, the remaining amount of such tranche). The Administrative
Agent and the Lenders hereby consent to the transactions contemplated by this
Section (including, for the avoidance of doubt, payment of any interest, fees or
premium in respect of any Extended Term Loans and/or Extended Revolving Credit
Commitments on the such terms as may be set forth in the relevant Extension
Offer) and hereby waive the requirements of any provision of this Agreement or
any other Loan Document that may otherwise prohibit any such Extension or any
other transaction contemplated by this Section.

(i) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to one or more of its Term Loans and/or Revolving Credit
Commitments (or a portion thereof). All Extended Term Loans, Extended Revolving
Credit Commitments and all obligations in respect thereof shall be Obligations
under this Agreement and the other Loan Documents that are secured by the
Collateral on a pari passu basis with all other applicable Secured Obligations
under this Agreement and the other Loan Documents. The Lenders hereby
irrevocably authorize the Administrative Agent to enter into amendments to this
Agreement and the other Loan Documents with the Borrower as may be necessary in
order to establish new tranches or sub-tranches in respect of Revolving Credit
Commitments or Term Loans so extended and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section. In addition,
if so provided in such amendment and with the consent of each Issuing Lender,
participations in Letters of Credit expiring on or after the maturity date of
any Revolving Credit Commitments that are not extended shall be re-allocated
from Lenders holding Revolving Credit Commitments to Lenders holding Extended
Revolving Credit Commitments in accordance with the terms of such amendment;
provided, however, that such participation interests shall, upon receipt thereof
by the relevant Lenders holding Revolving Credit Commitments, be deemed to be
participation interests in respect of such Revolving Credit Commitments and the
terms of such participation interests (including, without limitation, the
commission applicable thereto) shall be adjusted accordingly.

(j) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten (10) Business Days (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.

ARTICLE VI

CONDITIONS OF CLOSING AND BORROWING

SECTION 6.1 Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loans
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:

 

77



--------------------------------------------------------------------------------

(g) Executed Loan Documents. This Agreement, a Revolving Credit Note in favor of
each Revolving Credit Lender requesting a Revolving Credit Note, a Term Loan
Note in favor of each Term Loan Lender requesting a Term Loan Note, a Swingline
Note in favor of the Swingline Lender (in each case, if requested thereby), the
Security Documents and the Subsidiary Guaranty Agreement, together with any
other applicable Loan Documents, shall have been duly authorized, executed and
delivered to the Administrative Agent by the parties thereto, shall be in full
force and effect and no Default or Event of Default shall exist hereunder or
thereunder.

(h) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(iv) Officer’s Certificate. A certificate from a Responsible Officer of the
Borrower to the effect that (A) all representations and warranties of the Credit
Parties contained in this Agreement and the other Loan Documents are true,
correct and complete in all material respects (except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects, and except for any such representation and
warranty that by its terms is made only as of an earlier date, which such
representation and warranty shall remain true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects as of
such earlier date); (B) after giving effect to the Transactions, no Default or
Event of Default has occurred and is continuing; (C) since December 31, 2016, no
event has occurred or condition arisen, either individually or in the aggregate,
that has had or could reasonably be expected to have a Material Adverse Effect;
and (D) each of the Credit Parties, as applicable, has satisfied each of the
conditions set forth in Section 6.1 and Section 6.2, to the extent such
conditions are not subject to the discretion or approval of the Administrative
Agent or any Lender.

(v) Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation (or equivalent), as applicable, of such Credit Party and all
amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation, organization or
formation (or equivalent), as applicable, (B) the bylaws or other governing
document of such Credit Party as in effect on the Closing Date, (C) resolutions
duly adopted by the board of directors (or other governing body) of such Credit
Party authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 6.1(b)(iii).

(vi) Certificates of Good Standing. Certificates as of a recent date of the good
standing of each Credit Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable, and, to
the extent reasonably requested by the Administrative Agent, each other
jurisdiction where such Credit Party is qualified to do business.

(vii) Opinions of Counsel. Opinions of counsel (including in-house counsel for
any Credit Party organized in the State of Michigan on the Closing Date) to the
Credit Parties addressed to the Administrative Agent and the Lenders with
respect to the Credit Parties, the Loan Documents and such other matters as the
Administrative Agent shall reasonably request.

 

78



--------------------------------------------------------------------------------

(i) Collateral.

(iv) Filings and Recordings. To the extent not previously delivered in
connection with the Existing Credit Agreement and still in effect, the
Administrative Agent shall have received all filings and recordations that are
necessary to perfect the security interests of the Administrative Agent, on
behalf of the Secured Parties, in the Collateral and the Administrative Agent
shall have received evidence reasonably satisfactory to the Administrative Agent
that upon such filings and recordations such security interests constitute valid
and perfected first priority Liens thereon (subject to Permitted Liens).

(v) Pledged Collateral. To the extent not previously delivered in connection
with the Existing Credit Agreement, the Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the
certificated Equity Interests pledged pursuant to the Security Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof and (B) each original promissory note
pledged pursuant to the Security Documents together with an undated allonge for
each such promissory note duly executed in blank by the holder thereof.

(vi) Lien Search. The Administrative Agent shall have received the results of a
Lien search (including a search as to judgments, bankruptcy, tax and
intellectual property matters), in form and substance reasonably satisfactory
thereto, made against the Credit Parties under the Uniform Commercial Code (or
applicable judicial docket) as in effect in each jurisdiction in which filings
or recordations under the Uniform Commercial Code should be made to evidence or
perfect security interests in all assets of such Credit Party, indicating among
other things that the assets of each such Credit Party are free and clear of any
Lien (except for Permitted Liens).

(vii) Property and Liability Insurance. The Administrative Agent shall have
received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property, business interruption and liability
insurance covering each Credit Party (with appropriate endorsements naming the
Administrative Agent as lender’s loss payee (and mortgagee, as applicable) on
all policies for property hazard insurance and as additional insured on all
policies for liability insurance), and if reasonably requested by the
Administrative Agent, copies of such insurance policies.

(viii) Negative Pledge Agreements. The Negative Pledge Agreements in effect as
of the Closing Date remain effective and filed in the applicable real property
records.

(ix) Intellectual Property. To the extent not previously delivered in connection
with the Existing Credit Agreement and still in effect, the Administrative Agent
shall have received security agreements duly executed by the applicable Credit
Parties for all copyrights, patents and trademarks in proper form for filing
with the U.S. Patent and Trademark Office or U.S. Copyright Office, as
applicable.

(x) Control Agreements. To the extent not previously delivered in connection
with the Existing Credit Agreement and still in effect, the Administrative Agent
shall have received control agreements duly executed by the appropriate parties,
for each deposit account and securities account required by the Collateral
Agreement.

(xi) Other Collateral Documentation. The Administrative Agent shall have
received any documents reasonably requested thereby or as required by the terms
of the Security Documents to evidence its security interest in the Collateral.

 

79



--------------------------------------------------------------------------------

(j) Consents; Defaults.

(iv) Governmental and Third Party Approvals. The Credit Parties shall have
received all governmental, shareholder and third party consents and approvals
necessary in connection with the transactions contemplated by this Agreement and
the other Loan Documents and all applicable waiting periods shall have expired
without any action being taken by any Person that could reasonably be expected
to restrain, prevent or impose any material adverse conditions on any of the
Credit Parties or such other transactions or that could seek or threaten any of
the foregoing.

(v) No Litigation. No action, suit, investigation or proceeding shall have been
pending or, to the knowledge of the Borrower, threatened in writing in any court
or before any arbitrator or Governmental Authority that could reasonably be
expected to have a Material Adverse Effect.

(k) Financial Matters.

(iv) Financial Statements. The Administrative Agent shall have received the
audited Consolidated balance sheet of the Borrower and its Subsidiaries for the
Fiscal Years ended December 31, 2013, December 31, 2014, December 31, 2015 and
December 31, 2016, respectively, and the related audited statements of income
and retained earnings and cash flows for such Fiscal Years then ended, along
with the interim unaudited Consolidated balance sheet of the Borrower and its
Subsidiaries for each fiscal quarter ended since the last date for which audited
financial statements are available, and the related unaudited statements of
income and retained earnings and cash flows for such fiscal quarters then ended.

(v) Financial Projections. The Administrative Agent shall have received a pro
forma balance sheet for the Borrower and its Subsidiaries, and projections
prepared by management of the Borrower, of balance sheets, income statements and
cash flow statements on a quarterly basis for the first two years following the
Closing Date and on an annual basis for the remainder of the term of the Credit
Facility, which shall not be materially inconsistent with any financial
information or projections previously delivered to the Administrative Agent.

(vi) Financial Condition/Solvency Certificate. The Borrower shall have delivered
to the Administrative Agent a certificate, in form and substance reasonably
satisfactory to the Administrative Agent, and certified as accurate by the chief
financial officer of the Borrower, that (A) after giving effect to the
Transactions, the Borrower and its Subsidiaries, on a Consolidated basis, are
Solvent, (B) attached thereto are calculations evidencing compliance on a pro
forma basis after giving effect to the Transactions with the Financial Covenant
(based on the financial statements for the fiscal quarter ended March 31, 2017),
(C) the financial projections previously delivered to the Administrative Agent
represent the good faith estimates (utilizing reasonable assumptions) of the
financial condition and operations of the Borrower and its Subsidiaries and
(D) attached thereto is a calculation of the Applicable Margin.

(vii) No Material Adverse Effect. Since December 31, 2016, there shall not have
occurred any event or condition that has had or could be reasonably expected,
either individually or in the aggregate, to have a Material Adverse Effect.

(viii) Payment at Closing. The Borrower shall have paid or made arrangements to
pay contemporaneously with closing (A) to the Administrative Agent, each
Arranger and the Lenders the fees set forth or referenced in Section 5.3 and any
other accrued and unpaid fees or commissions due hereunder, (B) all reasonable
and documented fees, charges and disbursements of counsel to the Administrative
Agent as permitted pursuant to Section 12.3(a) (directly to such counsel if

 

80



--------------------------------------------------------------------------------

requested by the Administrative Agent) and (C) to any other Person such amount
as may be due thereto in connection with the transactions contemplated hereby,
including all taxes, fees and other charges in connection with the execution,
delivery, recording, filing and registration of any of the Loan Documents.

(l) Miscellaneous.

(iv) Notice of Account Designation. The Administrative Agent shall have received
a Notice of Account Designation specifying the account or accounts to which the
proceeds of any Loans made on or after the Closing Date are to be disbursed.

(v) Existing Credit Agreement. All Indebtedness outstanding under the Existing
Credit Agreement shall have been refinanced, or shall be refinanced
substantially simultaneously with the initial Extension of Credit.

(vi) PATRIOT Act, etc. The Borrower and each of the Subsidiary Guarantors shall
have provided to the Administrative Agent and the Lenders the documentation and
other information requested by the Administrative Agent in order to comply with
requirements of the PATRIOT Act, applicable “know your customer” and anti-money
laundering rules and regulations.

(vii) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be reasonably satisfactory in form and substance to the Administrative
Agent. The Administrative Agent shall have received copies of all other
documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.

Without limiting the generality of the provisions of the last paragraph of
Section 11.3, for purposes of determining compliance with the conditions
specified in this Section 6.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

SECTION 6.2 Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit) and/or any Issuing Lender to issue or extend any
Letter of Credit are subject to the satisfaction of the following conditions
precedent on the relevant borrowing, issuance or extension date:

(g) Continuation of Representations and Warranties. Subject to Section 1.11 with
respect to any Incremental Term Loan incurred to finance a Limited Condition
Acquisition, the representations and warranties contained in this Agreement and
the other Loan Documents shall be true and correct in all material respects,
except for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, which such representation and warranty
shall be true and correct in all respects, on and as of such borrowing, issuance
or extension date with the same effect as if made on and as of such date (except
for any such representation and warranty that by its terms is made only as of an
earlier date, which representation and warranty shall remain true and correct in
all material respects as of such earlier date, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects as of such earlier date).

 

81



--------------------------------------------------------------------------------

(h) No Existing Default. Subject to Section 1.11 with respect to any Incremental
Term Loan incurred to finance a Limited Condition Acquisition, no Default or
Event of Default shall have occurred and be continuing (i) on the borrowing date
with respect to such Loan or after giving effect to the Loans to be made on such
date or (ii) on the issuance or extension date with respect to such Letter of
Credit or after giving effect to the issuance or extension of such Letter of
Credit on such date.

(i) Notices. The Administrative Agent shall have received a Notice of Borrowing
or Letter of Credit Application, as applicable, from the Borrower in accordance
with Section 2.3(a), Section 3.2, Section 4.2, as applicable.

(j) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 6.2, that:

SECTION 7.1 Organization; Power; Qualification. Each Credit Party and each
Subsidiary thereof (a) is duly organized, validly existing and to the extent
applicable in good standing under the laws of the jurisdiction of its
incorporation or formation, (b) has the power and authority to own its
Properties and to carry on its business as now being and hereafter proposed to
be conducted and (c) is duly qualified and authorized to do business in each
jurisdiction in which the character of its Properties or the nature of its
business requires such qualification and authorization except in jurisdictions
where the failure to be so qualified or in good standing could not reasonably be
expected to result in a Material Adverse Effect. The jurisdictions in which each
Credit Party and each Subsidiary thereof are organized and qualified to do
business as of the Closing Date are described on Schedule 7.1. No Credit Party
nor any Subsidiary thereof is an Affected Financial Institution.

SECTION 7.2 Ownership. Each Subsidiary of each Credit Party as of the Closing
Date is listed on Schedule 7.2. As of the Closing Date, the capitalization of
each Credit Party and its Subsidiaries consists of the number of shares,
authorized, issued and outstanding, of such classes and series, with or without
par value, described on Schedule 7.2. All such outstanding shares have been duly
authorized and validly issued and are fully paid and nonassessable (to the
extent such concepts are applicable to such entity) and, as of the Closing Date,
are not subject to any preemptive or similar rights, except as described in
Schedule 7.2. As of the Closing Date, there are no outstanding stock purchase
warrants, subscriptions, options, securities, instruments or other rights of any
type or nature whatsoever, which are convertible into, exchangeable for or
otherwise provide for or require the issuance of Equity Interests of any Credit
Party or any Subsidiary thereof, except as described on Schedule 7.2.

SECTION 7.3 Authorization; Enforceability. Each Credit Party has the right,
power and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and

 

82



--------------------------------------------------------------------------------

performance of this Agreement and each of the other Loan Documents to which it
is a party in accordance with their respective terms. This Agreement and each of
the other Loan Documents have been duly executed and delivered by the duly
authorized officers of each Credit Party that is a party thereto, and each such
document constitutes the legal, valid and binding obligation of each Credit
Party that is a party thereto, enforceable in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal Debtor Relief Laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies.

SECTION 7.4 Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. The execution, delivery and performance by each Credit Party of the Loan
Documents to which each such Person is a party, in accordance with their
respective terms, the Extensions of Credit hereunder and the transactions
contemplated hereby or thereby do not and will not, by the passage of time, the
giving of notice or otherwise, (a) require any Governmental Approval or violate
any Applicable Law relating to any Credit Party where the failure to obtain such
Governmental Approval or such violation could reasonably be expected to have a
Material Adverse Effect, (b) conflict with, result in a breach of or constitute
a default under the articles of incorporation, bylaws or other organizational
documents of any Credit Party, (c) conflict with, result in a breach of or
constitute a default under any indenture, agreement or other instrument to which
such Person is a party or by which any of its properties may be bound or any
Governmental Approval relating to such Person, which could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect,
(d) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Person other
than Permitted Liens or (e) require any consent or authorization of, filing
with, or other act in respect of, an arbitrator or Governmental Authority and no
consent of any other Person is required in connection with the execution,
delivery, performance, validity or enforceability of this Agreement, other than
(i) consents, authorizations, filings or other acts or consents previously
obtained or for which the failure to obtain or make could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect and
(ii) consents or filings under the UCC or other security filings.

SECTION 7.5 Compliance with Law; Governmental Approvals. Each Credit Party and
each Subsidiary thereof (a) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to its knowledge, threatened (in writing) attack by direct or
collateral proceeding, (b) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws relating to it
or any of its respective properties and (c) has timely filed all material
reports, documents and other materials required to be filed by it under all
Applicable Laws with any Governmental Authority and has retained all material
records and documents required to be retained by it under Applicable Law except
in each case of clauses (a), (b) or (c) where the failure to have, comply or
file could not reasonably be expected to have a Material Adverse Effect.

SECTION 7.6 Tax Returns and Payments. Each Credit Party and each Subsidiary
thereof has duly filed or caused to be filed all federal, state, local and other
tax returns required by Applicable Law to be filed (or obtained extensions
therefor), and has paid, or made adequate provision for the payment of, all
federal, state, local and other taxes, assessments and governmental charges or
levies upon it and its property, income, profits and assets which are due and
payable except, in each case, (a) Taxes that are being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of the relevant Credit Party or
Subsidiary or (b) to the extent that the failure to do so could not reasonably
be expected to result in a Material Adverse Effect. As of the Closing Date,
except as set forth on Schedule 7.6, there is no ongoing audit or examination
or, to the knowledge of the Borrower, other investigation by any Governmental
Authority of the tax liability of any Credit Party or any Subsidiary thereof
that could reasonably be expected to result in a Material Adverse Effect.

 

83



--------------------------------------------------------------------------------

SECTION 7.7 Intellectual Property Matters. Each Credit Party and each Subsidiary
thereof owns or possesses rights to use all material franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark rights,
trade names, trade name rights, copyrights and other rights with respect to the
foregoing which are reasonably necessary to conduct its business. No event has
occurred which permits, or after notice or lapse of time or both would permit,
the revocation or termination of any such rights, and, to the knowledge of any
Credit Party, no Credit Party nor any Subsidiary thereof is liable to any Person
for infringement under Applicable Law with respect to any such rights as a
result of its business operations, except, in each case, as could not reasonably
be expected to have a Material Adverse Effect.

SECTION 7.8 Environmental Matters. Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect:

(g) The real properties owned, leased or operated by each Credit Party and each
Subsidiary thereof now or in the past do not contain, and to the knowledge of
each Credit Party have not previously contained, any Hazardous Materials in
amounts or concentrations which constitute or constituted a violation of
applicable Environmental Laws by any Credit Party or any Subsidiary thereof;

(h) To the knowledge of each Credit Party, each Credit Party and each Subsidiary
thereof and such real properties owned, leased or operated by each Credit Party
and each Subsidiary thereof and all operations conducted in connection therewith
are in compliance, and have been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about such real
properties or such operations which could interfere with the continued operation
of Borrower or its Subsidiary of such properties or impair the fair saleable
value thereof;

(i) No Credit Party nor any Subsidiary thereof has received any written notice
of violation, alleged violation, non-compliance, liability or potential
liability by such Credit Party or any Subsidiary thereof regarding environmental
matters, Hazardous Materials, or compliance with Environmental Laws;

(j) To the knowledge of each Credit Party, Hazardous Materials have not been
transported or disposed of to or from the properties owned, leased or operated
by any Credit Party or any Subsidiary thereof in violation of, or in a manner or
to a location which could give rise to liability of any Credit Party or any
Subsidiary thereof, Environmental Laws, nor have any Hazardous Materials been
generated, treated, stored or disposed of at, on or under any of such properties
in violation of, or in a manner that could give rise to liability of any Credit
Party or any Subsidiary thereof under, any applicable Environmental Laws;

(k) No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of the Borrower, threatened in writing, under any
Environmental Law to which any Credit Party or any Subsidiary thereof is or will
be named as a potentially responsible party with respect to such properties or
operations conducted in connection therewith, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any applicable
Environmental Law with respect to any Credit Party, any Subsidiary thereof, with
respect to any real property owned, leased or operated by any Credit Party or
any Subsidiary thereof; and

(l) There has been no release of Hazardous Materials at or from real properties
owned, leased or operated by any Credit Party or any Subsidiary, now or, to any
Credit Party’s knowledge, in the past, in violation of or in amounts or in a
manner that could give rise to liability of any Credit Party or any Subsidiary
thereof under applicable Environmental Laws.

 

84



--------------------------------------------------------------------------------

SECTION 7.9 Employee Benefit Matters.

(g) As of the Closing Date, no Credit Party nor any ERISA Affiliate maintains or
contributes to, or has any obligation under, any Employee Benefit Plans other
than those identified on Schedule 7.9;

(h) Each Credit Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect. No
liability has been incurred by any Credit Party or any ERISA Affiliate which
remains unsatisfied for any taxes or penalties assessed with respect to any
Employee Benefit Plan or any Multiemployer Plan except for a liability that
could not reasonably be expected to have a Material Adverse Effect;

(i) As of the Closing Date, no Pension Plan has been terminated, nor has any
Pension Plan become subject to funding based benefit restrictions under
Section 436 of the Code, nor has any funding waiver from the IRS been received
or requested with respect to any Pension Plan, nor has any Credit Party or any
ERISA Affiliate failed to make any contributions or to pay any amounts due and
owing as required by Sections 412 or 430 of the Code, Section 302 of ERISA or
the terms of any Pension Plan on or prior to the due dates of such contributions
under Sections 412 or 430 of the Code or Section 302 of ERISA, nor has there
been any event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a)
of ERISA with respect to any Pension Plan;

(j) Except where the failure of any of the following representations to be
correct could not reasonably be expected to have a Material Adverse Effect, no
Credit Party nor any ERISA Affiliate has: (i) engaged in a nonexempt prohibited
transaction described in Section 406 of the ERISA or Section 4975 of the Code,
(ii) incurred any liability to the PBGC which remains outstanding other than the
payment of premiums and there are no premium payments which are due and unpaid,
(iii) failed to make a required contribution or payment to a Multiemployer Plan,
or (iv) failed to make a required installment or other required payment under
Sections 412 or 430 of the Code; and

(k) Except where the failure of any of the following representations to be
correct could not reasonably be expected to have a Material Adverse Effect, no
proceeding, claim (other than a benefits claim in the ordinary course of
business), lawsuit and/or investigation is existing or, to the knowledge of any
Credit Party, threatened in writing concerning or involving (i) any employee
welfare benefit plan (as defined in Section 3(1) of ERISA) currently maintained
or contributed to by any Credit Party or any ERISA Affiliate, (ii) any Pension
Plan or (iii) any Multiemployer Plan.

SECTION 7.10 Margin Stock. No Credit Party nor any Subsidiary thereof is engaged
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used, directly or indirectly, in Regulation U of the Board of
Governors of the Federal Reserve System). No part of the proceeds of any of the
Loans or Letters of Credit will be used for purchasing or carrying margin stock
in violation of the provisions of Regulation T, U or X of such Board of
Governors. Following the application of the proceeds of each Extension of
Credit, not more than twenty-five percent (25%) of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
Consolidated basis) subject to the provisions of Section 9.2 or Section 9.5 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
in excess of $5,000,000 will be “margin stock”.

 

85



--------------------------------------------------------------------------------

SECTION 7.11 Government Regulation. No Credit Party nor any Subsidiary thereof
is an “investment company” or a company “controlled” by an “investment company”
(as each such term is defined or used in the Investment Company Act of 1940) and
no Credit Party nor any Subsidiary thereof is, or after giving effect to any
Extension of Credit will be, subject to regulation under the Interstate Commerce
Act, or any other Applicable Law which limits its ability to incur the
Indebtedness contemplated hereby.

SECTION 7.12 [Reserved].

SECTION 7.13 Employee Relations. As of the Closing Date, no Credit Party or any
Subsidiary thereof is party to any collective bargaining agreement, nor has any
labor union been recognized as the representative of its employees except as set
forth on Schedule 7.13. The Borrower knows of no strikes, work stoppage or other
collective labor disputes involving its employees or those of its Subsidiaries
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

SECTION 7.14 Burdensome Provisions. No Subsidiary is party to any agreement or
instrument or otherwise subject to any restriction or encumbrance that restricts
or limits its ability to make dividend payments or other distributions in
respect of its Equity Interests to the Borrower or any Subsidiary or to transfer
any of its assets or properties to the Borrower or any other Subsidiary in each
case other than existing under or by reason of the Loan Documents or Applicable
Law or as permitted under Section 9.10.

SECTION 7.15 Financial Statements. The audited and unaudited financial
statements delivered pursuant to Section 6.1(e)(i) fairly present in all
material respects on a Consolidated basis the assets, liabilities and financial
condition of the Borrower and its Subsidiaries as at such dates, and the results
of the operations and changes of financial condition for the periods then ended
(other than customary year-end adjustments for unaudited financial statements
and the absence of footnotes from unaudited financial statements). All such
financial statements, including the related schedules and notes thereto, have
been prepared in all material respects in accordance with GAAP. Such financial
statements show in all material respects all material indebtedness and other
material liabilities, direct or contingent, of the Borrower and its Subsidiaries
as of the date thereof, including material liabilities for taxes, material
commitments, and Indebtedness, in each case, to the extent required to be
disclosed under GAAP. The projections delivered pursuant to Section 6.1(e)(ii)
and were prepared in good faith on the basis of the assumptions believed to be
reasonable at the time delivered and in light of then existing conditions, it
being understood that (1) actual results may vary materially from the
projections, (2) the projections relate to future events and are not to be
viewed as facts, (3) the projections are subject to significant uncertainties,
many of which are beyond the control of the Borrower, (4) no assurance can be
given that the projections will be realized, and (5) such financial projections
and statements are subject to normal year end closing and audit adjustments.

SECTION 7.16 No Material Adverse Change. Since December 31, 2016, no event has
occurred or condition arisen, either individually or in the aggregate, that
could reasonably be expected to have a Material Adverse Effect.

SECTION 7.17 Solvency. The Borrower and its Subsidiaries, on a Consolidated
basis, are Solvent.

SECTION 7.18 Title to Properties. As of the Closing Date, the real property
listed on Schedule 7.18 constitutes all of the real property that is owned,
leased or subleased by any Credit Party or any of its Subsidiaries. Each Credit
Party and each Subsidiary thereof has such title to the real property owned or
leased by it as is necessary or desirable to the conduct of its business and
valid and legal title to all of its personal property and assets, except those
which have been disposed of by the Credit Parties and their Subsidiaries
subsequent to such date which dispositions have been in the ordinary course of
business or as

 

86



--------------------------------------------------------------------------------

otherwise expressly permitted hereunder and except as could not reasonably be
expected to have a Material Adverse Effect.

SECTION 7.19 Litigation. Except for matters existing on the Closing Date and set
forth on Schedule 7.19, there are no actions, suits or proceedings pending nor,
to the knowledge of the Borrower, threatened in writing against or in any other
way relating adversely to or affecting any Credit Party or any Subsidiary
thereof or any of their respective properties in any court or before any
arbitrator of any kind or before or by any Governmental Authority that could
reasonably be expected to have a Material Adverse Effect.

SECTION 7.20 Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.

(g) None of the Borrower, any Subsidiary or any of their respective directors or
officers or, to the knowledge of the Borrower, employees or affiliates, (i) is a
Sanctioned Person or currently the subject or target of any Sanctions, (ii) is
owned or controlled by a Sanctioned Person or (iii) is located, organized or
resident in a Sanctioned Country.

(h) The Borrower has implemented and maintains in effect policies and procedures
designed to promote and achieve compliance in all material respects by the
Borrower and its Subsidiaries and their respective directors, officers,
employees and agents with all Anti-Corruption Laws, Anti-Money Laundering Laws
and applicable Sanctions.

(i) Each of the Borrower and its Subsidiaries, and to the knowledge of the
Borrower, each director, officer, employee, agent and Controlled Affiliate of
the Borrower and each such Subsidiary, is in compliance with all Anti-Corruption
Laws and Anti-Money Laundering Laws in all material respects and applicable
Sanctions.

(j) No proceeds of any Extension of Credit have been used, by the Borrower or
any of its Subsidiaries in violation of Section 8.15.

SECTION 7.21 Absence of Defaults. No event has occurred or is continuing
(a) which constitutes a Default or an Event of Default, or (b) which
constitutes, or which with the passage of time or giving of notice or both would
constitute, a default or event of default by any Credit Party or any Subsidiary
thereof under any judgment, decree or order to which any Credit Party or any
Subsidiary thereof is a party or by which any Credit Party or any Subsidiary
thereof or any of their respective properties may be bound that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

SECTION 7.22 Disclosure. No financial statement, material report, material
certificate or other material information furnished by or on behalf of any
Credit Party or any Subsidiary thereof to the Administrative Agent or any Lender
in connection with the transactions contemplated hereby and the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), taken together as a whole, contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, (a) with respect to projected
financial information, pro forma financial information, estimated financial
information and other projected or estimated information, such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time delivered and in light of then existing conditions, it being understood
that (i) such information shall be subject to normal year end closing and audit
adjustments, (ii) actual results may vary materially from the projections,
(iii) the projections relate to future events and are not to be viewed as facts,
(iv) the projections are subject to significant uncertainties, many of which are
beyond the control of the Borrower, and (v) no assurance can be given that the
projections will be realized. As of the Second Amendment Effective Date,

 

87



--------------------------------------------------------------------------------

all of the information included in the Beneficial Ownership Certification is
true and correct in all material respects.

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, each Credit Party will, and will cause each of its
Subsidiaries to:

SECTION 8.1 Financial Statements and Budgets. Deliver to the Administrative
Agent, in form and detail reasonably satisfactory to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):

(g) Annual Financial Statements. As soon as practicable and in any event within
one hundred twenty (120) days (or, if earlier, on the date of any required
public filing thereof) after the end of each Fiscal Year (commencing with the
Fiscal Year ended December 31, 2017), an audited Consolidated balance sheet of
the Borrower and its Subsidiaries as of the close of such Fiscal Year and
audited Consolidated statements of income, retained earnings and cash flows
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and prepared in accordance with GAAP and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the year. Such annual financial statements shall be audited by
an independent certified public accounting firm of recognized national standing
reasonably acceptable to the Administrative Agent, and accompanied by a report
and opinion thereon by such certified public accountants prepared in accordance
with generally accepted auditing standards that is not subject to any “going
concern” or similar qualification or exception (other than with respect to the
current maturity of the Obligations within the immediately succeeding twelve
(12) month period) or any qualification as to the scope of such audit or with
respect to accounting principles followed by the Borrower or any of its
Subsidiaries not in accordance with GAAP.

(h) Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof) after the end of the first three fiscal quarters of each Fiscal
Year (commencing with the fiscal quarter ended June 30, 2017), an unaudited
Consolidated balance sheet of the Borrower and its Subsidiaries as of the close
of such fiscal quarter and unaudited Consolidated statements of income, retained
earnings and cash flows for the fiscal quarter then ended and that portion of
the Fiscal Year then ended, including the notes thereto, all in reasonable
detail setting forth in comparative form the corresponding figures as of the end
of and for the corresponding period in the preceding Fiscal Year and prepared by
the Borrower in accordance with GAAP and, if applicable, containing disclosure
of the effect on the financial position or results of operations of any change
in the application of accounting principles and practices during the period, and
certified by the chief financial officer of the Borrower to present fairly in
all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of the Borrower and its Subsidiaries for the respective
periods then ended, subject to normal year-end adjustments and the absence of
footnotes.

(i) Annual Business Plan and Budget. As soon as practicable and in any event
within forty-five (45) days after the end of each Fiscal Year, (i) a business
plan and operating and capital budget of the Borrower and its Subsidiaries for
the ensuing four (4) fiscal quarters, such plan to be prepared in

 

88



--------------------------------------------------------------------------------

accordance with GAAP and to include, on a quarterly basis, the following: a
quarterly operating and capital budget, a projected income statement, and
balance sheet, calculations demonstrating projected compliance with the
Financial Covenant, and (ii) a plan and budget for the ensuing four (4) fiscal
quarters and to include the proposed Capital Expenditures of the Borrower and
its Subsidiaries for such four (4) fiscal quarters, along with a reasonable
description of such Capital Expenditures and the property location at which such
Capital Expenditure is directed.

(j) March 31, 2017 Financial Statements. As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof) after the end of the fiscal quarter ended March 31, 2017, an
unaudited Consolidated balance sheet of the Borrower and its Subsidiaries as of
the close of such fiscal quarter and unaudited Consolidated statements of
income, retained earnings and cash flows for the fiscal quarter then ended and
that portion of the Fiscal Year then ended, including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the corresponding period in the preceding Fiscal Year and
prepared by the Borrower in accordance with GAAP and, if applicable, containing
disclosure of the effect on the financial position or results of operations of
any change in the application of accounting principles and practices during the
period, and certified by the chief financial officer of the Borrower to present
fairly in all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of the Borrower and its Subsidiaries for the respective
periods then ended, subject to normal year-end adjustments and the absence of
footnotes.

(k) SEC Filings. Notwithstanding the foregoing, the obligations in paragraphs
(a) and (b) of this Section may be satisfied with respect to financial
information of the Borrower and its Subsidiaries by furnishing (i) the
applicable financial statements of the Borrower or the Parent Entity, as
applicable, or (ii) the Parent Entity’s Form 10-K or Form 10-Q, as applicable,
filed with the SEC, which may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date on which such documents are
posted on an Internet or intranet website to which each Lender and the
Administrative Agent have access; provided that, with respect to clauses (i) and
(ii), (A) to the extent such information relates to the Parent Entity, such
information is accompanied by consolidating information that explains in
reasonable detail the differences between the information relating to the Parent
Entity and its Subsidiaries, on the one hand, and the information relating to
the Borrower and its Subsidiaries on a standalone basis, on the other hand, and
(B) to the extent such information is in lieu of information required to be
provided under Section 8.1(a), such financial statements shall be audited by an
independent certified public accounting firm of recognized national standing
reasonably acceptable to the Administrative Agent, and accompanied by a report
and opinion thereon by such certified public accountants prepared in accordance
with generally accepted auditing standards that is not subject to any “going
concern” or similar qualification or exception (other than with respect to the
current maturity of the Obligations within the immediately succeeding twelve
(12) month period) or any qualification as to the scope of such audit or with
respect to accounting principles followed by the Parent Entity or any of its
Subsidiaries not in accordance with GAAP.

SECTION 8.2 Certificates; Other Reports. Deliver to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):

(g) at each time financial statements are delivered pursuant to Section 8.1(a)
or (b), a duly completed Officer’s Compliance Certificate signed by the chief
executive officer, chief financial officer, treasurer or controller of the
Borrower, which will include, as of the date of such financial statements
(i) calculations showing compliance with the Financial Covenant,
(ii) determination of the Applicable Margin, (iii) calculations of Immaterial
Subsidiaries and (iv) a reasonably detailed calculation of the Available Amount;

 

89



--------------------------------------------------------------------------------

(h) promptly upon receipt thereof, copies of all reports, if any, submitted to
the Borrower or its board of directors by its independent public accountants in
connection with their auditing function, including, without limitation, any
management report and any management responses thereto;

(i) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of Indebtedness of any Credit Party or any Subsidiary
thereof in excess of $25,000,000 pursuant to the terms of any indenture, loan or
credit or similar agreement;

(j) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Credit Party or any Subsidiary
thereof with any Environmental Law that could reasonably be expected to have a
Material Adverse Effect;

(k) promptly upon the request thereof, such other information and documentation
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations (including, without limitation,
the PATRIOT Act), as from time to time reasonably requested by the
Administrative Agent or any Lender (through the Administrative Agent); and

(l) such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lenders materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, means that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the Issuing Lenders and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 12.10); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC”.

SECTION 8.3 Notice of Litigation and Other Matters. Promptly (but in no event
later than ten (10) days after any Responsible Officer of any Credit Party
obtains knowledge thereof) notify the Administrative Agent in writing of (which
shall promptly make such information available to the Lenders in accordance with
its customary practice):

(g) the occurrence of any Default or Event of Default;

(h) the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any

 

90



--------------------------------------------------------------------------------

Credit Party or any Subsidiary thereof or any of their respective properties,
assets or businesses in each case that if adversely determined could reasonably
be expected to result in a Material Adverse Effect;

(i) any notice of any violation received by any Credit Party or any Subsidiary
thereof from any Governmental Authority including, without limitation, any
notice of violation of Environmental Laws which in any such case could
reasonably be expected to have a Material Adverse Effect; and

(j) (i) any unfavorable determination letter from the IRS regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by any Credit Party or
any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to
have a trustee appointed to administer any Pension Plan, (iii) all notices
received by any Credit Party or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) the Borrower obtaining knowledge or reason to
know that any Credit Party or any ERISA Affiliate has filed or intends to file a
notice of intent to terminate any Pension Plan under a distress termination
within the meaning of Section 4041(c) of ERISA that would result in liability
above the Threshold Amount.

Each notice pursuant to Section 8.3 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 8.3(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

SECTION 8.4 Preservation of Corporate Existence and Related Matters. Except as
permitted by Section 9.4, preserve and maintain (a) its separate corporate
existence (or equivalent form), except, in the case of a Subsidiary of the
Borrower, where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, and (b) all rights, franchises, licenses and privileges
necessary to the normal conduct of its business except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect, and
qualify and remain qualified as a foreign corporation or other entity authorized
to do business in each jurisdiction in which the failure to so qualify could
reasonably be expected to have a Material Adverse Effect.

SECTION 8.5 Maintenance of Property and Licenses.

(g) (i) Protect and preserve all Properties necessary in and material to its
business, including copyrights, patents, trade names, service marks and
trademarks; (ii) maintain in good working order and condition, ordinary wear and
tear excepted, all buildings, equipment and other tangible real and personal
property; and (iii) from time to time make or cause to be made all repairs,
renewals and replacements thereof and additions to such Property necessary for
the normal conduct of its business, so that the business carried on in
connection therewith may be conducted in a commercially reasonable manner, in
each case for clauses (i) through (iii) above except as such action or inaction
could not reasonably be expected to result in a Material Adverse Effect.

(h) Maintain, in full force and effect in all material respects, each and every
license, permit, certification, qualification, approval or franchise issued by
any Governmental Authority required for each of them to conduct their respective
businesses as presently conducted, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

SECTION 8.6 Insurance. Maintain insurance (subject to customary deductibles and
retentions) with financially sound and reputable insurance companies against at
least such risks and in at least such amounts as are customarily maintained by
similar businesses operating in similar industries and

 

91



--------------------------------------------------------------------------------

locations (including, without limitation, hazard and business interruption
insurance). All such insurance shall, (a) provide that if such policies are
cancelled before their respective expiration dates, notice will be delivered to
the Administrative Agent in accordance with such policy provisions, (b) in the
case of general liability insurance policies, name the Administrative Agent as
an additional insured party, and (c) in the case of each casualty insurance
policy, name the Administrative Agent as lender’s loss payee. On the Closing
Date and from time to time thereafter deliver to the Administrative Agent upon
its request information in reasonable detail as to the insurance then in effect,
stating the names of the insurance companies, the amounts of the insurance, the
dates of the expiration thereof and the properties and risks covered thereby.

SECTION 8.7 Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be accurate
and complete in all material respects) as may be required or as may be necessary
to permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its Properties.

SECTION 8.8 Payment of Taxes and Other Obligations. Pay and perform all taxes,
assessments and other governmental charges that may be levied or assessed upon
it or any of its Property; provided, however, that such payment and discharge
shall not be required with respect to any such tax, assessment, charge, or levy
so long as (a) the validity or amount thereof shall be contested in good faith
by appropriate proceedings, which suspend the collection thereof and which have
the effect of preventing the forfeiture or sale of the property or assets
subject to such Lien, and such Person, as applicable, shall have set aside on
its books reserves in accordance with GAAP with respect thereto, or (b) the
failure to make such payment and discharge could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

SECTION 8.9 Compliance with Laws and Approvals. Observe and remain in compliance
with all Applicable Laws and maintain in full force and effect all Governmental
Approvals, in each case applicable to the conduct of its business except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

SECTION 8.10 Environmental Laws. In addition to and without limiting the
generality of Section 8.9, (a) comply with, and take commercially reasonable
efforts to ensure such compliance by all tenants and subtenants with all
applicable Environmental Laws and obtain and comply with and maintain, and
ensure that all tenants and subtenants, if any, obtain and comply with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, in each case, except as could
not reasonably be expected to have a Material Adverse Effect and (b) conduct and
complete all investigations, studies, sampling and testing, and all remedial,
removal and other actions required under Environmental Laws, and promptly comply
with all lawful orders and directives of any Governmental Authority regarding
Environmental Laws, in each case, except as could not reasonably be expected to
have a Material Adverse Effect.

SECTION 8.11 Compliance with ERISA. In addition to and without limiting the
generality of Section 8.9, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with applicable provisions of ERISA, the Code and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (iv) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code and (b) furnish to
the Administrative

 

92



--------------------------------------------------------------------------------

Agent upon the Administrative Agent’s request such additional information about
any Employee Benefit Plan as may be reasonably requested by the Administrative
Agent.

SECTION 8.12 [Reserved].

SECTION 8.13 Visits and Inspections. Permit representatives of the
Administrative Agent, accompanied by any Lenders, from time to time upon prior
reasonable notice and at such times during normal business hours, at the expense
of the Borrower, to visit and inspect its properties (subject to Borrower’s
then-current security protocols); inspect, audit and make extracts from its
books, records and files, including, but not limited to, management letters
prepared by independent accountants; and discuss with its principal officers,
and its independent accountants (so long as the Borrower has the opportunity to
participate in any such discussions with such accountants), its business,
assets, liabilities, financial condition, results of operations and business
prospects but, in each case, the Administrative Agent and the Lenders shall not
be permitted to receive information subject to confidentiality requirements,
including requirements imposed by law or by contract; provided that excluding
any such visits and inspections during the continuance of an Event of Default,
the Administrative Agent shall not exercise such rights more often than one
(1) time during any calendar year at the Borrower’s expense; provided further
that upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may do any of the foregoing at the Borrower’s expense
without regard to such frequency restriction.

SECTION 8.14 Additional Subsidiaries; Additional Real Property.

(g) Additional Domestic Subsidiaries. Promptly (and, in any event, within thirty
(30) days, as such time period may be extended by the Administrative Agent in
its sole discretion) after the creation or acquisition of any Domestic
Subsidiary (other than an Excluded Subsidiary) cause such Domestic Subsidiary to
(i) become a Subsidiary Guarantor by delivering to the Administrative Agent a
duly executed supplement to the Subsidiary Guaranty Agreement or such other
document as the Administrative Agent shall reasonably deem appropriate for such
purpose, (ii) grant a security interest in all Collateral (subject to the
exceptions specified in the Collateral Agreement) owned by such Subsidiary by
delivering to the Administrative Agent a duly executed supplement to each
applicable Security Document or such other document as the Administrative Agent
shall reasonably deem appropriate for such purpose and comply with the terms of
each applicable Security Document, (iii) deliver to the Administrative Agent
such opinions, documents and certificates referred to in Section 6.1(b)(ii)
through 6.1(b)(iv) and 6.1(c) as may be reasonably requested by the
Administrative Agent, (iv) deliver to the Administrative Agent such original
certificated Equity Interests or other certificates and stock or other transfer
powers evidencing the Equity Interests of such Domestic Subsidiary, (v) deliver
to the Administrative Agent such updated Schedules to the Loan Documents as
reasonably requested by the Administrative Agent with respect to such Domestic
Subsidiary, and (vi) deliver to the Administrative Agent such other documents as
may be reasonably requested by the Administrative Agent, all in form, content
and scope reasonably satisfactory to the Administrative Agent.

(h) Additional First Tier Foreign Subsidiaries and CFC Holding Companies. Notify
the Administrative Agent promptly after the acquisition or creation of any First
Tier Foreign Subsidiary or CFC Holding Company, and, to the extent required
pursuant to the terms of the Collateral Agreement, promptly thereafter (and, in
any event, within forty five (45) days after such notification, as such time
period may be extended by the Administrative Agent in its sole discretion),
cause (i) the applicable Credit Party to deliver to the Administrative Agent
Security Documents pledging sixty-five percent (65%) of the total outstanding
voting Equity Interests (and one hundred percent (100%) of the non-voting Equity
Interests) of any such First Tier Foreign Subsidiary or CFC Holding Company and
a consent thereto executed by such First Tier Foreign Subsidiary or CFC Holding
Company (including,

 

93



--------------------------------------------------------------------------------

without limitation, if applicable, original certificated Equity Interests (or
the equivalent thereof pursuant to the Applicable Laws and practices of any
relevant foreign jurisdiction) evidencing the Equity Interests of such new First
Tier Foreign Subsidiary or CFC Holding Company, together with an appropriate
undated stock or other transfer power for each certificate duly executed in
blank by the registered owner thereof), (ii) the applicable Credit Party to
deliver to the Administrative Agent such opinions, documents and certificates
referred to in Section 6.1(b)(ii) through 6.1(b)(iv) as may be reasonably
requested by the Administrative Agent and (iii) the applicable Credit Party to
deliver to the Administrative Agent such updated Schedules to the Loan Documents
as reasonably requested by the Administrative Agent with regard to such First
Tier Foreign Subsidiary or CFC Holding Company. Notwithstanding the foregoing or
anything else in this Agreement or any other Loan Document to the contrary, the
Credit Parties shall not be required to take any actions outside of the United
States to grant, create or perfect any security interest in the Equity Interest
of a First Tier Foreign Subsidiary (including the execution of any agreement,
document or other instrument governed by the law of any jurisdiction other than
the laws of the United States).

(i) Merger Subsidiaries. Notwithstanding the foregoing, to the extent any new
Domestic Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Domestic
Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it contemporaneously with the closing of such
merger transaction, such new Domestic Subsidiary shall not be required to take
the actions set forth in Section 8.14(a) or (b), as applicable, until the
consummation of such Permitted Acquisition (at which time, the surviving entity
of the respective merger transaction shall be required to so comply with
Section 8.14(a) or (b), as applicable, within ten (10) Business Days of the
consummation of such Permitted Acquisition, as such time period may be extended
by the Administrative Agent in its sole discretion).

(j) Additional Real Property Interests. Promptly (and, in any event, within
sixty (60) days, as such time period may be extended by the Administrative Agent
in its sole discretion) notify the Administrative Agent of the acquisition of
any owned real property by any Credit Party and execute a Negative Pledge
Agreement in appropriate form to be filed in the applicable real property
records, if elected by the Administrative Agent; provided that the foregoing
shall not apply to owned real property acquired after the Closing Date that has
an aggregate fair market value at any time (when combined with each other owned
real property acquired after the Closing Date that is not subject to a Negative
Pledge Agreement) of less than $50,000,000 (as determined by the Borrower in
good faith).

SECTION 8.15 Use of Proceeds.

(g) The Borrower shall use the proceeds of the Extensions of Credit solely
(i) to finance the Transactions, (ii) pay the Closing Date Dividend,
(iii) refinance the Indebtedness under the Existing Credit Agreement and
(iv) for working capital and general corporate purposes of the Borrower and its
Subsidiaries.

(h) The Borrower will not request any Extension of Credit, and the Borrower
shall not use, and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, directly or,
to its knowledge, indirectly, the proceeds of any Extension of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the violation of any Anti-Money Laundering Laws or Sanctions
applicable to any party hereto.

 

94



--------------------------------------------------------------------------------

SECTION 8.16 Compliance with Anti-Corruption Laws, Anti-Money Laundering Laws
and Sanctions. The Borrower will maintain in effect and enforce policies and
procedures designed to promote and achieve compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and Anti-Money Laundering Laws and applicable Sanctions.

SECTION 8.17 Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents), which may be required under any Applicable Law, or which the
Administrative Agent or the Required Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Credit Parties. The Borrower also agrees to provide to the
Administrative Agent, from time to time upon the reasonable request by the
Administrative Agent, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.

SECTION 8.18 Maintenance of Debt Ratings. Use commercially reasonable efforts to
maintain all Debt Ratings.

SECTION 8.19 Post-Closing Matters. Execute and deliver the documents and
complete the tasks set forth on Schedule 8.19, in each case within the time
limits specified on such schedule (as such deadlines may be extended by the
Administrative Agent in writing from time to time). To the extent there is any
conflict between the provisions of Section 6.1 and Schedule 8.19, the provisions
of Schedule 8.19 shall control.

SECTION 8.20 Beneficial Ownership. (a) Notify the Administrative Agent and each
Lender that previously received a Beneficial Ownership Certification (or a
certification that the Borrower qualifies for an express exclusion to the “legal
entity customer” definition under the Beneficial Ownership Regulation) of any
change in the information provided in the Beneficial Ownership Certification
that would result in a change to the list of beneficial owners identified
therein (or, if applicable, the Borrower ceasing to fall within an express
exclusion to the definition of “legal entity customer” under the Beneficial
Ownership Regulation) and (b) promptly upon the reasonable request of the
Administrative Agent or any Lender, provide the Administrative Agent or directly
to such Lender, as the case may be, any information or documentation requested
by it for purposes of complying with the Beneficial Ownership Regulation.

ARTICLE IX

NEGATIVE COVENANTS

Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, the Credit Parties will not, and will not permit any of
their respective Subsidiaries to.

SECTION 9.1 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness except:

(g) the Obligations;

 

95



--------------------------------------------------------------------------------

(h) Indebtedness owing under (i) Hedge Agreements entered into in order to
manage existing or anticipated interest rate, exchange rate or commodity price
risks and not for speculative purposes and (ii) Cash Management Agreements
entered into in the ordinary course of business;

(i) Indebtedness existing on the Closing Date and listed on Schedule 9.1, and
any Permitted Refinancing Indebtedness in respect thereof;

(j) Capital Lease Obligations and Indebtedness incurred in connection with
purchase money Indebtedness in an aggregate amount not to exceed $50,000,000
(inclusive of any Capital Lease Obligations listed on Schedule 9.1) at any time
outstanding;

(k) Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person in connection with an
Investment permitted pursuant to Section 9.3, to the extent that (i) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, (ii) neither the
Borrower nor any Subsidiary thereof (other than such Person or any other Person
that such Person merges with or that acquires the assets of such Person) shall
have any liability or other obligation with respect to such Indebtedness and
(iii) the aggregate outstanding principal amount of such Indebtedness does not
exceed $30,000,000 at any time outstanding;

(l) Guarantees with respect to Indebtedness permitted pursuant to
subsections (a) through (e) and (i); provided that any Guarantee of Subordinated
Indebtedness is subordinated on the same terms and conditions as such
Subordinated Indebtedness of this Section;

(m) unsecured intercompany Indebtedness:

(i) owed by any Credit Party to another Credit Party;

(ii) owed by any Credit Party to any Non-Guarantor Subsidiary (provided that
such Indebtedness shall be subordinated to the Obligations in a manner
reasonably satisfactory to the Administrative Agent);

(iii) owed by any Non-Guarantor Subsidiary to any other Non-Guarantor
Subsidiary; and

(iv) owed by any Non-Guarantor Subsidiary to any Credit Party to the extent
permitted pursuant to Section 9.3(a)(v);

(n) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;

(o) Junior Indebtedness of the Borrower and its Subsidiaries and any Permitted
Refinancing Indebtedness in respect thereof; provided, that in the case of each
incurrence of such Junior Indebtedness, (i) no Default or Event of Default shall
have occurred and be continuing or would be caused by the incurrence of such
Junior Indebtedness, (ii) the Administrative Agent shall have received
satisfactory written evidence that, after giving effect to the incurrence of
such Junior Indebtedness and the receipt and application of the proceeds
thereof, the Consolidated Total Leverage Ratio (for the most recently completed
Reference Period and assuming the funding in full of such Junior Indebtedness)
would be at least 0.25 below the Financial Covenantno greater than 6.00 to 1.00,
(iii) such Indebtedness does not mature prior to the date that is 91 days after
the then latest Revolving Credit Maturity Date or Term Loan Maturity Date, as
applicable, (iv) the Weighted Average Life to Maturity of such Indebtedness

 

96



--------------------------------------------------------------------------------

shall not be shorter than that applicable to the Term B-1 Loan, (v) if such
Indebtedness is Subordinated Indebtedness, any guaranty by the Credit Parties
shall be expressly subordinated to the Obligations on terms materially not less
favorable to the Lenders than the subordination terms of such Subordinated
Indebtedness, (vi) if guaranteed, such Indebtedness is not guaranteed by any
Subsidiary that is not a Credit Party, (vii) if secured by Liens that are junior
to the Liens securing the Obligations, such Junior Indebtedness is subject to an
Acceptable Intercreditor Agreement, and (viii) the terms of such Indebtedness
reflect market terms (taken as a whole) at the time of issuance and (other than
pricing, fees, rate floors, premiums and optional prepayment or redemption
provisions (and, if applicable, subordination terms)), taken as a whole, are not
materially more restrictive (as determined by Borrower in good faith) on the
Borrower and its Subsidiaries than the terms and conditions of this Agreement,
taken as a whole, other than covenants which do not have effect until after the
then latest Revolving Credit Maturity Date or Term Loan Maturity Date, as
applicable;

(p) Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, and statutory obligations, Indebtedness owed to (including
obligations in respect of letters of credit or bank guarantees or similar
instruments for the benefit of) any person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance to the Borrower or any Subsidiary, pursuant to reimbursement or
indemnification obligations to such person, in each case incurred in the
ordinary course of business, and reimbursement obligations in respect of any of
the foregoing;

(q) unsecured Indebtedness consisting of promissory notes issued to current or
former officers, directors and employees (or their respective family members,
estates or trusts or other entities for the benefit of any of the foregoing) of
the Borrower or its Subsidiaries to purchase or redeem Equity Interests or
options of the Borrower in an aggregate principal amount not to exceed
$5,000,000 at any time outstanding;

(r) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price,
deferred compensation or similar obligations, in each case, incurred in
connection with any Permitted Acquisition, any Investment or the disposition of
any business, assets or a Subsidiary not prohibited by this Agreement;

(s) Indebtedness in respect of letters of credit, bank guarantees or similar
instruments issued to support performance obligations and trade letters of
credit (other than obligations in respect of other Indebtedness) in the ordinary
course of business and consistent with past practice or industry practices;

(t) Indebtedness incurred in the ordinary course of business in connection with
the financing of insurance premiums;

(u) Indebtedness under Refinancing Notes, one hundred percent (100%) of the Net
Cash Proceeds of which are applied to repay outstanding Loans pursuant to
Section 4.4(b)(i); and

(v) Indebtedness not otherwise permitted pursuant to this Section in an
aggregate principal amount not to exceed $50,000,000 at any time outstanding.

SECTION 9.2 Liens. Create, incur, assume or suffer to exist, any Lien on or with
respect to any of its Property, whether now owned or hereafter acquired, except:

(g) Liens created pursuant to the Loan Documents (including, without limitation,
Liens in favor of the Swingline Lender and/or the Issuing Lenders, as
applicable, on Cash Collateral granted pursuant to the Loan Documents);

 

97



--------------------------------------------------------------------------------

(h) Liens in existence on the Closing Date and described on Schedule 9.2, and
the replacement, renewal or extension thereof (including Liens incurred, assumed
or suffered to exist in connection with any Permitted Refinancing Indebtedness
permitted pursuant to Section 9.1(c) (solely to the extent that such Liens were
in existence on the Closing Date and described on Schedule 9.2)); provided that
the scope of any such Lien shall not be increased, or otherwise expanded, to
cover any additional property or type of asset, as applicable, beyond that in
existence on the Closing Date, except for products and proceeds of the
foregoing;

(i) Liens for taxes, assessments and other governmental charges or levies
(i) not yet due or as to which the period of grace, if any, related thereto has
not expired or (ii) which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;

(j) the claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, which (i) are not overdue for a period of more than sixty
(60) days, or if more than sixty (60) days overdue, no action has been taken to
enforce such Liens and such Liens are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP and (ii) do not, individually or in the aggregate, materially
impair the use thereof in the operation of the business of the Borrower or any
of its Subsidiaries;

(k) deposits or pledges made in the ordinary course of business in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance and other types of social security or similar
legislation, or to secure the performance of bids, earnest money, trade
contracts and leases (other than Indebtedness), statutory obligations, surety
bonds (other than bonds related to judgments or litigation), performance bonds
and other obligations of a like nature incurred in the ordinary course of
business, in each case, so long as no foreclosure sale or similar proceeding has
been commenced with respect to any portion of the Collateral on account thereof;

(l) encumbrances in the nature of zoning restrictions, easements and rights or
restrictions of record on the use of real property, which in the aggregate do
not, in any case, impair the use thereof in the ordinary conduct of business;

(m) Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to operating leases entered
into in the ordinary course of business of the Borrower and its Subsidiaries;

(n) Liens securing Indebtedness permitted under Section 9.1(d); provided that
(i) such Liens shall be created within one hundred twenty (120) days of the
acquisition, repair, construction, improvement or lease, as applicable, of the
related Property, (ii) such Liens do not at any time encumber any property other
than the Property financed or improved by such Indebtedness, (iii) the amount of
Indebtedness secured thereby is not increased and (iv) the principal amount of
Indebtedness secured by any such Lien shall at no time exceed one hundred
percent (100%) of the original price for the purchase, repair, construction,
improvement or lease amount (as applicable) of such Property at the time of
purchase, repair, construction, improvement or lease (as applicable);

(o) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 10.1(m) or securing appeal or other surety bonds
relating to such judgments;

(p) Liens on Property (i) of any Subsidiary which are in existence at the time
that such Subsidiary is acquired pursuant to a Permitted Acquisition and (ii) of
the Borrower or any of its

 

98



--------------------------------------------------------------------------------

Subsidiaries existing at the time such tangible property or tangible assets are
purchased or otherwise acquired by the Borrower or such Subsidiary thereof
pursuant to a transaction permitted pursuant to this Agreement; provided that,
with respect to each of the foregoing clauses (i) and (ii), (A) such Liens are
not incurred in connection with, or in anticipation of, such Permitted
Acquisition, purchase or other acquisition, (B) such Liens are applicable only
to specific Property, (C) such Liens are not “blanket” or all asset Liens,
(D) such Liens do not attach to any other Property of the Borrower or any of its
Subsidiaries and (E) the Indebtedness secured by such Liens is permitted under
Section 9.1(e);

(q) (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank or securities intermediary in
connection with statutory, common law and contractual rights of set-off and
recoupment with respect to any deposit account or securities account of the
Borrower or any Subsidiary thereof;

(r) (i) contractual or statutory Liens of landlords to the extent relating to
the property and assets relating to any lease agreements with such landlord, and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
or assets relating to such contract;

(s) any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any license or lease agreement entered into in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Borrower or its Subsidiaries or materially detract from
the value of the relevant assets of the Borrower or its Subsidiaries or
(ii) secure any Indebtedness;

(t) Liens to secure Indebtedness permitted under Section 9.1(n); provided that
(i) such Liens are limited to securing only the unpaid premiums under the
applicable insurance policy and (ii) such Liens only encumber the proceeds of
the applicable insurance policy; and

(u) Liens not otherwise permitted hereunder securing Indebtedness or other
obligations in the aggregate principal amount not to exceed $75,000,000 at any
time outstanding.

Notwithstanding the foregoing, in no event shall this Section permit any
consensual Liens on real property.

SECTION 9.3 Investments. Purchase, own or otherwise acquire (in one transaction
or a series of transactions), directly or indirectly, any Equity Interests of
any other Person, evidence of Indebtedness or other securities of any other
Person, all or substantially all of the assets of any other Person or division
thereof, whether through the purchase of assets, merger or otherwise, or any
other investment or interest whatsoever in any other Person, or make or permit
to exist, directly or indirectly, any loans, advances or extensions of credit
to, or any investment in cash or by delivery of Property in, any other Person
(all the foregoing, “Investments”) except:

(g) (i) Investments existing on the Closing Date (other than Investments in
Subsidiaries existing on the Closing Date) and described on Schedule 9.3,
(ii) Investments made after the Closing Date by any Credit Party in any other
Credit Party, (iii) Investments made after the Closing Date by any Non-Guarantor
Subsidiary in any other Non-Guarantor Subsidiary, (iv) Investments made after
the Closing Date by any Non-Guarantor Subsidiary in any Credit Party and
(v) Investments made after the Closing Date by any Credit Party in any
Non-Guarantor Subsidiary in an aggregate amount at any time outstanding not to
exceed, together with any Investments made pursuant to Section 9.3(h)(ii),
$15,000,000; provided that, in the case of the foregoing clause (v), (A) no
Default or Event of Default

 

99



--------------------------------------------------------------------------------

shall have occurred and be continuing and (B) any Investments in the form of
loans or advances made by any Credit Party to any Non-Guarantor Subsidiary
pursuant to such clause shall be evidenced by a demand note in form and
substance reasonably satisfactory to the Administrative Agent and shall be
pledged and delivered to the Administrative Agent pursuant to the Security
Documents;

(h) Investments existing on the Closing Date in Subsidiaries existing on the
Closing Date;

(i) Investments in cash and Cash Equivalents;

(j) [reserved];

(k) deposits made in the ordinary course of business to secure the performance
of leases or other obligations as permitted by Section 9.2;

(l) Hedge Agreements permitted pursuant to Section 9.1;

(m) purchases of assets in the ordinary course of business;

(n) Investments by the Borrower or any Subsidiary thereof in the form of
(i) Permitted Acquisitions to the extent that any Person or Property acquired in
such acquisition becomes a part of the Borrower or a Subsidiary Guarantor or
becomes (whether or not such Person is a Wholly-Owned Subsidiary) a Subsidiary
Guarantor in the manner contemplated by Section 8.14, and (ii) Permitted
Acquisitions to the extent that any Person or Property acquired in such
acquisition does not become a Subsidiary Guarantor or a part of a Subsidiary
Guarantor in an aggregate amount at any time outstanding not to exceed, together
with any Investments made pursuant to Section 9.3(a)(v), $15,000,000;

(o) Investments in the form of loans and advances to officers, managers and
employees in the ordinary course of business or otherwise approved by Borrower’s
board of managers in an aggregate amount not to exceed at any time outstanding
$2,500,000 (determined without regard to any write-downs or write-offs of such
loans or advances);

(p) Guarantees permitted pursuant to Section 9.1;

(q) receivables owing to the Credit Parties or any of their Subsidiaries or any
advances to suppliers, in each case if created, acquired or made in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms;

(r) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(s) Investments in an amount not to exceed the Available Amount at the time such
Investment is made; provided that at the time of such Investment, or LCA Test
Date, as applicable, no Default or Event of Default has occurred and is
continuing or would result therefrom;

(t) the Borrower may make Investments not otherwise permitted pursuant to this
Section; provided that, immediately before and immediately after giving pro
forma effect to the making of any such Investment and any Indebtedness incurred
in connection therewith, subject to Section 1.11 in connection with a Limited
Condition Acquisition, (i) no Default or Event of Default shall have occurred
and be continuing and (ii) the Consolidated TotalSecured Leverage Ratio is less
than or equal to 4.003.00 to 1.00 as of the most recently completed Reference
Period; and

 

100



--------------------------------------------------------------------------------

(u) Investments not otherwise permitted pursuant to this Section in an aggregate
amount not to exceed $25,000,000 at any time outstanding; provided that,
immediately before and immediately after giving pro forma effect to any such
Investments, no Default or Event of Default shall have occurred and be
continuing.

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).

SECTION 9.4 Fundamental Changes. Merge, consolidate or enter into any similar
combination with, or enter into any Asset Disposition of all or substantially
all of its assets (whether in a single transaction or a series of transactions)
with, any other Person or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution) except:

(g) (i) any Subsidiary of the Borrower may be merged, amalgamated or
consolidated with or into the Borrower (provided that the Borrower shall be the
continuing or surviving entity) or (ii) any Subsidiary of the Borrower may be
merged, amalgamated or consolidated with or into, or be liquidated or dissolved
into, any Subsidiary Guarantor (provided that the Subsidiary Guarantor shall be
the continuing or surviving entity or simultaneously with such transaction, the
continuing or surviving entity shall become a Subsidiary Guarantor and the
Borrower shall comply with Section 8.14 in connection therewith within the time
period specified therein, in each case, to the extent required to do so);

(h) (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may be merged,
amalgamated or consolidated with or into, or be liquidated into, any other
Non-Guarantor Subsidiary and (ii) any Non-Guarantor Subsidiary that is a
Domestic Subsidiary may be merged, amalgamated or consolidated with or into, or
be liquidated into, any other Non-Guarantor Subsidiary that is a Domestic
Subsidiary;

(i) any Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation, dissolution, winding up or otherwise) to the Borrower or
any Subsidiary Guarantor; provided that, with respect to any such disposition by
any Non-Guarantor Subsidiary, the consideration for such disposition paid by any
Credit Party shall not exceed the fair value of such assets;

(j) (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may dispose of
all or substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary and (ii) any
Non-Guarantor Subsidiary that is a Domestic Subsidiary may dispose of all or
substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary;

(k) dispositions permitted by Section 9.5 (other than Section 9.5(h));

(l) any Wholly-Owned Subsidiary of the Borrower may merge with or into the
Person such Wholly-Owned Subsidiary was formed to acquire in connection with any
acquisition permitted hereunder (including, without limitation, any Permitted
Acquisition); provided that in the case of any merger involving a Wholly-Owned
Subsidiary that is a Subsidiary Guarantor, (i) a Subsidiary Guarantor shall be
the continuing or surviving entity or (ii) simultaneously with such transaction,
the continuing or surviving entity shall become a Subsidiary Guarantor and the
Borrower shall comply with Section 8.14 in connection therewith within the time
period specified therein; and

 

101



--------------------------------------------------------------------------------

(m) any Person may merge into the Borrower or any of its Wholly-Owned
Subsidiaries in connection with a Permitted Acquisition; provided that (i) in
the case of a merger involving the Borrower or a Subsidiary Guarantor, the
continuing or surviving Person shall be the Borrower or such Subsidiary
Guarantor (or the continuing or surviving Person shall, simultaneously with such
transaction, become a Subsidiary Guarantor and the Borrower shall comply with
Section 8.14 in connection therewith within the time period specified therein)
and (ii) the continuing or surviving Person shall be the Borrower or a
Wholly-Owned Subsidiary of the Borrower.

SECTION 9.5 Asset Dispositions. Make any Asset Disposition except:

(g) the sale of obsolete, damaged, worn-out or surplus assets no longer used or
useful in the business of the Borrower or any of its Subsidiaries;

(h) non-exclusive licenses and sublicenses (and terminations thereof) of
intellectual property rights in the ordinary course of business not interfering,
individually or in the aggregate, in any material respect with the conduct of
the business of the Borrower and its Subsidiaries;

(i) leases, subleases, licenses or sublicenses (and terminations thereof) of
real or personal property granted by the Borrower or any of its Subsidiaries to
others in the ordinary course of business not interfering in any material
respect with the business of the Borrower or any of its Subsidiaries;

(j) Asset Dispositions in connection with Insurance and Condemnation Events;
provided that the requirements of Section 4.4(b) are complied with in connection
therewith;

(k) the abandonment or disposition of intellectual property determined by
Borrower and its Subsidiaries to no longer be necessary in the conduct of their
businesses;

(l) the sale of inventory in the ordinary course of business;

(m) any issuance of Equity Interests by the Borrower, so long as no Change in
Control occurs;

(n) the transfer of assets to the Borrower or any Subsidiary Guarantor pursuant
to any other transaction permitted pursuant to Section 9.4 (other than
Section 9.4(e));

(o) the write-off, discount, sale or other disposition of defaulted or past-due
receivables and similar obligations in the ordinary course of business and not
undertaken as part of an accounts receivable financing transaction;

(p) the disposition of any Hedge Agreement;

(q) dispositions of Investments in cash and Cash Equivalents;

(r) the transfer by any Credit Party of its assets to any other Credit Party;

(s) the transfer by any Non-Guarantor Subsidiary of its assets to any Credit
Party (provided that in connection with any new transfer, such Credit Party
shall not pay more than an amount equal to the fair market value of such assets
as determined in good faith at the time of such transfer);

(t) the transfer by any Non-Guarantor Subsidiary of its assets to any other
Non-Guarantor Subsidiary;

 

102



--------------------------------------------------------------------------------

(u) Investments permitted under Section 9.3, Liens permitted by Section 9.2 and
Restricted Payments permitted by Section 9.6;

(v) Assets Dispositions in connection with transactions permitted by
Section 9.4;

(w) any disposition of Investments in joint ventures to the extent required by,
or made pursuant to buy/sell arrangements between the joint venture parties set
forth in joint venture arrangements and similar binding arrangements; and

(x) Asset Dispositions not otherwise permitted pursuant to this Section;
provided that (i) at the time of such Asset Disposition, no Default or Event of
Default shall exist or would result from such Asset Disposition, (ii) such Asset
Disposition is made for fair market value and the consideration received shall
be no less than seventy-five percent (75)% in cash, and (iii) the aggregate fair
market value of all property disposed of in reliance on this clause (r) shall
not exceed five percent (5%) of the Consolidated total assets (excluding cash
and Cash Equivalents) of the Borrower and its Subsidiaries in any Fiscal Year
(calculated as of the end of the immediately preceding fiscal quarter of the
Borrower for which the Borrower’s financial statements were most recently
delivered pursuant to this Agreement).

SECTION 9.6 Restricted Payments. Declare or pay any Restricted Payments;
provided that:

(g) the Borrower or any Subsidiary thereof may pay dividends in shares of its
own Qualified Equity Interests and may make cash payments in lieu of issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Equity Interests of the Borrower
or any of its Subsidiaries;

(h) any Subsidiary of the Borrower may make Restricted Payments to the Borrower
or any other Subsidiary (or ratably to all holders of its outstanding Qualified
Equity Interests);

(i) for any period during which the Borrower is taxed as a flow-through entity
for U.S. federal income tax purposes, each Subsidiary of the Borrower may
declare and make Restricted Payments to the Borrower so that the Borrower may,
and the Borrower shall be permitted to, make Permitted Tax Distributions at any
time during such period;

(j) at any time after an IPO, the Borrower may declare and make Restricted
Payments:

(iv) to the Parent Entity in amounts incurred by the Parent Entity for
(A) corporate overhead costs and expenses (including administrative, legal,
accounting and similar expenses provided by third parties) which are reasonable
and customary and attributable to the ownership or operations of the Borrower
and its Subsidiaries, (B) any reasonable and customary indemnification claims
made by directors or officers of the Parent Entity attributable to the ownership
or operations of the Borrower and its Subsidiaries, (C) costs and expenses
incurred by it in connection with the Parent Entity being a public company,
including costs and expenses relating to ongoing compliance with federal and
state securities laws and regulations, SEC rules and regulations and the
Sarbanes-Oxley Act of 2002, (D) reasonable fees and expenses of the Parent
Entity related to the IPO whether or not consummated, (E) franchise fees and
similar Taxes of the Parent Entity and other fees and expenses required to
maintain the organizational existence of the Parent Entity, in each case, which
are reasonable and customary, (F) reasonable and customary compensation and
benefits payable to directors, officers, and employees of the Parent Entity to
the extent attributable to the operations of the Borrower and its Subsidiaries,
and (G) reimbursement of reasonable expenses paid by the Parent Entity on behalf
of the Borrower;

 

103



--------------------------------------------------------------------------------

(v) to the extent necessary to make, or allow the Parent Entity to make, tax
benefit or savings payments and similar payments, in each case as may be
required pursuant to the terms of the IPO Documents; and

(vi) to the extent necessary to make, or allow the Parent Entity to make, cash
settlement payments to members of the Borrower in connection with the redemption
of such members’ Equity Interests in the Borrower as may be required pursuant to
the terms of the limited liability company agreement of the Borrower; provided
that, immediately before and immediately after giving pro forma effect to the
making of any such Restricted Payment and any Indebtedness incurred in
connection therewith, (x) no Default or Event of Default shall have occurred and
be continuing and (y) the Consolidated Total Leverage Ratio is less than or
equal to 4.00 to 1.00 as of the most recently completed Reference Period;

(k) the Borrower may declare and pay the Closing Date Dividend;

(l) the Borrower may declare and make Restricted Payments in an amount not to
exceed the Available Amount; provided that (i) no Default or Event of Default
has occurred and is continuing or would result therefrom and (ii) after giving
pro forma effect to such usage and any Indebtedness incurred in connection
therewith, the Borrower is in pro forma compliance with the Financial Covenant
for the most recently completed Reference Period;

(m) the Borrower may declare and make Restricted Payments in an aggregate amount
not to exceed $15,000,00050,000,000 during any Fiscal Year; and

(n) the Borrower may declare and make Restricted Payments not otherwise
permitted pursuant to this Section; provided that, immediately before and
immediately after giving pro forma effect to the making of any such Restricted
Payment and any Indebtedness incurred in connection therewith, (i) no Default or
Event of Default shall have occurred and be continuing and (ii) the Consolidated
TotalSecured Leverage Ratio is less than or equal to 3.00 to 1.00 as of the most
recently completed Reference Period.

SECTION 9.7 Transactions with Affiliates. Directly or indirectly enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate of the Borrower or any
of its Subsidiaries, other than:

(iv) transactions permitted by Sections 9.1, 9.3, 9.4, 9.5, 9.6 and 9.13;

(v) transactions existing on the Closing Date and described on Schedule 9.7;

(vi) transactions among Credit Parties;

(vii) transactions with the Persons party to the IPO Documents as required
thereunder;

(viii) other transactions in the ordinary course of business on terms as
favorable as would be obtained by it on a comparable arm’s-length transaction
with an independent, unrelated third party as determined in good faith by the
board of directors (or equivalent governing body) of the Borrower;

(ix) employment and severance arrangements (including equity incentive plans and
employee compensation plans, benefit plans and stock option programs and
arrangements) with their respective officers and employees in the ordinary
course of business; and

 

104



--------------------------------------------------------------------------------

(x) payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of the
Borrower and its Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and its Subsidiaries.

SECTION 9.8 Accounting Changes; Organizational Documents.

(g) Change its Fiscal Year end, or make (without the consent of the
Administrative Agent) any material change in its accounting treatment and
reporting practices except as required by GAAP.

(h) Amend, modify or change its articles of incorporation (or corporate charter
or other similar organizational documents) or amend, modify or change its bylaws
(or other similar documents) or amend, modify or change any of the IPO Documents
after the initial approval of the form thereof by the Administrative Agent, in
each case, in any manner materially adverse to the rights or interests of the
Lenders; provided that concurrently with the consummation of the IPO, the
limited liability company agreement of the Borrower may be amended or amended
and restated with such modifications thereto containing obligations of the
Borrower not prohibited under this Agreement.

SECTION 9.9 Payments and Modifications of Certain Indebtedness.

(g) Amend, modify, waive or supplement (or permit the modification, amendment,
waiver or supplement of) any of the terms or provisions of any Subordinated
Indebtedness in any respect which would materially and adversely affect the
rights or interests of the Administrative Agent and Lenders hereunder.

(h) Cancel, forgive, make any payment or prepayment on, or redeem or acquire for
value (including, without limitation, (x) by way of depositing with any trustee
with respect thereto money or securities before due for the purpose of paying
when due and (y) at the maturity thereof) any Junior Indebtedness, except:

(iv) Permitted Refinancing Indebtedness in respect of any Junior Indebtedness
permitted by Section 9.1, and by any subordination provisions applicable
thereto;

(v) payments and prepayments of any Junior Indebtedness made solely with the
proceeds of Qualified Equity Interests (other than the IPO);

(vi) the payment of interest, expenses and indemnities in respect of Junior
Indebtedness; provided that if such payments are with respect to Subordinated
Indebtedness such payments may only be made to the extent permitted by the
subordination agreement or any subordination provisions applicable thereto;

(vii) payments and prepayments of any Junior Indebtedness in an amount not to
exceed the Available Amount; provided that (i) no Default or Event of Default
has occurred and is continuing or would result therefrom and (ii) after giving
pro forma effect to such usage and any Indebtedness incurred in connection
therewith, the Borrower is in pro forma compliance with the Financial Covenant
for the most recently completed Reference Period; and

(viii) payments of any Junior Indebtedness not otherwise permitted pursuant to
this Section; provided that, immediately before and immediately after giving pro
forma effect to the making of any such payment and any Indebtedness incurred in
connection therewith, (iA) no Default or Event of Default shall have occurred
and be continuing and (iiB) the Consolidated

 

105



--------------------------------------------------------------------------------

TotalSecured Leverage Ratio is less than or equal to 3.00 to 1.00 as of the most
recently completed Reference Period.

SECTION 9.10 No Further Negative Pledges; Restrictive Agreements. Enter into,
assume or be subject to any agreement prohibiting or otherwise restricting
(a) the creation or assumption of any Lien upon its properties or assets,
whether now owned or hereafter acquired, or requiring the grant of any security
for such obligation if security is given for some other obligation, or (b) the
ability of any Credit Party or any Subsidiary thereof to (i) pay dividends or
make any other distributions on its Equity Interests to the Borrower or any
Subsidiary that is a direct or indirect parent of such Subsidiary, (ii) act as a
Credit Party pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extension thereof or (iii) pay any Indebtedness or
other obligation owed to any Credit Party or make loans or advances to any
Credit Party, except in each case for such encumbrances or restrictions existing
under or by reason of (A) this Agreement and the other Loan Documents,
(B) Applicable Law, (C) any document or instrument governing Indebtedness
incurred pursuant to Section 9.1(d) (provided that any such restriction
contained therein relates only to the asset or assets acquired, improved or
otherwise financed in connection therewith), (D) any Permitted Lien or any
document or instrument governing any Permitted Lien (provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien), (E) obligations that are binding on a Subsidiary at the
time such Subsidiary first becomes a Subsidiary of the Borrower, so long as such
obligations are not entered into in contemplation of such Person becoming a
Subsidiary, (F) customary restrictions contained in an agreement related to the
sale of Property that limit the transfer of such Property pending the
consummation of such sale or any restriction on a Subsidiary imposed pursuant to
an agreement entered into for the sale or disposition of the Equity Interests or
assets of a Subsidiary, in each case to the extent such sale is permitted
pursuant to Section 9.5, (G) customary restrictions in leases, subleases,
licenses and sublicenses or asset sale agreements otherwise permitted by this
Agreement so long as such restrictions relate only to the assets subject
thereto, (H) customary restrictions contained in the organizational documents of
any Non-Guarantor Subsidiary as of the Closing Date, (I) customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business, (J) customary provisions in joint venture agreements and other similar
agreements entered into in the ordinary course of business, and (K) restrictions
on cash or other deposits imposed by customers under contracts entered into in
the ordinary course of business.

SECTION 9.11 Nature of Business. Engage in any business other than the business
conducted by the Borrower and its Subsidiaries as of the Closing Date and
business activities reasonably related or ancillary thereto.

SECTION 9.12 [Reserved.]

SECTION 9.13 Sale Leasebacks. Directly or indirectly become or remain liable as
lessee or as guarantor or other surety with respect to any lease, whether an
operating lease or a capital lease, of any Property (whether real, personal or
mixed), whether now owned or hereafter acquired, (a) which any Credit Party or
any Subsidiary thereof has sold or transferred or is to sell or transfer to a
Person which is not another Credit Party or Subsidiary of a Credit Party or
(b) which any Credit Party or any Subsidiary of a Credit Party intends to use
for substantially the same purpose as any other Property that has been sold or
is to be sold or transferred by such Credit Party or such Subsidiary to another
Person which is not another Credit Party or Subsidiary of a Credit Party in
connection with such lease.

SECTION 9.14 Financial Covenant. Permit the Consolidated TotalSecured Leverage
Ratio to exceed the following respective ratios4.00 to 1.00 as of the last day
of any fiscal quarter during the following respective periods specified belowthe
Second Amendment Effective Date.

 

106



--------------------------------------------------------------------------------

Period

  

Maximum Consolidated
Total Leverage Ratio

Closing Date through September 30, 2017    6.00 to 1.00 October 1, 2017 through
June 30, 2018    5.50 to 1.00 July 1, 2018 through December 31, 2018    5.25 to
1.00 January 1, 2019 through June 30, 2019    5.00 to 1.00 July 1, 2019 through
September 30, 2019    4.75 to 1.00 October 1, 2019 through December 31, 2019   
4.50 to 1.00 January 1, 2020 through June 30, 2020    4.25 to 1.00 July 1, 2020
and thereafter    4.00 to 1.00

The provisions of this Section 9.14 are for the benefit of the Revolving Credit
Lenders only and the Required Revolving Credit Lenders may amend, waive or
otherwise modify this Section 9.14 or the defined terms used for purposes of
this Section 9.14 or waive any Default or Event of Default resulting from a
breach of this Section 9.14 in accordance with the provisions of Section 12.2.

ARTICLE X

DEFAULT AND REMEDIES

SECTION 10.1 Events of Default. Each of the following shall constitute an Event
of Default:

(g) Default in Payment of Principal of Loans and Reimbursement Obligations. The
Borrower shall default in any payment of principal of any Loan or Reimbursement
Obligation when and as due (whether at maturity, by reason of acceleration or
otherwise).

(h) Other Payment Default. The Borrower shall default in the payment when and as
due (whether at maturity, by reason of acceleration or otherwise) of interest on
any Loan or Reimbursement Obligation or the payment of any other Obligation, and
such default shall continue for a period of three (3) Business Days.

(i) Misrepresentation. Any representation, warranty or certification made or
deemed made by or on behalf of any Credit Party or any Subsidiary thereof in
this Agreement, in any other Loan Document, or in any document delivered in
connection herewith or therewith that is subject to materiality or Material
Adverse Effect qualifications, shall be incorrect or misleading in any respect
when made or deemed made or any representation, warranty or certification made
or deemed made by or on behalf of any Credit Party or any Subsidiary thereof in
this Agreement, any other Loan Document, or in any document delivered in
connection herewith or therewith that is not subject to materiality or Material
Adverse Effect qualifications, shall be incorrect or misleading in any material
respect when made or deemed made.

(j) Default in Performance of Certain Covenants. Any Credit Party or any
Subsidiary thereof shall default in the performance or observance of any
covenant or agreement contained in (i) Section 8.1 and such default shall
continue for a period of five (5) Business Days, or (ii) Section 8.2(a), 8.3(a),
8.4, 8.13, 8.14, 8.15, 8.16 or, 8.17 or, 8.19 or 8.20 or Article IX; provided
that a breach of the Financial Covenant shall not constitute an Event of Default
with respect to any Term Loans, and the Term Loan Lenders shall not be permitted
to exercise any remedies with respect to a breach of the Financial Covenant,
unless and until the Required Revolving Credit Lenders have declared all amounts
outstanding under the Revolving Credit Facility to be due and payable and all
outstanding Revolving Credit Commitments to be terminated, in each case in
accordance with this Agreement and such declaration has not been rescinded.

 

107



--------------------------------------------------------------------------------

(k) Default in Performance of Other Covenants and Conditions. Any Credit Party
or any Subsidiary thereof shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (other than
as specifically provided for in this Section) or any other Loan Document and
such default shall continue for a period of thirty (30) days after the earlier
of (i) the Administrative Agent’s delivery of written notice thereof to the
Borrower and (ii) a Responsible Officer of any Credit Party having obtained
knowledge thereof.

(l) Indebtedness Cross-Default. Any Credit Party or any Subsidiary thereof shall
(i) default in the payment of any Indebtedness (other than the Loans or any
Reimbursement Obligation) the aggregate outstanding principal amount of which
Indebtedness or with respect to any Hedge Agreement, the Hedge Termination
Value, is in excess of the Threshold Amount beyond the period of grace if any,
provided in the instrument or agreement under which such Indebtedness was
created, or (ii) default in the observance or performance of any other agreement
or condition relating to any Indebtedness (other than the Loans or any
Reimbursement Obligation) the aggregate outstanding principal amount or with
respect to any Hedge Agreement, the Hedge Termination Value, of which is in
excess of the Threshold Amount or contained in any instrument or agreement
evidencing, securing or relating thereto or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
and/or lapse of time, if required, any such Indebtedness to become due prior to
its stated maturity (any applicable grace period having expired).

(m) [Reserved.]

(n) Change in Control. Any Change in Control shall occur.

(o) Voluntary Bankruptcy Proceeding. Any Credit Party or any Subsidiary thereof
shall (i) commence a voluntary case under any Debtor Relief Laws, (ii) file a
petition seeking to take advantage of any Debtor Relief Laws, (iii) consent to
or fail to contest in a timely and appropriate manner any petition filed against
it in an involuntary case under any Debtor Relief Laws, (iv) apply for or
consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign, (v) admit in writing its inability to pay its debts as they become due,
(vi) make a general assignment for the benefit of creditors, or (vii) take any
corporate action for the purpose of authorizing any of the foregoing.

(p) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party or any Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under any Debtor Relief Laws, or
(ii) the appointment of a trustee, receiver, custodian, liquidator or the like
for any Credit Party or any Subsidiary thereof or for all or any substantial
part of their respective assets, domestic or foreign, and such case or
proceeding shall continue without dismissal or stay for a period of sixty (60)
consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.

(q) Failure of Agreements. Any material provision of this Agreement or any
material provision of any other Loan Document shall for any reason cease to be
valid and binding on any Credit Party or any Subsidiary thereof party thereto or
any such Person shall so state in writing, or the Liens created by any of the
Security Documents shall for any reason not constitute a valid and perfected
first priority Lien (subject to Permitted Liens) on, or security interest in,
the Collateral purported to be covered thereby, in each case other than in
accordance with the express terms hereof or thereof or by virtue of any action
or inaction of the Administrative Agent.

 

108



--------------------------------------------------------------------------------

(r) ERISA Events. The occurrence of any of the following events: (i) any Credit
Party or any ERISA Affiliate fails to make full payment when due of all amounts
which, under the provisions of any Pension Plan or Sections 412 or 430 of the
Code, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto and such unpaid amounts are in excess of the Threshold
Amount, (ii) a Termination Event or (iii) any Credit Party or any ERISA
Affiliate as employers under one or more Multiemployer Plans makes a complete or
partial withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring payments in an amount exceeding the
Threshold Amount.

(s) Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments or orders (net of any amounts paid or
fully covered by independent third party insurance as to which the relevant
insurance company does not dispute coverage) to exceed the Threshold Amount
shall be entered against any Credit Party or any Subsidiary thereof by any court
and such judgment or order shall continue without having been discharged,
vacated or stayed for a period of thirty (30) consecutive days after the entry
thereof.

SECTION 10.2 Remedies. Upon the occurrence and during the continuance of an
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower:

(g) Acceleration; Termination of Credit Facility. Terminate the Revolving Credit
Commitment and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
the Borrower to request borrowings or Letters of Credit thereunder; provided,
that upon the occurrence of an Event of Default specified in Section 10.1(i) or
(j), the Credit Facility shall be automatically terminated and all Obligations
shall automatically become due and payable without presentment, demand, protest
or other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding; provided that upon the occurrence and during the continuance of
any Event of Default attributable to a failure to comply with the Financial
Covenant (which has not become an Event of Default with respect to the Term
Loans pursuant to Section 10.1(d)), actions pursuant to this clause (a) may be
taken by the Required Revolving Credit Lenders with respect to the Revolving
Credit Loans and the Revolving Credit Commitments only (without the requirement
for Required Lender action) or by the Administrative Agent at the direction of
the Required Revolving Credit Lenders.

(h) Letters of Credit. Demand with respect to all Letters of Credit with respect
to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, that the Borrower deposit in a
Cash Collateral account opened by the Administrative Agent an amount equal to
103% of the aggregate then undrawn and unexpired amount of such Letters of
Credit; provided, that upon the occurrence of an Event of Default specified in
Section 10.1(i) or (j), the obligation to deposit Cash Collateral shall
automatically become effective without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by each Credit Party,
anything in this Agreement or in any other Loan Document to the contrary
notwithstanding. Amounts held in such Cash Collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Secured Obligations in accordance with Section 10.4. After all such
Letters of Credit shall have expired or been fully drawn

 

109



--------------------------------------------------------------------------------

upon, the Reimbursement Obligation shall have been satisfied and all other
Secured Obligations shall have been paid in full, the balance, if any, in such
Cash Collateral account shall be returned to the Borrower.

(i) General Remedies. Exercise on behalf of the Secured Parties all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations.

SECTION 10.3 Rights and Remedies Cumulative; Non-Waiver; etc.

(g) The enumeration of the rights and remedies of the Administrative Agent and
the Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.

(h) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.2 for the benefit of all the
Lenders and the Issuing Lenders; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an Issuing Lender or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 12.4 (subject to the terms
of Section 5.6), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 10.2
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 5.6, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

SECTION 10.4 Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 10.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received on account of the Secured Obligations
and all net proceeds from the enforcement of the Secured Obligations shall be
applied by the Administrative Agent as follows:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the

 

110



--------------------------------------------------------------------------------

Issuing Lenders in their capacity as such and the Swingline Lender in its
capacity as such, ratably among the Administrative Agent, the Issuing Lenders
and Swingline Lender in proportion to the respective amounts described in this
clause First payable to them;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lenders, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth payable to them;

Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize any L/C Obligations then outstanding; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI for
itself and its Affiliates as if a “Lender” party hereto.

SECTION 10.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(g) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Sections 3.3, 5.3 and 12.3) allowed in such judicial proceeding; and

(h) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

111



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.3, 5.3 and 12.3.

SECTION 10.6 Credit Bidding.

(g) The Administrative Agent, on behalf of itself and the Lenders, shall have
the right to credit bid and purchase for the benefit of the Administrative Agent
and the Lenders all or any portion of Collateral at any sale thereof conducted
by the Administrative Agent under the provisions of the UCC, including pursuant
to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with Applicable Law.

(h) Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral with respect to any of the
Secured Obligations.

ARTICLE XI

THE ADMINISTRATIVE AGENT

SECTION 11.1 Appointment and Authority.

(g) Each of the Lenders and each Issuing Lender hereby irrevocably appoints
Wells Fargo to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except as provided in Sections
11.6 and 11.9, the provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lenders, and neither the
Borrower nor any Subsidiary thereof shall have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

(h) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank) and the Issuing Lenders hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and such Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto (including, without limitation,
to enter into additional Loan Documents or supplements to existing Loan
Documents on behalf of the Secured Parties). In this connection, the
Administrative

 

112



--------------------------------------------------------------------------------

Agent, as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to this Article XI for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent, shall be entitled to
the benefits of all provisions of Articles XI and XII (including Section 12.3,
as though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

SECTION 11.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

SECTION 11.3 Exculpatory Provisions.

(g) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

(iv) shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;

(v) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(vi) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

(h) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.2 and Section 10.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Lender.

 

113



--------------------------------------------------------------------------------

(i) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith (including, without
limitation, any report provided to it by an Issuing Lender pursuant to
Section 3.9), (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or (vi) the utilization of any Issuing Lender’s L/C Commitment (it being
understood and agreed that each Issuing Lender shall monitor compliance with its
own L/C Commitment without any further action by the Administrative Agent).

SECTION 11.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 11.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

SECTION 11.6 Resignation of Administrative Agent.

(g) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lenders and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower and subject to the consent of the Borrower
(provided no Event of Default has occurred and is continuing at the time of such
resignation), to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the

 

114



--------------------------------------------------------------------------------

“Resignation Effective Date”), then the retiring Administrative Agent may (but
shall not be obligated to), on behalf of the Lenders and the Issuing Lenders,
appoint a successor Administrative Agent meeting the qualifications set forth
above. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

(h) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and, in consultation
with the Borrower and subject to the consent of the Borrower (provided no Event
of Default has occurred and is continuing at the time of such removal), appoint
a successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

(i) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 12.3 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

(j) Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as an Issuing
Lender and Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender, if in its sole discretion it elects to, and Swingline Lender,
(b) the retiring Issuing Lender and Swingline Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor Issuing Lender, if in its sole discretion it
elects to, shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

SECTION 11.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative

 

115



--------------------------------------------------------------------------------

Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and each Issuing
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 11.8 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Lender hereunder.

SECTION 11.9 Collateral and Guaranty Matters.

(g) Each of the Lenders (including in its or any of its Affiliate’s capacities
as a potential Hedge Bank or Cash Management Bank) irrevocably authorize the
Administrative Agent, at its option and in its discretion:

(iv) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Revolving Credit Commitment and
payment in full of all Secured Obligations (other than (1) contingent
indemnification obligations and (2) obligations and liabilities under Secured
Cash Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable Issuing Lender shall have been made),
(B) that is sold or otherwise disposed of or to be sold or otherwise disposed of
as part of or in connection with any sale or other disposition permitted under
the Loan Documents, or (C) if approved or authorized in writing in accordance
with Section 12.2;

(v) to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien permitted
pursuant to Section 9.2; and

(vi) to release any Subsidiary Guarantor from its obligations under any Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section 11.9. In each case as specified in this
Section 11.9, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Credit Party such documents as such Credit Party
may reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Subsidiary Guarantor
from its obligations under the Subsidiary Guaranty Agreement, in each case in
accordance with the terms of the Loan Documents and this Section 11.9. In the
case of any such sale, transfer or disposal of any property constituting
Collateral in a transaction constituting an Asset Disposition permitted pursuant
to Section 9.5, the Liens created by any of the Security Documents on such
property shall be automatically released without need for further action by any
person.

 

116



--------------------------------------------------------------------------------

(h) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

SECTION 11.10 Secured Hedge Agreements and Secured Cash Management Agreements.
No Cash Management Bank or Hedge Bank that obtains the benefits of Section 10.4
or any Collateral by virtue of the provisions hereof or of any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article XI to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Secured Cash
Management Agreements and Secured Hedge Agreements, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.

SECTION 11.11 Certain ERISA Matters.

(g) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Credit Party, that at least one of the following is and
will be true:

(iv) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit or the Commitments or this Agreement;

(v) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

(vi) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s

 

117



--------------------------------------------------------------------------------

entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement; or

(vii) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Credit Party, that none of the Administrative Agent, any Arranger and their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

ARTICLE XII

MISCELLANEOUS

SECTION 12.1 Notices.

(g) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

If to the Borrower:

Switch, Ltd.

7135 South Decatur Boulevard

Las Vegas, Nevada 89118

Attention of: Office of the General Counsel

E-mail: switchlegal@supernap.com

With copies to:

Greenberg Traurig, LLP

Attention of: Michelle Hallsten

Telephone No.: (916) 868-0663

E-mail: hallstenm@gtlaw.com

If to Wells Fargo as Administrative Agent:

Wells Fargo Bank, National Association

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

 

118



--------------------------------------------------------------------------------

Attention of: Syndication Agency Services

Telephone No.: (704) 590-2703

Facsimile No.: (704) 715-0092

With copies to:

Wells Fargo Bank, National Association

3800 Howard Hughes Pkwy, Suite 400

Las Vegas, NV 89169

Attention of: Olga E. Wisnicky, Senior Vice President

Telephone No.: (702) 791-6272

Facsimile No.: (702) 791-6365

E-mail: olga.e.wisnicky@wellsfargo.com

If to any Lender:

To the address set forth on the Register

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(h) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Article II if such Lender or such Issuing Lender, as applicable, has notified
the Administrative Agent that is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

(i) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.

 

119



--------------------------------------------------------------------------------

(j) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(k) Platform.

(iv) Each Credit Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Borrower Materials available to the Issuing Lenders
and the other Lenders by posting the Borrower Materials on the Platform.

(v) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Credit Party, any Lender, any Issuing Lender or any other
Person for indirect, special, incidental, consequential or punitive damages,
losses or expenses (as opposed to actual damages, losses or expenses).

(l) Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities Applicable Laws.

SECTION 12.2 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:

(g) increase or extend the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 10.2) or increase the amount of Loans of any
Lender, in any case, without the written consent of such Lender;

(h) waive, extend or postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding any payment required by Section 4.4(b)(i),
4.4(b)(ii), 4.4(b)(iii), or 4.4(b)(iv)) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or

 

120



--------------------------------------------------------------------------------

under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby;

(i) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the proviso set
forth in the paragraph below) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary (i) to waive any obligation of the Borrower
to pay interest at the rate set forth in Section 5.1(b) during the continuance
of an Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder;

(j) change Section 5.6 or Section 10.4 in a manner that would alter the pro rata
sharing of payments or order of application required thereby without the written
consent of each Lender directly and adversely affected thereby;

(k) change Section 4.4(b)(v) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly and adversely affected thereby;

(l) except as otherwise permitted by this Section 12.2, change any provision of
this Section or reduce the percentages specified in the definitions of “Required
Lenders” or “Required Revolving Credit Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender directly affected
thereby;

(m) consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 9.4), in each case, without the written
consent of each Lender;

(n) release (i) all of the Subsidiary Guarantors or (ii) Subsidiary Guarantors
comprising substantially all of the credit support for the Secured Obligations,
in any case, from the Subsidiary Guaranty Agreement (other than as authorized in
Section 11.9), without the written consent of each Lender;

(o) release or subordinate the Liens on all or substantially all of the
Collateral granted to or held by the Administrative Agent under any Loan
Document (other than as authorized in Section 11.9 or as otherwise specifically
permitted or contemplated in this Agreement or the applicable Security Document)
without the written consent of each Lender;

(p) (i) waive any condition precedent to any Extension of Credit under the
Revolving Credit Facility set forth in Section 6.2 or (ii) amend or otherwise
modify Section 6.2, if the effect of such amendment or modification is to
require the Revolving Credit Lenders to make Revolving Credit Loans (pursuant to
a substantially concurrent request by the Borrower) when such Revolving Credit
Lenders would not otherwise be required to do so, in each case, without the
written consent of the Required Revolving Credit Lenders; or

(q) amend, waive or otherwise modify the definition of “Financial Covenant” or
any provision of Section 9.14 (or any defined terms used therein, but only for
purposes of Section 9.14 and not for any other purposes, including, without
limitation, any pro forma compliance or incurrence tests) or waive

 

121



--------------------------------------------------------------------------------

any Event of Default resulting from a breach of the Financial Covenant, in each
case without the written consent of the Required Revolving Credit Lenders;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) the Engagement Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
(v) each Letter of Credit Application may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; provided
that a copy of such amended Letter of Credit Application shall be promptly
delivered to the Administrative Agent upon such amendment or waiver, (vi) the
Required Revolving Credit Lenders may (x) amend or otherwise modify the
Financial Covenant or, solely for purposes of the Financial Covenant, the
defined terms used, directly or indirectly, therein, or (y) waive any
noncompliance with the Financial Covenant or any Event of Default resulting from
any such noncompliance, in each case without the consent of any other Lenders
and (vii) the Administrative Agent and the Borrower shall be permitted to amend
any provision of the Loan Documents (and such amendment shall become effective
without any further action or consent of any other party to any Loan Document)
if the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature in
any such provision. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that (A) the Revolving Credit Commitment of
such Lender may not be increased or extended without the consent of such Lender,
and (B) any amendment, waiver or consent hereunder which requires the consent of
all Lenders or each affected Lender that by its terms disproportionately and
adversely affects any such Defaulting Lender relative to other affected Lenders
shall require the consent of such Defaulting Lender.

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 12.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Sections 5.13, 5.16 and 5.17 (including, without limitation, as
applicable, (1) to permit the Incremental Term Loans and the Revolving Credit
Facility Increases to share ratably in the benefits of this Agreement and the
other Loan Documents, (2) to include the Incremental Increases, as applicable,
or outstanding Incremental Term Loans and outstanding Revolving Credit Facility
Increases, as applicable, in any determination of (i) Required Lenders or
(ii) similar required lender terms applicable thereto); provided that no
amendment or modification shall result in any increase in the amount of any
Lender’s Commitment or any increase in any Lender’s Commitment Percentage, in
each case, without the written consent of such affected Lender and (3) to make
amendments to any outstanding tranche of Term Loans to permit any Incremental
Term Loans or Commitments relating thereto to be “fungible” (including, without
limitation, for purposes of the Code) with such tranche of Term Loans,
including, without limitation, increases in the Applicable Margin or any fees
payable to such outstanding tranche of Term Loans or providing such outstanding
tranche of Term Loans with the benefit of any call protection or covenants that
are applicable to the proposed Incremental Term Loans or Commitments relating
thereto; provided that any such amendments or modifications to such outstanding
tranche of Term Loans shall not directly adversely affect the Lenders holding
such tranche of Term Loans without their consent.

 

122



--------------------------------------------------------------------------------

SECTION 12.3 Expenses; Indemnity.

(g) Costs and Expenses. The Borrower and any other Credit Party, jointly and
severally, shall pay (i) all reasonable and documented out of pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of one counsel for the Administrative
Agent and, if reasonably necessary, of one local counsel to the Administrative
Agent in any relevant material jurisdiction), in connection with the syndication
of the Credit Facility, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out of pocket expenses incurred by the Issuing Lender
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder and (iii) all reasonable and
documented out of pocket expenses incurred by the Administrative Agent, any
Lender or the Issuing Lender (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, the Lenders and the
Issuing Lender) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit; provided that, in the case of legal fees and
expenses pursuant to this Section 12.3(a), such fees and expenses shall be
limited to the reasonable and documented fees, disbursements and other charges
of one counsel to the Administrative Agent, its Affiliates, the Lenders, the
Issuing Lender, the Swingline Lender and the Arrangers (taken as a whole) and,
if reasonably necessary, of one local counsel to the Administrative Agent and
the Arrangers (taken as a whole) in any relevant material jurisdiction, and in
the case of an actual or perceived conflict of interest, one additional counsel
in each relevant jurisdiction to each group of affected persons similarly
situated (taken as a whole).

(h) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims), penalties, damages,
liabilities and related expenses (but limited, in the case of legal fees and
expenses pursuant to this Section 12.3(b), to the reasonable and documented
out-of-pocket fees, disbursements and other charges of one counsel to all
Indemnitees (taken as a whole) and, if reasonably necessary, one local counsel
for all Indemnitees (taken as a whole) in each relevant jurisdiction, as
applicable ; provided that in the case of an actual or perceived conflict of
interest with respect to any of the foregoing counsel, one additional counsel in
each relevant jurisdiction, as applicable, to each group of affected Indemnitees
similarly situated and taken as a whole), incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrower), other than such
Indemnitee and its Related Parties, arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby (including, without limitation, the Transactions), (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the Issuing Lender to honor a demand for payment under a Letter
of Credit if the documents presented in connection with such demand do not
strictly comply with the terms of such Letter of Credit), (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by any Credit Party or any Subsidiary thereof, or any Environmental
Claim related in any way to any Credit Party or any Subsidiary, (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Credit

 

123



--------------------------------------------------------------------------------

Party or any Subsidiary thereof, and regardless of whether any Indemnitee is a
party thereto, or (v) any claim (including, without limitation, any
Environmental Claims), investigation, litigation or other proceeding (whether or
not the Administrative Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Agreement, any other Loan Document, or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable attorneys and consultant’s
fees, provided that such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
(A) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, (B) result from a claim brought by any Credit
Party or any Subsidiary thereof against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Credit Party or such Subsidiary has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction or (C) any dispute solely among the Indemnitees (other than any
claims (1) against an Indemnitee in its capacity as or in fulfilling its role as
an agent or arranger or any similar role under this Agreement or any other Loan
Document or (2) arising out of any act or omission of the Borrower or any
Subsidiary of the Borrower or any of their respective Affiliates). This
Section 12.3(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(i) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, in each case in their capacity as such, each Lender severally agrees
to pay to the Administrative Agent (or any such sub-agent), such Issuing Lender,
the Swingline Lender or such Related Party, as the case may be, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought based on each Lender’s share of the Total
Credit Exposure at such time, or if the Total Credit Exposure has been reduced
to zero, then based on such Lender’s share of the Total Credit Exposure
immediately prior to such reduction) of such unpaid amount (including any such
unpaid amount in respect of a claim asserted by such Lender); provided that with
respect to such unpaid amounts owed to any Issuing Lender or the Swingline
Lender solely in its capacity as such, only the Revolving Credit Lenders shall
be required to pay such unpaid amounts, such payment to be made severally among
them based on such Revolving Credit Lenders’ Revolving Credit Commitment
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought or, if the Revolving Credit Commitment has been
reduced to zero as of such time, determined immediately prior to such
reduction); provided, further, that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent (or any such
sub-agent), such Issuing Lender or the Swingline Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), such Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 5.7.

(j) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, no party to this Agreement shall assert, and each hereby waives,
any claim against any other party to this Agreement, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof; provided that, nothing contained in
this sentence shall limit the Borrower’s indemnity obligations to the extent set
forth in Section 12.3(b). No Indemnitee referred to in clause (b) above shall be
liable for any damages

 

124



--------------------------------------------------------------------------------

arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby, except to the
extent resulting from its gross negligence or willful misconduct as determined
by a court of competent jurisdiction in a final non-appealable judgment.

(k) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

(l) Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

SECTION 12.4 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, such Issuing Lender or the Swingline Lender or any
of their respective Affiliates, irrespective of whether or not such Lender, such
Issuing Lender, the Swingline Lender or any such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender, such Issuing Lender, the
Swingline Lender or such Affiliate different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of
Section 5.15(a)(ii) and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Lender, the Swingline Lender and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each Issuing Lender, the Swingline Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, such Issuing
Lender, the Swingline Lender or their respective Affiliates may have. Each
Lender, such Issuing Lender and the Swingline Lender agree to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

SECTION 12.5 Governing Law; Jurisdiction, Etc.

(g) Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

(h) Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, any Issuing Lender, the Swingline Lender, or any Related Party of

 

125



--------------------------------------------------------------------------------

the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, any Lender, any
Issuing Lender or the Swingline Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or any other Credit Party or its properties in the courts of any
jurisdiction.

(i) Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(j) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

SECTION 12.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 12.7 Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.

SECTION 12.8 Injunctive Relief. The Borrower recognizes that, in the event the
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrower agrees that the Lenders,

 

126



--------------------------------------------------------------------------------

at the Lenders’ option, shall be entitled to temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages.

SECTION 12.9 Successors and Assigns; Participations.

(g) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(h) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that, in each case with respect to any Credit
Facility, any such assignment shall be subject to the following conditions:

(iv) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to any Credit Facility) or contemporaneous assignments to related
Approved Funds (determined after giving effect to such assignments) that equal
at least the amount specified in paragraph (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than (x) $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility and (y) $1,000,000 in the case of any
assignment in respect of the Term B-1 Loans and, if applicable, any Incremental
Term Loans, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided that the
Borrower shall be deemed to have given its consent ten (10) Business Days after
the date written notice thereof has been delivered by the assigning Lender
(through the Administrative Agent) unless such consent is expressly refused by
the Borrower prior to such tenth (10th) Business Day;

 

127



--------------------------------------------------------------------------------

(v) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned;

(vi) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 10 Business Days
after having received written notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) the
Revolving Credit Facility if such assignment is to a Person that is not a Lender
with a Revolving Credit Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender or (ii) the Term B-1 Loans or, if applicable,
Incremental Term Loans to a Person who is not a Lender, an Affiliate of a Lender
or an Approved Fund; and

(C) the consents of the Issuing Lenders and the Swingline Lender (such consents
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of the Revolving Credit Facility.

(vii) Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment; provided
that (A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(viii) No Assignment to Certain Persons. No such assignment shall be made to
(A) a natural Person, (B) the Borrower or any of its Subsidiaries or Affiliates
or (C) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (C).

(ix) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lenders, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (B) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Credit Commitment Percentage.

 

128



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 12.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section (other than a purported assignment to a natural Person or the
Borrower or any of the Borrower’s Subsidiaries or Affiliates, which shall be
null and void.)

(i) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption, each
Incremental Amendment and each Refinancing Amendment delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amounts of (and stated interest on) the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by (i) the Borrower, (ii) BMO Capital Markets Corp. and (iii) any
Lender (but only to the extent of entries in the Register that are applicable to
such Lender), at any reasonable time and from time to time upon reasonable prior
notice.

(j) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Subsidiaries or Affiliates) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Lenders, the Swingline Lender and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 12.3(c)
with respect to any payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 12.2(b), (c),
(d) or (e) that directly and adversely affects such Participant. The

 

129



--------------------------------------------------------------------------------

Borrower agrees that each Participant shall be entitled to the benefits of
Sections 5.9, 5.10 and 5.11 (subject to the requirements and limitations
therein, including the requirements under Section 5.11(g) (it being understood
that the documentation required under Section 5.11(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 5.12 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 5.10 or
5.11, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 5.12(b) with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.4 as though it were a
Lender; provided that such Participant agrees to be subject to Section 5.6 as
though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(k) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

SECTION 12.10 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Related Parties solely
in connection with the transactions contemplated by this Agreement (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) (in which case, the Administrative Agent, the Lender or the
Issuing Lender, as applicable, shall use commercially reasonable efforts to,
except with respect to any audit or examination conducted by bank accountants or
any governmental bank regulatory authority exercising examination or regulatory
authority, promptly notify the Borrower, in advance, to the extent practicable
and otherwise permitted by Applicable Law), (c) as to the extent required by
Applicable Laws or regulations or in any legal, judicial, administrative
proceeding or other compulsory process (in which case, the Administrative Agent,
the Lender or the Issuing Lender, as applicable, shall use commercially
reasonable efforts to, except with respect to any audit or examination conducted
by bank accountants or any governmental bank regulatory

 

130



--------------------------------------------------------------------------------

authority exercising examination or regulatory authority, promptly notify the
Borrower, in advance, to the extent practicable and otherwise permitted by
Applicable Law), (d) to any other party hereto, (e) in connection with the
exercise of any remedies under this Agreement, under any other Loan Document or
under any Secured Hedge Agreement or Secured Cash Management Agreement, or any
action or proceeding relating to this Agreement, any other Loan Document or any
Secured Hedge Agreement or Secured Cash Management Agreement, or the enforcement
of rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Credit Facility or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Credit Facility, (h) with the consent of the Borrower,
(i) to Gold Sheets and other similar bank trade publications, such information
to consist of deal terms and other information customarily found in such
publications, (j) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender, any Issuing Lender or any of their
respective Affiliates from a third party that is not, to such Person’s
knowledge, subject to confidentiality obligations to the Borrower, (k) to
governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates (in which case, the Administrative Agent, the
Lender or any Issuing Lender, as applicable, shall use commercially reasonable
efforts to, except with respect to any audit or examination conducted by any
governmental regulatory authority exercising examination or regulatory
authority, promptly notify the Borrower, in advance, to the extent practicable
and otherwise permitted by Applicable Law), (l) to the extent that such
information is independently developed by such Person, so long as such Person
has not otherwise breached its confidentiality obligations hereunder and has not
developed such information based on information received from a third party that
to its knowledge has breached confidentiality obligations owing to the Borrower
or its Subsidiaries, or (m) for purposes of establishing a “due diligence”
defense. For purposes of this Section, “Information” means all information
received from any Credit Party or any Subsidiary thereof relating to any Credit
Party or any Subsidiary thereof or any of their respective businesses, other
than any such information that is available to the Administrative Agent, any
Lender or the Issuing Lender on a nonconfidential basis prior to disclosure by
any Credit Party or any Subsidiary thereof; provided that, in the case of
information received from a Credit Party or any Subsidiary thereof after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

SECTION 12.11 Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

SECTION 12.12 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Commitments remain in effect or the
Credit Facility has not been terminated.

 

131



--------------------------------------------------------------------------------

SECTION 12.13 Survival.

(g) All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

(h) Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article XII and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.

SECTION 12.14 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

SECTION 12.15 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 12.16 Counterparts; Integration; Effectiveness; Electronic Execution.

(g) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, the Issuing Lenders, the Swingline Lender and/or the
Arrangers, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 6.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

(h) Electronic Execution of Assignments. The words “execute,” “execution,”
“signed,” “signature,” “delivery” and words of like import in any Assignment and
Assumptionor related to this Agreement, any other Loan Document or any document,
amendment, approval, consent, waiver, modification, information, notice,
certificate, report, statement, disclosure, or authorization to be signed or
delivered in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby shall be deemed to include electronic
signaturesElectronic Signatures or execution in the form of an Electronic
Record, and contract formations on electronic platforms approved by the
Administrative Agent, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping

 

132



--------------------------------------------------------------------------------

system, as the case may be, to the extent and as provided for in any Applicable
Law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act. Each party
hereto agrees that any Electronic Signature or execution in the form of an
Electronic Record shall be valid and binding on itself and each of the other
parties hereto to the same extent as a manual, original signature. For the
avoidance of doubt, the authorization under this paragraph may include, without
limitation, use or acceptance by the parties of a manually signed paper which
has been converted into electronic form (such as scanned into PDF format), or an
electronically signed paper converted into another format, for transmission,
delivery and/or retention. Notwithstanding anything contained herein to the
contrary, the Administrative Agent is under no obligation to accept an
Electronic Signature in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it; provided
that without limiting the foregoing, (i) to the extent the Administrative Agent
has agreed to accept such Electronic Signature from any party hereto, the
Administrative Agent and the other parties hereto shall be entitled to rely on
any such Electronic Signature purportedly given by or on behalf of the executing
party without further verification and (ii) upon the request of the
Administrative Agent or any Lender, any Electronic Signature shall be promptly
followed by an original manually executed counterpart thereof. Without limiting
the generality of the foregoing, each party hereto hereby (x) agrees that, for
all purposes, including without limitation, in connection with any workout,
restructuring, enforcement of remedies, bankruptcy proceedings or litigation
among the Administrative Agent, the Lenders and any of the Credit Parties,
electronic images of this Agreement or any other Loan Document (in each case,
including with respect to any signature pages thereto) shall have the same legal
effect, validity and enforceability as any paper original, and (y) waives any
argument, defense or right to contest the validity or enforceability of the Loan
Documents based solely on the lack of paper original copies of any Loan
Documents, including with respect to any signature pages thereto.

SECTION 12.17 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than contingent indemnification obligations not then due) arising hereunder or
under any other Loan Document shall have been indefeasibly and irrevocably paid
and satisfied in full, all Letters of Credit have been terminated or expired (or
been Cash Collateralized or otherwise satisfied in a manner acceptable to the
applicable Issuing Lender) and the Revolving Credit Commitment has been
terminated. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.

SECTION 12.18 USA PATRIOT Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, each
of them is required to obtain, verify and record information that identifies
each Credit Party, which information includes the name and address of each
Credit Party and other information that will allow such Lender to identify each
Credit Party in accordance with the PATRIOT Act.

SECTION 12.19 Independent Effect of Covenants. The Borrower expressly
acknowledges and agrees that each covenant contained in Articles VIII or IX
hereof shall be given independent effect. Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VIII or IX, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VIII or IX.

SECTION 12.20 No Advisory or Fiduciary Responsibility.

(g) In connection with all aspects of each transaction contemplated hereby, each
Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection

 

133



--------------------------------------------------------------------------------

with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each of the Administrative Agent,
the Arrangers and the Lenders is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Administrative Agent, the Arrangers or the Lenders has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether any
Arranger or Lender has advised or is currently advising the Borrower or any of
its Affiliates on other matters) and none of the Administrative Agent, the
Arrangers or the Lenders has any obligation to the Borrower or any of its
Affiliates with respect to the financing transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents,
(iv) the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ
from, and may conflict with, those of the Borrower and its Affiliates, and none
of the Administrative Agent, the Arrangers or the Lenders has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship and (v) the Administrative Agent, the Arrangers and the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Credit Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate.

(h) Each Credit Party acknowledges and agrees that each Lender, the Arrangers
and any Affiliate thereof may lend money to, invest in, and generally engage in
any kind of business with, any of the Borrower, any Affiliate thereof or any
other person or entity that may do business with or own securities of any of the
foregoing, all as if such Lender, Arranger or Affiliate thereof were not a
Lender or Arranger or an Affiliate thereof (or an agent or any other person with
any similar role under the Credit Facilities) and without any duty to account
therefor to any other Lender, the Arrangers, the Borrower or any Affiliate of
the foregoing. Each Lender, the Arrangers and any Affiliate thereof may accept
fees and other consideration from the Borrower or any Affiliate thereof for
services in connection with this Agreement, the Credit Facilities or otherwise
without having to account for the same to any other Lender, the Arrangers, the
Borrower or any Affiliate of the foregoing.

SECTION 12.21 Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Documents which imposes additional burdens on the Borrower or any of
its Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.

SECTION 12.22 Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEAAffected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-downWrite-Down and conversion powers of
an EEAConversion Powers of the applicable Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

 

134



--------------------------------------------------------------------------------

(g) the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and

(h) the effects of any Bail-In Action on any such liability, including, if
applicable:

(iv) a reduction in full or in part or cancellation of any such liability;

(v) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEAAffected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(vi) the variation of the terms of such liability in connection with the
exercise of the write-downWrite-Down and conversion powers of any EEAConversion
Powers of the applicable Resolution Authority.

SECTION 12.23 Amendment and Restatement of Existing Credit Agreement; No
Novation. The parties to this Agreement agree that, upon (a) the execution and
delivery by each of the parties hereto of this Agreement and (b) satisfaction or
waiver of the conditions set forth in Section 6.1, the terms and provisions of
the Existing Credit Agreement shall be and hereby are amended, superseded and
restated in their entirety by the terms and provisions of this Agreement. This
Agreement is not intended to and shall not constitute a novation or termination
of the Obligations under the Existing Credit Agreement. On the Closing Date, the
credit facilities described in the Existing Credit Agreement, shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans and other obligations of the Borrower
outstanding as of such date under the Existing Credit Agreement (to the extent
not repaid on the Closing Date), shall be deemed to be loans and obligations
outstanding under the corresponding facilities described herein, without any
further action by any Person, except that the Administrative Agent shall make
such reallocations of commitments and transfers of funds as are necessary in
order that the outstanding balance of such Loans, together with any Loans funded
on the Closing Date, reflect the respective Commitments of the Lenders hereunder
and the Borrower hereby agrees to compensate each Lender for any and all losses,
costs and expenses incurred by such Lender in connection with such reallocations
and transfers, in each case on the terms and in the manner set forth in
Section 5.9. Certain lenders under the Existing Credit Agreement will not be
party to this Agreement and, on the Closing Date, the loans and commitments of
each such departing Lender will be paid in full and terminated on a non-pro rata
basis and each of the parties hereto hereby consents to such prepayment and
termination.

SECTION 12.24 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and, each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
FDIC under the Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States):

(g) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported

 

135



--------------------------------------------------------------------------------

QFC and the benefit of such QFC Credit Support (and any interest and obligation
in or under such Supported QFC and such QFC Credit Support, and any rights in
property securing such Supported QFC or such QFC Credit Support) from such
Covered Party will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if the Supported QFC and such
QFC Credit Support (and any such interest, obligation and rights in property)
were governed by the laws of the United States or a state of the United States.
In the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes
subject to a proceeding under a U.S. Special Resolution Regime, Default Rights
under the Loan Documents that might otherwise apply to such Supported QFC or any
QFC Credit Support that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be
exercised under the U.S. Special Resolution Regime if the Supported QFC and the
Loan Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.

(h) As used in this Section 12.24, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(iv) a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

(v) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(vi) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[Signature pages to follow]

 

136



--------------------------------------------------------------------------------

EXHIBIT B to Second Amendment

EXHIBIT F

to

Amended and Restated Credit Agreement

dated as of June 27, 2017

by and among

Switch, Ltd.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF OFFICER’S COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

OFFICER’S COMPLIANCE CERTIFICATE

Dated as of:                     

The undersigned, on behalf of Switch, Ltd., a Nevada limited liability company
(the “Borrower”), hereby certifies, solely in [his][her] capacity as [Chief
Executive Officer][Chief Financial Officer][Treasurer][Controller] of the
Borrower, and not in [his][her] individual or personal capacity and without
personal liability, to the Administrative Agent and the Lenders, each as defined
in the Credit Agreement referred to below, as follows:

1.    This certificate is delivered to you pursuant to Section 8.2 of the
Amended and Restated Credit Agreement dated as of June 27, 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the Lenders party thereto and Wells
Fargo Bank, National Association, as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement.

2.    I have reviewed the financial statements of the Borrower and its
Subsidiaries dated as of                      and for the                     
period[s] then ended and such statements fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries on a Consolidated
basis as of the dates indicated and the results of their operations and cash
flows for the period[s] indicated; [subject to customary year-end adjustments
and the absence of footnotes]1.

3.    During the accounting period covered by the financial statements referred
to in Paragraph 2 above, [no Default or Event of Default has occurred and no
Default or Event of Default is continuing as of the date of this certificate],
nor do I have any knowledge of the existence of any such condition or event as
at the date of this certificate [except, if such condition or event existed or
exists, describe the nature and period of existence thereof and what action the
Borrower has taken, is taking and proposes to take with respect thereto].

4.    As of the date of this certificate, the Applicable Margin for the
Revolving Credit Facility, the Available Amount and the calculations determining
such figures are set forth on the attached Schedule 1; the Borrower and its
Subsidiaries are in compliance with the Financial Covenant as shown on such
Schedule 1.

5.    The attached Schedule 2 sets forth the names of each Immaterial Subsidiary
as of the date of this certificate and each such Subsidiary listed on the
attached Schedule 2 meets the requirements set forth in the definition of
“Immaterial Subsidiary” in the Credit Agreement, as shown by the calculations
set forth on the attached Schedule 2.

[Signature Page Follows]

 

 

1 

Clause not to be included with audited financials.



--------------------------------------------------------------------------------

WITNESS the following signature as of the day and year first written above.

 

SWITCH, LTD. By:  



                                                              

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule 1

to

Officer’s Compliance Certificate

For the Quarter/Year ended                      (the “Statement Date”)

 

A.

Section 9.14 Consolidated Secured Leverage Ratio and Applicable Margin

 

  (I)   Consolidated Total Indebtedness as of the Statement Date:    $
                  (II)   Consolidated Secured Indebtedness as of the Statement
Date:    $                   (III)   Consolidated EBITDA for the fiscal quarter
ending on or immediately prior to the Statement Date:        (1)    Consolidated
Net Income for such period    $                     (2)    The following
amounts, without duplication, to the extent deducted in determining Consolidated
Net Income for such period:    $                        (a)    Income and
franchise taxes payable during such period:    $                        (b)   
Consolidated Interest Expense for such period:    $                        (c)
   Amortization, depreciation and other non-cash charges (except to the extent
that such non-cash charges are reserved for cash charges to be taken in the
future), including non-cash compensation expenses for equity issuances for such
period:    $                        (d)    Extraordinary losses (excluding
extraordinary losses from discontinued operations) during such period:    $
                       (e)    One-time charges by the Public Utilities
Commission of Nevada pursuant to Borrower’s and its Subsidiaries’ application to
purchase energy, generation, transmission, distribution, capacity or ancillary
services from electric resources providers pursuant to Nevada Revised Statutes
chapter 704B during such period:1    $                        (f)    Net
after-tax losses on Asset Dispositions other than in the ordinary course of
business during such period:    $                

 

1 

Such add-back shall be in an aggregate amount not to exceed $30,000,000;
provided that no more than $10,000,000 of such charges may be taken after Fiscal
Year 2017.



--------------------------------------------------------------------------------

       (g)    Transaction Costs payable during such period:      $              
    (3)    Line A.(III)(2)(a) plus (b) plus (c) plus (d) plus (e) plus (f) plus
(g):      $                   (4)    The following amounts, without duplication,
to the extent added in computing Consolidated Net Income for such period:       
   (a)    Interest income during such period:      $                      (b)   
Any extraordinary gains during such period:      $                      (c)   
Net after-tax gains on Asset Dispositions other than in the ordinary course of
business during such period:      $                      (d)    Non-cash gains
or non-cash items increasing Consolidated Net Income during such period:     
$                   (5)    Line A.(III)(4)(a) plus (b) plus (c) plus (d):     
$                   (6)    Consolidated EBITDA (Line A.(III)(1) plus (3) minus
(5)):      $                   (7)    Line A.(III)(6) multiplied by four (4):   
  $                 (IV)   Line A.(II) divided by Line A.(III)(7):              
to 1.00     (V)   Maximum permitted Consolidated Secured Leverage Ratio as set
forth in Section 9.14 of the Credit Agreement      4.00 to 1.00     (VI)   In
Compliance?      Yes/No     (VII)   Consolidated Total Leverage Ratio (Line
A.(I) divided by Line A.(III)(7)):      [    ].00 to 1.00     (VIII)  
Applicable Margin (Revolving Credit Facility)      Pricing Level (see below) __
 

 

Pricing
Level  

  

Consolidated Total Leverage

Ratio

   LIBOR +     Base Rate
+     Commitment
Fee  

I

   Less than or equal to 1.50 to 1.00      1.00 %      0.00 %      0.25 % 

II

   Greater than 1.50 to 1.00, but less than or equal to 2.25 to 1.00      1.25
%      0.25 %      0.30 % 

III

   Greater than 2.25 to 1.00, but less than or equal to 3.00 to 1.00      1.50
%      0.50 %      0.35 % 



--------------------------------------------------------------------------------

IV

   Greater than 3.00 to 1.00 but less than or equal to 4.00 to 1.00      1.75 % 
    0.75 %      0.40 % 

V

   Greater than 4.00 to 1.00            2.00 %             1.00 %     
           0.45 % 

 

B.

Available Amount

 

       (I)    An amount equal to, without duplication:         (1)  
$50,000,000:      $50,000,000        (2)   An amount, not less than zero in the
aggregate, determined on a cumulative basis equal to the aggregate sum of:     
     (a)   Excess Cash Flow for each Excess Cash Flow Period ending after the
Second Amendment Effective Date:      $                      (b)   100% minus
the ECF Percentage for such Excess Cash Flow Period:                   %        
(c)   Line B.(I)(2)(a) multiplied by (b):      $                    (3)   In
each case to the extent such amounts are received by the Borrower or any
Subsidiary during the period from the Second Amendment Effective Date through
and including the Statement Date: 2            (a)   the Net Cash Proceeds of
any issuance of Qualified Equity Interests of the Borrower:      $              
       (b)   cash contributions:      $                      (c)   the fair
market value, as reasonably determined by the Borrower, of Cash Equivalents,
marketable securities or other property, in each case, received as a capital
contribution as common Equity Interests:      $                      (d)   Line
B.(I)(3)(a) plus (b) plus (c):      $                    (4)   The net cash
proceeds received by the Borrower or any Subsidiary during the period from the
Second Amendment Effective Date through and including the Statement Date in
connection with:    

 

2 

Not to include (1) the proceeds of an IPO or (2) the proceeds of capital
contributions or issuances of Qualified Equity Interests to the extent
specifically and contemporaneously utilized in connection with other
transactions permitted pursuant to the Credit Agreement.



--------------------------------------------------------------------------------

        (a)   cash returns, cash profits, cash distributions and similar cash
amounts, including cash principal repayments of loans, in each case received in
respect of any Investment originally made using the Available Amount after the
Second Amendment Effective Date:    $            
        (b)   sales of Investments that were originally made using the Available
Amount (in each case, in an amount not to exceed the original amount of such
Investment):    $            
        (c)   Line B.(I)(4)(a) plus (b): `    $            
     (5)    The aggregate amount of Retained Declined Proceeds after the Second
Amendment Effective Date:    $            
       (II)    the sum of, without duplication, all usage of the Available
Amount pursuant to Sections 9.3(m), 9.6(f) and 9.9(b)(iv) of the Credit
Agreement after the Second Amendment Effective Date, but on or prior to the
Statement Date:    $            
  (III)    Available Amount: Line B(I)(1) plus (2)(c) plus (3)(d) plus (4)(c)
plus (5) minus B.(II):    $            




--------------------------------------------------------------------------------

Schedule 2

to

Officer’s Compliance Certificate

[to be attached]